 



 





Exhibit 10.1

 



 



[EXECUTION VERSION]

 

CREDIT AGREEMENT

 

Dated as of December 16, 2015

 

among

 

OMEGA HEALTHCARE INVESTORS, INC.,
as Borrower

 

CERTAIN SUBSIDIARIES OF THE BORROWER

 

REFERRED TO HEREIN AS GUARANTORS,

 

THE LENDERS PARTY HERETO,

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as Administrative Agent,

 

and

 

CAPITAL ONE, NATIONAL ASSOCIATION,

 

as Syndication Agent,

 

and

 

UMB Bank, N.A.

 

and

 

Regions Bank,

 

as Co-Documentation Agents

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

 

and

 

CAPITAL ONE, NATIONAL ASSOCIATION,

 

as Joint Lead Arrangers and Joint Book Runners

 



 

 

 

 

 

TABLE OF CONTENTS

 

    Page       Article I DEFINITIONS AND ACCOUNTING TERMS 1       1.01 Defined
Terms 1 1.02 Interpretive Provisions 32 1.03 Accounting Terms 33 1.04 Rounding
33 1.05 References to Agreements and Laws 34 1.06 Times of Day; Rates 34      
Article II COMMITMENTS AND EXTENSION OF CREDITS 34       2.01 Commitments 34
2.02 Borrowings, Conversions and Continuations 37 2.03 [Reserved] 38 2.04
[Reserved] 38 2.05 Repayment of Loans 38 2.06 Prepayments 38 2.07 [Reserved] 39
2.08 Interest 39 2.09 Fees 40 2.10 Computation of Interest and Fees 40 2.11
Payments Generally 40 2.12 Sharing of Payments 42 2.13 Evidence of Debt 43 2.14
[Reserved] 43 2.15 Defaulting Lenders 43       Article III TAXES, YIELD
PROTECTION AND ILLEGALITY 45       3.01 Taxes 45 3.02 Illegality 47 3.03
Inability to Determine Rates 47 3.04 Increased Cost and Reduced Return; Capital
Adequacy; Reserves on Eurodollar Loans 48 3.05 Funding Losses 48 3.06 Matters
Applicable to all Requests for Compensation 49 3.07 Survival 49       Article IV
CONDITIONS PRECEDENT TO EXTENSION OF CREDITS 49       4.01 Conditions to Initial
Extensions of Credit 50 4.02 Conditions to Extensions of Credit 52       Article
V REPRESENTATIONS AND WARRANTIES 53       5.01 Financial Statements; No Material
Adverse Effect 53 5.02 Corporate Existence and Power 54 5.03 Corporate and
Governmental Authorization; No Contravention 54

 

i 

 

  

5.04 Binding Effect 54 5.05 Litigation 54 5.06 Compliance with ERISA 55 5.07
Environmental Matters 55 5.08 Margin Regulations; Investment Company Act 56 5.09
Compliance with Laws 57 5.10 Ownership of Property; Liens 57 5.11 Corporate
Structure; Capital Stock, Etc 57 5.12 Labor Matters 57 5.13 No Default 57 5.14
Solvency 58 5.15 Taxes 58 5.16 REIT Status 58 5.17 Insurance 58 5.18
Intellectual Property; Licenses, Etc 58 5.19 Disclosure 59 5.20 Anti-Terrorism
Laws 59 5.21 OFAC 59       Article VI AFFIRMATIVE COVENANTS 60       6.01
Financial Statements 60 6.02 Certificates; Other Information 61 6.03
Preservation of Existence and Franchises 63 6.04 Books and Records 63 6.05
Compliance with Law 63 6.06 Payment of Taxes and Other Indebtedness 63 6.07
Insurance 64 6.08 Maintenance of Property 64 6.09 Performance of Obligations 64
6.10 Visits and Inspections 64 6.11 Use of Proceeds/Purpose of Loans 64 6.12
Financial Covenants 65 6.13 Environmental Matters; Preparation of Environmental
Reports 66 6.14 REIT Status 66 6.15 Additional Guarantors; Withdrawal or
Addition of Unencumbered Properties; Release of Guarantors 66 6.16
Anti-Terrorism Laws 68 6.17 Compliance With Material Contracts 68 6.18
Designation as Senior Debt 68 6.19 Investor Guaranties 68       Article VII
NEGATIVE COVENANTS 68       7.01 Liens 69 7.02 Indebtedness 70 7.03 Investments
71 7.04 Fundamental Changes 72 7.05 Dispositions 72

 

ii 

 

  

7.06 Change in Nature of Business 73 7.07 Transactions with Affiliates and
Insiders 73 7.08 Organization Documents; Fiscal Year; Legal Name, State of
Formation and Form of Entity 73 7.09 Negative Pledges 73 7.10 Use of Proceeds 74
7.11 Prepayments of Indebtedness 74 7.12 Stock Repurchases 74 7.13 Sanctions 74
      Article VIII EVENTS OF DEFAULT AND REMEDIES 74       8.01 Events of
Default 74 8.02 Remedies Upon Event of Default 77 8.03 Application of Funds 77  
    Article IX ADMINISTRATIVE AGENT 78       9.01 Appointment and Authorization
of Administrative Agent 78 9.02 Delegation of Duties 79 9.03 Liability of
Administrative Agent 79 9.04 Reliance by Administrative Agent 79 9.05 Notice of
Default 80 9.06 Credit Decision; Disclosure of Confidential Information by
Administrative Agent 80 9.07 Indemnification of Administrative Agent 81 9.08
Administrative Agent in its Individual Capacity 81 9.09 Successor Administrative
Agent 82 9.10 Administrative Agent May File Proofs of Claim 82 9.11 Guaranty
Matters 83 9.12 Other Agents; Arrangers and Managers 83       Article X
MISCELLANEOUS 83       10.01 Amendments, Etc 83 10.02 Notices and Other
Communications; Facsimile Copies 85 10.03 No Waiver; Cumulative Remedies 87
10.04 Attorney Costs, Expenses and Taxes 88 10.05 Indemnification 88 10.06
Payments Set Aside 89 10.07 Successors and Assigns 89 10.08 Confidentiality 93
10.09 Set-off 94 10.10 Interest Rate Limitation 94 10.11 Counterparts 94 10.12
Integration 94 10.13 Survival of Representations and Warranties 95 10.14
Severability 95 10.15 Tax Forms 95 10.16 Replacement of Lenders 97

 

iii 

 

  

10.17 No Advisory or Fiduciary Responsibility 98 10.18 Source of Funds 98 10.19
GOVERNING LAW 99 10.20 WAIVER OF RIGHT TO TRIAL BY JURY 99 10.21 No Conflict 100
10.22 USA Patriot Act Notice 100 10.23 Electronic Execution of Assignments and
Certain Other Documents 100 10.24 Entire Agreement 100       Article XI GUARANTY
101       11.01 The Guaranty 101 11.02 Obligations Unconditional 101 11.03
Reinstatement 103 11.04 Certain Waivers 103 11.05 Rights of Contribution 103
11.06 Guaranty of Payment; Continuing Guaranty 104 11.07 Keepwell 104

 

iv 

 

 

SCHEDULES

 

2.01 Lenders and Commitments 5.11 Corporate Structure; Capital Stock 5.20
Consolidated Parties 7.01 Liens 7.02 Indebtedness 7.03 Investments 7.09 Negative
Pledges 10.02 Notice Addresses

 

EXHIBITS

 

A Form of Loan Notice B Form of Term Note C Form of Compliance Certificate D
Form of Assignment and Assumption E Form of Subsidiary Guarantor Joinder
Agreement F Form of Lender Joinder Agreement

 

v 

 

 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (as amended, modified, restated or supplemented from time
to time, this “Credit Agreement” or this “Agreement”) is entered into as of
December 16, 2015 by and among OMEGA HEALTHCARE INVESTORS, INC., a Maryland
corporation (the “Borrower”) certain subsidiaries of the Borrower identified
herein, as Guarantors, the Lenders (as defined herein), and THE BANK OF
TOKYO-MITSUBISHI UFJ, LTD., as Administrative Agent (as defined herein).

 

WHEREAS, the Borrower has requested that the Term Loan Lenders hereunder provide
a term loan facility in the amount of $250,000,000 (the “Term Loan Facility”),
which Term Loan Facility may be increased to an aggregate amount of
$400,000,000;

 

WHEREAS, to provide assurance for the repayment of the Loans hereunder and the
other Obligations of the Credit Parties, the Borrower will, among other things,
provide or cause to be provided to the Administrative Agent, for the benefit of
the holders of the Obligations so guaranteed, a guaranty of the Obligations by
each of the Guarantors pursuant to Article XI hereof;

 

WHEREAS, subject to the terms and conditions set forth herein, the
Administrative Agent is willing to act as administrative agent for the Lenders,
and each of the Term Loan Lenders is willing to make Term Loans as provided
herein in an aggregate amount at any one time outstanding not in excess of such
Term Loan Lender’s Term Loan Commitment hereunder.

 

NOW, THEREFORE, in consideration of these premises and the mutual covenants and
agreements contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto covenant and agree as follows:

 

Article I
DEFINITIONS AND ACCOUNTING TERMS

 

1.01         Defined Terms.

 

As used in this Credit Agreement, the following terms have the meanings set
forth below (such meanings to be equally applicable to both the singular and
plural forms of the terms defined):

 

“Acquisition” with respect to any Person, means the purchase or acquisition by
such Person of any Capital Stock in or any asset of another Person, whether or
not involving a merger or consolidation with such other Person.

 

“Acquisition Leverage Ratio Notice” means a written notice from the Borrower to
the Administrative Agent (a) delivered not later than twenty (20) days following
the last day of the initial fiscal quarter in which the Borrower seeks to invoke
an adjustment to the Consolidated Leverage Ratio and/or the Consolidated
Unencumbered Leverage Ratio and (b) which describes the Significant Acquisition
which formed the basis for such request (including without limitation, a pro
forma calculation of the Consolidated Leverage Ratio and/or the Consolidated
Unencumbered Leverage Ratio, as applicable, immediately prior to and after
giving effect to such Significant Acquisition) and otherwise in form and
substance reasonably satisfactory to the Administrative Agent.

 

 

 

  

“Adjusted Consolidated Funded Debt” means, as of any date of determination, the
sum of (a) all Consolidated Funded Debt plus (b) the Consolidated Parties’ pro
rata share of Funded Debt attributable to interest in Unconsolidated Affiliates.

 

“Administrative Agent” means The Bank of Tokyo-Mitsubishi UFJ, Ltd., in its
capacity as administrative agent for the Lenders under any of the Credit
Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Agent-Related Persons” means the Administrative Agent, together with its
Affiliates (including, in the case of Bank of Tokyo in its capacity as the
Administrative Agent, the Arranger), and the officers, directors, employees,
agents and attorneys-in-fact of such Persons and Affiliates.

 

“Agreement” has the meaning provided in the introductory paragraph hereof.

 

“Applicable Percentage” means with respect to any Lender at any time, (a) with
respect to such Lender’s portion of any outstanding Term Loan at any time, the
percentage (carried out to the ninth decimal place) of the outstanding principal
amount of such Term Loan held by such Lender at such time subject to adjustment
as provided in Section 2.15, and (b) with respect to such Lender’s Term Loan
Commitment at any time, the percentage (carried out to the ninth decimal place)
of the aggregate Term Loan Commitments of all Lenders represented by such
Lender’s Term Loan Commitment at such time, subject to adjustment as provided in
Section 2.15. The initial Applicable Percentage of each Lender is set forth
opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto or in any
documentation executed by such Lender pursuant to Section 2.01(e), as
applicable.

 

“Applicable Rate” means, for any applicable period, the appropriate applicable
percentage corresponding to the following percentages per annum, based upon the
Debt Ratings at each Pricing Level as set forth below:

 

 2

 

  

Applicable Rate

 

Pricing Level Debt Rating Eurodollar
Loans Base Rate
 Loans 1 > A-/A3 1.40% 0.40% 2 BBB+/Baa1 1.45% 0.45% 3 BBB/Baa2 1.55% 0.55% 4
BBB-/Baa3 1.80% 0.80% 5 <BBB-/Baa3 2.35% 1.35%

 

Each change in the Applicable Rate resulting from a publicly announced change in
the Debt Rating shall be effective, in the case of an upgrade, during the period
commencing on the date of delivery by the Borrower to the Administrative Agent
of notice thereof and ending on the day immediately preceding the effective date
of the next such change and, in the case of a downgrade, during the period
commencing on the date of the public announcement thereof and ending on the day
immediately preceding the effective date of the next such change. If at any time
the Borrower or Omega LP has only two (2) Debt Ratings, and such Debt Ratings
are split, then: (A) if the difference between such Debt Ratings is one ratings
category (e.g. Baa2 by Moody’s and BBB- by S&P or Fitch), the Applicable Rate
shall be the rate per annum that would be applicable if the higher of the Debt
Ratings were used; and (B) if the difference between such Debt Ratings is two
ratings categories (e.g. Baa1 by Moody’s and BBB- by S&P), the Applicable Rate
shall be the rate per annum that would be applicable if the median of the
applicable Debt Ratings were used. If at any time the Borrower or Omega LP has
three (3) Debt Ratings, and such Debt Ratings are split, then: (A) if the
difference between the highest and the lowest such Debt Ratings is one ratings
category (e.g. Baa2 by Moody’s and BBB- by S&P or Fitch), the Applicable Rate
shall be the rate per annum that would be applicable if the highest of the Debt
Ratings were used; and (B) if the difference between such Debt Ratings is two
ratings categories (e.g. Baa1 by Moody’s and BBB- by S&P or Fitch) or more, the
Applicable Rate shall be the rate per annum that would be applicable if the
average of the two (2) highest Debt Ratings were used; provided, that if such
average is not a recognized rating category, then the Applicable Rate shall be
the rate per annum that would be applicable if the second highest Debt Rating of
the three were used.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arranger” means, collectively, (i) Bank of Tokyo, in its capacity as joint lead
arranger and joint book runner and (ii) Capital One, in its capacity as joint
lead arranger and joint book runner.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

 3

 

  

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.07(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent and, if such assignment and assumption requires its
consent, the Borrower.

 

“Attorney Costs” means and includes all reasonable and documented fees, expenses
and disbursements of any law firm or other external counsel and, without
duplication, the allocated reasonable and documented cost of internal legal
services and all expenses and disbursements of internal counsel.

 

“Attributable Principal Amount” means (a) in the case of capital leases, the
amount of capital lease obligations determined in accordance with GAAP, (b) in
the case of Synthetic Leases, an amount determined by capitalization of the
remaining lease payments thereunder as if it were a capital lease determined in
accordance with GAAP, (c) in the case of Securitization Transactions, the
outstanding principal amount of such financing, after taking into account
reserve amounts and making appropriate adjustments, determined by the
Administrative Agent in its reasonable judgment and (d) in the case of Sale and
Leaseback Transactions, the present value (discounted in accordance with GAAP at
the debt rate implied in the applicable lease) of the obligations of the lessee
for rental payments during the term of such lease.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Consolidated Subsidiaries for the fiscal year ended
December 31, 2014, and the related consolidated statements of earnings,
shareholders’ equity and cash flows for such fiscal year of the Borrower and its
Consolidated Subsidiaries, including the notes thereto; provided, that the
Administrative Agent hereby agrees that the Form 10-K of the Borrower delivered
to it by the Borrower and containing information for the fiscal year ended
December 31, 2014 shall constitute all information required to be delivered as
part of the “Audited Financial Statements” for purposes of this Agreement.

 

“Bank of Tokyo” means The Bank of Tokyo-Mitsubishi UFJ, Ltd., together with its
successors.

 

“Bankruptcy Code” means Title 11 of the United States Code, as the same may be
amended from time to time.

 

 4

 

  

“Bankruptcy Event” means, with respect to any Person, the occurrence of any of
the following: (a) the entry of a decree or order for relief by a court or
governmental agency in an involuntary case under any applicable Debtor Relief
Law or any other bankruptcy, insolvency or other similar law now or hereafter in
effect, or the appointment by a court or governmental agency of a receiver,
liquidator, assignee, custodian, trustee, sequestrator (or similar official) of
such Person or for any substantial part of its Property or the ordering of the
winding up or liquidation of its affairs by a court or governmental agency and
such decree, order or appointment is not vacated or discharged within ninety
(90) days of its filing; or (b) the commencement against such Person of an
involuntary case under any applicable Debtor Relief Law or any other bankruptcy,
insolvency or other similar law now or hereafter in effect, or of any case,
proceeding or other action for the appointment of a receiver, liquidator,
assignee, custodian, trustee, sequestrator (or similar official) of such Person
or for any substantial part of its Property or for the winding up or liquidation
of its affairs, and such involuntary case or other case, proceeding or other
action shall remain undismissed for a period of ninety (90) consecutive days, or
the repossession or seizure by a creditor of such Person of a substantial part
of its Property; or (c) such Person shall commence a voluntary case under any
applicable Debtor Relief Law or any other bankruptcy, insolvency or other
similar law now or hereafter in effect, or consent to the entry of an order for
relief in an involuntary case under any such law, or consent to the appointment
of or the taking possession by a receiver, liquidator, assignee, creditor in
possession, custodian, trustee, sequestrator (or similar official) of such
Person or for any substantial part of its Property or make any general
assignment for the benefit of creditors; or (d) the filing of a petition by such
Person seeking to take advantage of any Debtor Relief Law or any other
applicable Law, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding-up, or composition or adjustment of debts, or (e) such
Person shall fail to contest in a timely and appropriate manner (and if not
dismissed within ninety (90) days) or shall consent to any petition filed
against it in an involuntary case under such bankruptcy laws or other applicable
Law or consent to any proceeding or action relating to any bankruptcy,
insolvency, reorganization, winding-up, or composition or adjustment of debts
with respect to its assets or existence, or (f) such Person shall admit in
writing, or such Person’s financial statements shall reflect, an inability to
pay its debts generally as they become due.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 0.50%, (b) the rate of interest in effect for
such day as publicly announced from time to time by Bank of Tokyo as its “prime
rate,” and (c) the one-month Eurodollar Rate plus one percent (1.00%); and if
Base Rate shall be less than zero, such rate shall be deemed zero for purposes
of this Agreement. The “prime rate” is a rate set by Bank of Tokyo based upon
various factors including Bank of Tokyo’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced rate.
Any change in the prime rate announced by Bank of Tokyo shall take effect at the
opening of business on the day specified in the public announcement of such
change.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Borrower” has the meaning given to such term in the introductory paragraph
hereof.

 

“Borrower Materials” has the meaning provided in Section 6.02.

 

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Loans, having the same Interest Period.

 

“Braswell Indebtedness” means that certain Indebtedness of Regency
Health Services, Inc. owing to C. Allen Braswell, Braswell Management, Inc.,
Dorothy Norton and Cecil Mays pursuant to that certain Promissory Note Secured
by Deeds of Trust in the original principal amount of $4,114,035 (of which no
more than $2,961,607 was outstanding as of June 27, 2014).

 

“Businesses” has the meaning provided in Section 5.07(a).

 

 5

 

  

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Loan, means any such day that is also a
London Banking Day.

 

“Capital Lease” means a lease that would be capitalized on a balance sheet of
the lessee prepared in accordance with GAAP.

 

“Capital One” means Capital One, National Association, together with its
successors.

 

“Capital Stock” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests and (e) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.

 

“Capitalization Rate” means 10.0% for all government reimbursed assets (i.e.
skilled nursing facilities, hospitals, etc.) and 7.50% for all non-government
reimbursed assets (i.e. assisted living facilities, independent living
facilities, medical office buildings, etc.).

 

“Cash Equivalents” means (a) securities issued or directly and fully guaranteed
or insured by the United States or any agency or instrumentality thereof
(provided that the full faith and credit of the United States is pledged in
support thereof) having maturities of not more than twelve months from the date
of acquisition, (b) time deposits and certificates of deposit of (i) any Lender,
(ii) any domestic commercial bank of recognized standing having capital and
surplus in excess of $500,000,000 or (iii) any bank whose short-term commercial
paper rating from S&P is at least A-1 or the equivalent thereof or from Moody’s
is at least P-1 or the equivalent thereof (each an “Approved Bank”), in each
case with maturities of not more than two hundred seventy (270) days from the
date of acquisition, (c) commercial paper and variable or fixed rate notes
issued by any Approved Bank (or by the parent company thereof) or any variable
rate notes issued by, or guaranteed by, any domestic corporation rated A-1 (or
the equivalent thereof) or better by S&P or P-1 (or the equivalent thereof) or
better by Moody’s and maturing within six months of the date of acquisition, (d)
repurchase agreements entered into by any Person with a bank or trust company
(including any of the Lenders) or recognized securities dealer having capital
and surplus in excess of $500,000,000 for direct obligations issued by or fully
guaranteed by the United States in which such Person shall have a perfected
first priority security interest (subject to no other Liens) and having, on the
date of purchase thereof, a fair market value of at least 100% of the amount of
the repurchase obligations and (e) Investments (classified in accordance with
GAAP as current assets) in money market investment programs registered under the
Investment Company Act of 1940, as amended, that are administered by reputable
financial institutions having capital of at least $500,000,000 and the
portfolios of which are limited to Investments of the character described in the
foregoing subclauses hereof.

 

 6

 

  

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Change of Control” means the occurrence of any of the following events: (a) any
Person or two or more Persons acting in concert shall have acquired beneficial
ownership, directly or indirectly, of, or shall have acquired by contract or
otherwise, or shall have entered into a contract or arrangement that, upon
consummation, will result in its or their acquisition of or control over, voting
stock of the Borrower (or other securities convertible into such voting stock)
representing thirty-five percent (35%) or more of the combined voting power of
all voting stock of the Borrower, (b) during any period of up to twenty-four
(24) consecutive months, commencing after the Closing Date, individuals who at
the beginning of such twenty-four (24) month period were directors of the
Borrower (together with any new director whose election by the Borrower’s Board
of Directors or whose nomination for election by the Borrower’s shareholders was
approved by a vote of at least two-thirds of the directors then still in office
who either were directors at the beginning of such period or whose election or
nomination for election was previously so approved) cease for any reason to
constitute a majority of the directors of the Borrower then in office, (c) the
occurrence of a “Change of Control” or any equivalent term or concept under any
of the Senior Note Indentures, (d) the Borrower ceases to be a general partner
of Omega LP or ceases to have the sole and exclusive power to exercise all
management and control over Omega LP, (e) any Person other than the Borrower or
Omega Holdco becomes a general partner of Omega LP, or (f) the Borrower ceases
to own, directly or indirectly, sixty percent (60%) or more of the equity
interests in Omega LP. As used herein, “beneficial ownership” shall have the
meaning provided in Rule 13d-3 of the SEC under the Securities Exchange Act
of 1934.

 

“Closing Date” means the date hereof.

 

“Commitment” means with respect to each Lender, the Term Loan Commitment of such
Lender.

 

“Commitment Increase Amendment” has the meaning set forth in Section 2.01(f).

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § et seq.).

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

 

“Confidential Information” has the meaning provided in Section 10.08.

 

“Consolidated Adjusted EBITDA” means, for any period, for the Consolidated
Parties on a consolidated basis, the sum of (a) Consolidated EBITDA as of such
date plus (b) an amount based on the Special Charges Adjustment (without
duplication to the extent included in the determination of Consolidated Interest
Expense and added back to net income in the calculation of Consolidated EBITDA).

 

 7

 

  

“Consolidated EBITDA” means, for any period, for the Consolidated Parties on a
consolidated basis, the sum of (a) net income of the Consolidated Parties, in
each case, excluding any non-recurring or extraordinary gains and losses, plus
(b) an amount which, in the determination of net income for such period pursuant
to clause (a) above, has been deducted for or in connection with (i)
Consolidated Interest Expense (plus, amortization of deferred financing costs,
to the extent included in the determination of Consolidated Interest Expense per
GAAP), (ii) income taxes, and (iii) depreciation and amortization plus (c) to
the extent decreasing net income of the Consolidated Parties for such period,
all expenses directly attributable to FIN 46 consolidation requirements, minus
(d) to the extent increasing net income of the Consolidated Parties for such
period, all revenue directly attributable to FIN 46 consolidation requirements,
plus (e) to the extent decreasing net income of the Consolidated Parties for
such period, all expenses directly related to owned and operated assets, minus
(f) to the extent increasing net income of the Consolidated Parties for such
period, all revenues directly related to owned and operated assets, all
determined in accordance with GAAP.

 

“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Adjusted EBITDA to (b) Consolidated
Fixed Charges, in each case, for the most recently completed four (4) fiscal
quarters.

 

“Consolidated Fixed Charges” means, for any period, for the Consolidated Parties
on a consolidated basis, the sum of (a) Consolidated Interest Expense
(excluding, for purposes hereof and without duplication, Special Charges to the
extent included in the calculation of Consolidated Interest Expense) for such
period, plus (b) current scheduled principal payments of Consolidated Funded
Debt for such period (including, for purposes hereof, current scheduled
reductions in commitments, but excluding any payment of principal under the
Credit Documents and any “balloon” payment or final payment at maturity that is
significantly larger than the scheduled payments that preceded it) for a period
beginning the day after the date of determination and lasting for the same
length of time as the applicable period referenced at the beginning of this
definition, plus (c) dividends and distributions on preferred stock, if any, for
such period, in each case, as determined in accordance with GAAP.

 

“Consolidated Funded Debt” means, as of any date of determination, the sum of
(a) all Funded Debt of the Consolidated Parties determined on a consolidated
basis minus (b) to the extent included in the calculation of Funded Debt of the
Consolidated Parties, the aggregate amount of Funded Debt directly attributable
to FIN 46 consolidation requirements, all determined in accordance with GAAP.

 

“Consolidated Interest Expense” means, for any period, for the Consolidated
Parties on a consolidated basis, all interest expense and letter of credit fee
expense, as determined in accordance with GAAP during such period; provided,
that interest expenses shall, in any event, (a) include the interest component
under Capital Leases and the implied interest component under Securitization
Transactions and (b) exclude the amortization of any deferred financing fees.

 

 8

 

  

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Adjusted Consolidated Funded Debt to (b) Consolidated Total Asset Value
for the most recently completed fiscal quarter.

 

“Consolidated Parties” means the Borrower and its Consolidated Subsidiaries, as
determined in accordance with GAAP.

 

“Consolidated Secured Funded Debt” means the aggregate principal amount of
Funded Debt of the Borrower or any of its Subsidiaries, on a consolidated basis,
that is secured by a Lien, and shall include (without duplication), the
ownership share of such secured Funded Debt of the Borrower’s or its
Subsidiaries’ Unconsolidated Affiliates.

 

“Consolidated Secured Leverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated Secured Funded Debt to (b) Consolidated Total
Asset Value for the most recently completed fiscal quarter.

 

“Consolidated Subsidiary” means at any date any Subsidiary or other entity the
accounts of which would be consolidated with those of the Borrower in its
consolidated financial statements if such statements were prepared as of such
date.

 

“Consolidated Tangible Net Worth” means, for the Consolidated Parties as of any
date of determination, (a) stockholders’ equity on a consolidated basis
determined in accordance with GAAP, but with no upward adjustments due to any
revaluation of assets, less (b) all Intangible Assets, plus (c) all accumulated
depreciation, all determined in accordance with GAAP; provided, that the
Consolidated Parties will be permitted to exclude (i.e. add back to
stockholder’s equity) up to $35,000,000 in potential future impairment charges
incurred on or after June 27, 2014 (such exclusions to be clearly reflected,
however, in the calculations of Consolidated Tangible Net Worth delivered to the
Administrative Agent by the Borrower from time to time pursuant to the terms of
this Credit Agreement).

 

“Consolidated Total Asset Value” means the sum of all the following of the
Consolidated Parties, without duplication: (a) the quotient of (1) Net Revenue
from all Real Property Assets for the fiscal quarter most recently ended (for
Real Property Assets owned for the prior four (4) fiscal quarters), minus the
Net Revenue attributable to each Real Property Asset sold or otherwise disposed
of during such most recently ended quarter, minus the Net Revenue from all Real
Property Assets acquired during the prior four (4) fiscal quarter period,
multiplied by four, divided by (2) the Capitalization Rate, plus (b) the
acquisition cost of each Real Property Asset acquired during the prior four (4)
fiscal quarter period, plus (c) the GAAP book value of the Borrower’s
Investments permitted by Section 7.03, plus (d) cash and cash equivalents, plus
(e) the Consolidated Parties’ pro rata share of the foregoing items and
components attributable to interest in Unconsolidated Affiliates.

 

“Consolidated Unsecured Debt Yield” means, as of any date of determination, the
ratio of (a) Unencumbered Net Revenue plus interest income from unencumbered
Qualified Mortgage Loans (provided, however, the aggregate amount of Qualified
Mortgage Loans attributable to second mortgages or second deeds of trust shall
not exceed $150,000,000), as of the end of the most recently completed fiscal
quarter multiplied by four (4) to (b) the Consolidated Unsecured Funded Debt for
the most recently completed fiscal quarter.

 

 9

 

  

“Consolidated Unsecured Funded Debt” mean the aggregate principal amount of
Funded Debt of the Borrower or any of its Subsidiaries, on a consolidated basis,
that is not Consolidated Secured Funded Debt.

 

“Consolidated Unsecured Interest Coverage Ratio” means, as of any date of
determination, the ratio of (a) Unencumbered Net Revenue for the most recently
completed fiscal quarter to (b) the Consolidated Unsecured Interest Expense for
the most recently completed fiscal quarter.

 

“Consolidated Unsecured Interest Expense” means, for any period, for the
Consolidated Parties on a consolidated basis, all interest expense and letter of
credit fee expense, as determined in accordance with GAAP during such period,
attributable to the Borrower and its Subsidiaries’ aggregate Consolidated
Unsecured Funded Debt; provided, that interest expenses shall, in any event, (a)
include the interest component under Capital Leases and the implied interest
component under Securitization Transactions and (b) exclude the amortization of
any deferred financing fees.

 

“Consolidated Unsecured Leverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated Unsecured Funded Debt to (b) Unencumbered Asset
Value for the most recently completed fiscal quarter.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto. Without
limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if such other Person possesses, directly or
indirectly, power to vote twenty-five percent (25%) or more of the securities
having ordinary voting power for the election of directors, managing general
partners or the equivalent.

 

“Credit Agreement” has the meaning given to such term in the introductory
paragraph hereof.

 

“Credit Documents” means this Credit Agreement, the Notes, the Engagement
Letter, the Subsidiary Guarantor Joinder Agreements and the Compliance
Certificates.

 

“Credit Party” means, as of any date, the Borrower or any Guarantor which is a
party to the Credit Agreement as of such date; and “Credit Parties” means a
collective reference to each of them.

 

 10

 

  

“Debt Rating” means, as of any date of determination, the rating as determined
by S&P, Moody’s and/or Fitch of the Borrower’s or Omega LP’s
non-credit-enhanced, senior unsecured long-term debt.

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

 

“Default” means any event, act or condition that, with notice, the passage of
time, or both, would constitute an Event of Default.

 

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Base Rate Loans plus (c) two percent (2%)
per annum; provided, however, that with respect to a Eurodollar Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus two percent (2%) per
annum, in each case to the fullest extent permitted by applicable Law.

 

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that, as
reasonably determined by the Administrative Agent, (a) has failed to perform any
of its funding obligations hereunder, including in respect of its Loans within
three Business Days of the date required to be funded by it hereunder, unless,
in the case of any Loan, such Lender notifies the Administrative Agent and the
Borrower in writing that such failure is the result of such Lender’s reasonable
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, (b) has
notified the Borrower or the Administrative Agent in writing that it does not
intend to comply with its funding obligations or has made a public statement to
that effect with respect to its funding obligations hereunder or under other
agreements in which it commits to extend credit (unless such writing or public
statement relates to such Lender’s obligation to fund a Loan hereunder and
states that such position is based on such Lender’s reasonable determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (c) has failed, within three Business
Days after request by the Administrative Agent, to confirm in a manner
satisfactory to the Administrative Agent that it will comply with its funding
obligations (provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon receipt of such written confirmation by the
Administrative Agent and the Borrower), or (d) has, or has a direct or indirect
parent company that has, (i) become the subject of a proceeding under any Debtor
Relief Law, (ii) had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, or (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment; provided, that a Lender
shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above, and of the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.15(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrower and each
Lender promptly following such determination.

 

 11

 

  

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

 

“Dollar” or “$” means the lawful currency of the United States.

 

“Domestic Subsidiary” means any Subsidiary of the Borrower that is organized
under the laws of the United States or any state thereof or the District of
Columbia.

 

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent (such approval not to be unreasonably withheld
or delayed), and (ii) unless an Event of Default has occurred and is continuing,
the Borrower (each such approval not to be unreasonably withheld or delayed);
provided, that notwithstanding the foregoing, “Eligible Assignee” shall not
include the Borrower or any of the Borrower’s Affiliates or Subsidiaries.

 

“Eligible Ground Lease” means, at any time, a ground lease (a) under which the
Borrower or a Subsidiary of the Borrower is the lessee or holds equivalent
rights and is the fee owner of the improvements located thereon, (b) that has a
remaining term of not less than thirty (30) years; provided, however, with
respect to that certain ground lease covering properties located at 200 Alabama
Avenue, Muscle Shoals, Alabama, 500 John Aldridge Drive, Tuscumbia, Alabama and
813 Keeler Lane, Tuscumbia, Alabama, such remaining term may be less than thirty
(30) years provided that the Borrower or such Subsidiary of the Borrower at all
times possesses a valid and enforceable irrevocable option to purchase the fee
interest in such properties with no conditions or contingencies other than the
payment of a sum of less than $1,000.00, (c) under which any required rental
payment, principal or interest payment or other payment due under such lease
from the Borrower or from such Subsidiary of the Borrower to the ground lessor
is not more than sixty (60) days past due and any required rental payment,
principal or interest payment or other payment due to such Borrower or
Subsidiary of the Borrower under any sublease of the applicable real property
lessor is not more than sixty (60) days past due, (d) where no party to such
lease is subject to a then-continuing Bankruptcy Event, (e) such ground lease
(or a related document executed by the applicable ground lessor) contains
customary provisions protective of any lender to the lessee and (f) where the
Borrower’s or such Subsidiary of the Borrower’s interest in the underlying Real
Property Asset or the lease is not subject to (i) any Lien other than Permitted
Liens and other encumbrances acceptable to the Administrative Agent and the
Required Lenders, in their discretion, or (ii) any Negative Pledge.

 

 12

 

  

“Engagement Letter” means the letter agreement dated as of November 3, 2015
among the Borrower, the Administrative Agent and Capital One, as amended and
modified.

 

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

“Equity Transaction” means, with respect to any member of the Consolidated
Parties, any issuance or sale of shares of its Capital Stock, other than an
issuance (a) to a Consolidated Party, (b) in connection with a conversion of
debt securities to equity, (c) in connection with the exercise by a present or
former employee, officer or director under a stock incentive plan, stock option
plan or other equity-based compensation plan or arrangement, or (d) in
connection with any acquisition permitted hereunder.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Internal Revenue Code (and Sections 414(m) and (o) of the Internal
Revenue Code for purposes of provisions relating to Section 412 of the Internal
Revenue Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
an event or condition that could reasonably be expected to constitute grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower
or any ERISA Affiliate.

 

“Eurodollar Loan” means a Loan that bears interest at a rate based on clause (a)
of the definition of “Eurodollar Rate.”

 

 13

 

  

“Eurodollar Rate” means

 

(a)          For any Interest Period with respect to a Eurodollar Loan, the rate
per annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable
or successor rate, which rate is approved by the Administrative Agent, as
published by Bloomberg (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent from time to
time) (in such case, the “LIBOR Rate”) at approximately 11:00 a.m., London time,
two (2) Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period; and if the Eurodollar Rate shall be
less than zero, such rate shall be deemed zero for purposes of this Agreement
unless such Eurodollar Loan is subject to a Swap Contract;

 

(b)          For any interest calculation with respect to a Base Rate Loan on
any date, the rate per annum equal to the LIBOR Rate, at approximately 11:00
a.m., London time, determined two (2) Business Days prior to such date for
Dollar deposits with a term of one month commencing that day;

 

provided, that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; and, provided, further, that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.

 

“Event of Default” has the meaning provided in Section 8.01.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Obligation
under any Swap Contract if, and to the extent that, all or a portion of the
Guaranty of such Guarantor of, or the grant under a Credit Document by such
Guarantor of a security interest to secure, such Obligation (or any Guarantee
thereof) is or becomes illegal under the Commodity Exchange Act (or the
application or official interpretation thereof) by virtue of such Guarantor’s
failure for any reason to constitute an “eligible contract participant” as
defined in the Commodity Exchange Act (determined after giving effect to Section
11.07 and any and all guarantees of such Guarantor’s Obligations under any Swap
Contract by other Credit Parties) at the time the Guaranty of such Guarantor, or
grant by such Guarantor of a security interest, becomes effective with respect
to such Obligation. If an Obligation under any Swap Contract arises under a
Master Agreement governing more than one Swap Contract, such exclusion shall
apply to only the portion of such Obligations that is attributable to Swap
Contracts for which such Guaranty or security interest becomes illegal.

 

“Executive Order” has the meaning provided in the definition of “Prohibited
Person” in this Section 1.01.

 

“Existing Credit Facility” means that certain Credit Agreement, dated as of June
27, 2014, by and among the Borrower, as borrower, certain subsidiaries of the
Borrower, as guarantors, the financial institutions party thereto from time to
time, as lenders, and Bank of America, N.A., as administrative agent, as
amended, restated, supplemented or otherwise modified from time to time.

 

 14

 

  

“Extension of Credit” means any Borrowing.

 

“Facilities” has the meaning provided in Section 5.07(a).

 

“Facility Lease” means a lease or master lease with respect to any Real Property
Asset owned or ground leased by any of the Consolidated Parties as lessor, to a
third party Tenant, which, in the reasonable judgment of the Administrative
Agent, is a triple net lease such that such Tenant is required to pay all taxes,
utilities, insurance, maintenance, casualty insurance payments and other
expenses with respect to the subject Real Property Asset (whether in the form of
reimbursements or additional rent) in addition to the base rental payments
required thereunder such that net operating income to the applicable
Consolidated Party for such Real Property Asset (before non-cash items) equals
the base rent paid thereunder; provided, that each such lease or master lease
shall be in form and substance reasonably satisfactory to the Administrative
Agent.

 

“FASB” means the Accounting Standards Codification of the Financial Accounting
Standards Board.

 

“FATCA” means Section 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code and any applicable intergovernmental agreements.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
immediately succeeding such day; provided, that (a) if such day is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the immediately preceding Business Day as so published on the
immediately succeeding Business Day, and (b) if no such rate is so published on
such immediately succeeding Business Day, the Federal Funds Rate for such day
shall be the average rate (rounded upward, if necessary, to the next 1/100th of
1%) charged to Bank of Tokyo on such day on such transactions as determined by
the Administrative Agent.

 

“Fitch” means Fitch Ratings, a Subsidiary of Fimalac, S.A., and any successor
thereto.

 

“Foreign Lender” has the meaning provided in Section 10.15(a)(i).

 

“Foreign Subsidiary” means any Subsidiary of the Borrower that is not organized
under the laws of the United States or any state thereof or the District of
Columbia.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

 15

 

  

“Fund” means any Person (other than a natural person) engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its business.

 

“Funded Debt” means, as to any Person (or consolidated group of Persons) at a
particular time, without duplication, all of the following, whether or not
included as indebtedness or liabilities in accordance with GAAP:

 

(a)          all obligations for borrowed money, whether current or long-term
(including the Obligations hereunder), and all obligations evidenced by bonds,
debentures, notes, loan agreements or other similar instruments;

 

(b)          all purchase money indebtedness (including indebtedness and
obligations in respect of conditional sales and title retention arrangements,
except for customary conditional sales and title retention arrangements with
suppliers that are entered into in the ordinary course of business) and all
indebtedness and obligations in respect of the deferred purchase price of
property or services (other than trade accounts payable incurred in the ordinary
course of business and payable on customary trade terms);

 

(c)          all direct obligations under letters of credit (including standby
and commercial), bankers’ acceptances and similar instruments (including bank
guaranties, surety bonds, comfort letters, keep-well agreements and capital
maintenance agreements) to the extent such instruments or agreements support
financial, rather than performance, obligations;

 

(d)          the Attributable Principal Amount of capital leases and Synthetic
Leases;

 

(e)          the Attributable Principal Amount of Securitization Transactions;

 

(f)          all preferred stock and comparable equity interests providing for
mandatory redemption, sinking fund or other like payments;

 

(g)          Support Obligations in respect of Funded Debt of another Person
(other than Persons in such group, if applicable); and

 

(h)          Funded Debt of any partnership or joint venture or other similar
entity in which such Person is a general partner or joint venturer, and, as
such, has personal liability for such obligations, but only to the extent there
is recourse to such Person (or, if applicable, any Person in such consolidated
group) for payment thereof.

 

For purposes hereof, the amount of Funded Debt shall be determined based on the
outstanding principal amount in the case of borrowed money indebtedness under
clause (a) and purchase money indebtedness and the deferred purchase obligations
under clause (b), based on the maximum amount available to be drawn in the case
of letter of credit obligations and the other obligations under clause (c), and
based on the amount of Funded Debt that is the subject of the Support
Obligations in the case of Support Obligations under clause (g). For purposes of
clarification, “Funded Debt” of Person constituting a consolidated group shall
not include inter-company indebtedness of such Persons, general accounts payable
of such Persons which arise in the ordinary course of business, accrued expenses
of such Persons incurred in the ordinary course of business or minority
interests in joint ventures or limited partnerships (except to the extent set
forth in clause (h) above).

 

 16

 

  

“Funds From Operations” means, with respect to any period, the Borrower’s net
income (or loss), plus depreciation and amortization and after adjustments for
unconsolidated partnerships and joint ventures as hereafter provided.
Notwithstanding contrary treatment under GAAP, for purposes hereof, (a) “Funds
From Operations” shall include, and be adjusted to take into account, the
Borrower’s interests in unconsolidated partnerships and joint ventures, on the
same basis as consolidated partnerships and subsidiaries, as provided in the
“white paper” issued in April 2002 by the National Association of Real Estate
Investment Trusts, a copy of which has been provided to the Administrative Agent
and the Lenders and (b) net income (or loss) shall not include gains (or, if
applicable, losses) resulting from or in connection with (i) restructuring of
indebtedness, (ii) sales of property, (iii) sales or redemptions of preferred
stock, (iv) revenue or expenses related to owned and operated assets, (v)
revenue or expense related to FIN 46 consolidation requirements or (vi) any
other Special Charges.

 

“GAAP” means generally accepted accounting principles in effect in the United
States as set forth in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board from
time to time applied on a consistent basis, subject to the provisions of
Section 1.03.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

 

“Guaranteed Obligations” has the meaning given to such term in Section 11.01(a).

 

“Guarantors” means any Subsidiary of the Borrower that guarantees the loans and
obligations hereunder pursuant to the Guaranty, in each case with their
successors and permitted assigns.

 

“Guaranty” means the guaranty of the Obligations by each of the Guarantors
pursuant to Article XI hereof.

 

“Hazardous Material” means any toxic or hazardous substance, including petroleum
and its derivatives regulated under the Environmental Laws.

 

“Healthcare Facilities” means any skilled nursing facilities, mentally retarded
and developmentally disabled facilities, rehab hospitals, long term acute care
facilities, intermediate care facilities for the mentally disabled, medical
office buildings, domestic assisted living facilities, independent living
facilities or Alzheimer’s care facilities and any ancillary businesses that are
incidental to the foregoing.

 

“Incremental Facilities” has the meaning provided in Section 2.01(e).

 

 17

 

  

“Incremental Facility Commitment” has the meaning provided in Section
2.01(e)(iii).

 

“Incremental Term Loan Facility” has the meaning provided in Section 2.01(e).

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)          all Funded Debt;

 

(b)          all contingent obligations under letters of credit (including
standby and commercial), bankers’ acceptances and similar instruments (including
bank guaranties, surety bonds, comfort letters, keep-well agreements and capital
maintenance agreements) to the extent such instruments or agreements support
financial, rather than performance, obligations;

 

(c)          net obligations under any Swap Contract;

 

(d)          Support Obligations in respect of Indebtedness of another Person;
and

 

(e)          Indebtedness of any partnership or joint venture or other similar
entity in which such Person is a general partner or joint venturer, and, as
such, has personal liability for such obligations, but only to the extent there
is recourse to such Person for payment thereof.

 

For purposes hereof, the amount of Indebtedness shall be determined based on
Swap Termination Value in the case of net obligations under Swap Contracts under
clause (c) and based on the outstanding principal amount of the Indebtedness
that is the subject of the Support Obligations in the case of Support
Obligations under clause (d).

 

“Indemnified Liabilities” has the meaning provided in Section 10.05.

 

“Indemnitees” has the meaning provided in Section 10.05.

 

“Intangible Assets” means all assets consisting of goodwill, patents, trade
names, trademarks, copyrights, franchises, experimental expense, organization
expense, unamortized debt discount and expense, deferred assets (other than
prepaid insurance and prepaid taxes), the excess of cost of shares acquired over
book value of related assets and such other assets as are properly classified as
“intangible assets” in accordance with GAAP.

 

“Interest Payment Date” means, (a) as to any Base Rate Loan, the last Business
Day of each March, June, September and December and the Term Loan Maturity Date,
and (b) as to any Eurodollar Loan, the last Business Day of each Interest Period
for such Loan, the date of repayment of principal of such Loan, and where the
applicable Interest Period exceeds three months, the date every three months
after the beginning of such Interest Period. If an Interest Payment Date falls
on a date that is not a Business Day, such Interest Payment Date shall be deemed
to be the immediately succeeding Business Day.

 

 18

 

  

“Interest Period” means, as to each Eurodollar Loan, the period commencing on
the date such Eurodollar Loan is disbursed or converted to or continued as a
Eurodollar Loan and ending on the date one, two, three or six months thereafter,
as selected by the Borrower in its Loan Notice; provided, that:

 

(a)          any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the immediately succeeding Business Day unless
such Business Day falls in another calendar month, in which case such Interest
Period shall end on the immediately preceding Business Day;

 

(b)          any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

(c)          no Interest Period shall extend beyond the Term Loan Maturity Date.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986 as amended.

 

“International Unencumbered Property” means an Unencumbered Property which is
located in Australia, Canada, Switzerland or the United Kingdom.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Capital Stock of another Person, (b) a loan, advance or capital
contribution to, guaranty or assumption of debt of, or purchase or other
acquisition of any other debt or equity participation or interest in, another
Person, including any partnership or joint venture interest in such other
Person, or (c) the purchase or other acquisition (in one transaction or a series
of transactions) of assets of another Person that constitute a business unit.
For purposes of covenant compliance, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.

 

“Investment Grade Rating” means a Debt Rating of BBB-/Baa3 (or equivalent) or
higher from any of Moody’s, S&P or Fitch.

 

“Investor Guarantor” means any of the limited partners (other than the Borrower
or any Subsidiary of the Borrower) of Omega LP that are a party to the Investor
Guaranty.

 

“Investor Guaranty” means a guaranty which may be executed and delivered by one
or more Investor Guarantors in accordance with Section 6.19, in a form approved
by Administrative Agent, which approval shall not be unreasonably withheld,
delayed or conditioned, as the same may be amended, supplemented or otherwise
modified from time to time.

 

“IRS” means the United States Internal Revenue Service.

 

 19

 

 

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“Lender” means each of the Persons identified as a “Lender” on the signature
pages hereto and each Person who joins as a Lender pursuant to the terms hereof,
together with their respective successors and assigns.

 

“Lender Joinder Agreement” means a joinder agreement in the form of Exhibit F,
executed and delivered in accordance with the provisions of Section
2.01(e)(vii).

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
set forth in such Lender’s Administrative Questionnaire or such other office or
offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

“LIBOR” has the meaning provided in the definition of “Eurodollar Rate” in this
Section 1.01.

 

“LIBOR Rate” has the meaning provided in the definition of “Eurodollar Rate” in
this Section 1.01.

 

“Lien” means any mortgage, deed of trust, deed to secured debt, pledge,
hypothecation, assignment, deposit arrangement, encumbrance, lien (statutory or
other), charge, or preference, priority or other security interest or
preferential arrangement of any kind or nature whatsoever (including any
conditional sale or other title retention agreement, and any financing lease
having substantially the same economic effect as any of the foregoing).

 

“Loan” means any Term Loan and the Base Rate Loans and Eurodollar Loans
comprising such Loans.

 

“Loan Notice” means a notice of (a) a Borrowing of Loans, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurodollar Loans,
which, if in writing, shall be substantially in the form of Exhibit A or such
other form as may be approved by the Administrative Agent (including any form on
an electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“LP Credit Agreement” means that certain Credit Agreement, dated as of April 1,
2015, by and among Omega LP, as borrower, certain subsidiaries of Omega LP, as
guarantors, the financial institutions party thereto from time to time, as
lenders, and Bank of America, N.A., as administrative agent, as amended,
restated, supplemented or otherwise modified from time to time.

 

 20

 

  

“Master Agreement” has the meaning provided in the definition of “Swap Contract”
in this Section 1.01.

 

“Material Adverse Effect” means a material adverse effect on (a) the condition
(financial or otherwise), operations, business, assets, liabilities or prospects
of the Borrower and its Consolidated Subsidiaries taken as a whole, (b) the
ability of the Borrower or the other Credit Parties, taken as a whole, to
perform any material obligation under the Credit Documents, or (c) the rights
and remedies of the Administrative Agent and the Lenders under the Credit
Documents.

 

“Material Contract” means, any agreement the breach, nonperformance or
cancellation of which could reasonably be expected to have a Material Adverse
Effect.

 

“Material Group” has the meaning specified in the definition of “Material
Subsidiary.”

 

“Material Subsidiary” means each Subsidiary or any group of Subsidiaries (a)
which, as of the most recent fiscal quarter of the Borrower for which financial
statements have been delivered pursuant to Section 6.01, contributed greater
than $10,000,000 of Consolidated EBITDA for the period of four (4) consecutive
fiscal quarters then ended or (b) which contributed greater than $50,000,000 of
Consolidated Total Asset Value as of such date. A group of Subsidiaries (a
“Material Group”) each of which is not otherwise a Material Subsidiary (defined
in the foregoing sentence) shall constitute a Material Subsidiary if the group
taken as a single entity satisfies the requirements of the foregoing sentence.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgage Loan” means any loan owned or held by any of the Consolidated Parties
secured by a mortgage or deed of trust on Real Property Assets.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

“Negative Pledge” means any agreement (other than this Credit Agreement or any
other Credit Document) that in whole or in part prohibits the creation of any
Lien on any assets of a Person; provided, however, that an agreement that
establishes a maximum ratio of unsecured debt to unencumbered assets, or of
secured debt to total assets, or that otherwise conditions a Person’s ability to
encumber its assets upon the maintenance of one or more specified ratios that
limit such Person’s ability to encumber its assets but that do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets,
shall not constitute a “Negative Pledge” for purposes of this Credit Agreement.

 

 21

 

  

“Net Revenue” shall mean, with respect to any Real Property Asset for the
applicable period, the sum of (a) rental payments received in cash by the
applicable Consolidated Party (whether in the nature of base rent, minimum rent,
percentage rent, additional rent or otherwise, but exclusive of security
deposits, earnest money deposits, advance rentals, reserves for capital
expenditures, charges, expenses or items required to be paid or reimbursed by
the Tenant thereunder and proceeds from a sale or other disposition) pursuant to
the Facility Leases applicable to such Real Property Asset, minus (b) expenses
of the applicable Consolidated Party allocated to such Real Property Asset,
minus (c) to the extent increasing Net Revenue of the Consolidated Parties for
such period, all revenue directly attributable to FIN 46 consolidation
requirements.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Notes” means a collective reference to the Term Notes; and “Note” means any one
of them.

 

“Obligations” means, without duplication, (a) all advances to, and debts,
liabilities, obligations, covenants and duties of, any Credit Party arising
under any Credit Document or otherwise with respect to any Loan, whether direct
or indirect (including those acquired by assumption), absolute or contingent,
due or to become due, now existing or hereafter arising and including interest
and fees that accrue after the commencement by or against any Credit Party or
any Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding, (b) all obligations under any Swap
Contract of any Credit Party to which a Lender or any Affiliate of a Lender is a
party and (c) all obligations of any Credit Party under any treasury management
agreement between any Credit Party and any Lender or Affiliate of a Lender;
provided, however, that the “Obligations” of a Credit Party shall exclude any
Excluded Swap Obligations with respect to such Credit Party.

 

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

“Omega Holdco” means OHI Healthcare Properties Holdco, Inc., a Delaware
corporation, and its successors.

 

“Omega LP” means OHI Healthcare Properties Limited Partnership, a Delaware
limited partnership, and its successors.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Outstanding Amount” means the aggregate outstanding principal amount thereof
after giving effect to any Borrowings and prepayments or repayments of Term
Loans, as the case may be, occurring on such date.

 

 22

 

  

“Participant” has the meaning provided in Section 10.07(d).

 

“Patriot Act” means the USA Patriot Act, Pub. L. No. 107-56 et seq.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

 

“Permitted Activity” has the meaning provided in Section 7.14.

 

“Permitted Liens” means, at any time, Liens in respect of the Borrower or any of
its Subsidiaries permitted to exist at such time pursuant to the terms of
Section 7.01.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Internal Revenue Code or Title IV of
ERISA, any ERISA Affiliate.

 

“Platform” has the meaning provided in Section 6.02.

 

“Pro Forma Basis” shall mean, for purposes of determining the calculation of and
compliance with the financial covenants set forth in Section 6.12(a), (b), (c),
(d), (f) and (g) hereunder, that the subject transaction shall be deemed to have
occurred as of the first day of the period of four (4) consecutive fiscal
quarters ending as of the end of the most recent fiscal quarter for which annual
or quarterly financial statements shall have been delivered in accordance with
the provisions of this Credit Agreement. Further, for purposes of making
calculations on a “Pro Forma Basis” hereunder, (a) in the case of a Disposition,
(i) income statement items (whether positive or negative) attributable to the
property, entities or business units that are the subject of such Disposition
shall be excluded to the extent relating to any period prior to the date of the
subject transaction, and (ii) Indebtedness paid or retired in connection with
the subject transaction shall be deemed to have been paid and retired as of the
first day of the applicable period; (b) in the case of an Acquisition, (i)
income statement items (whether positive or negative) attributable to the
property, entities or business units that are the subject of such Acquisition
shall be included to the extent relating to any period prior to the date of the
subject transaction, and (ii) Indebtedness incurred in connection with the
subject transaction shall be deemed to have been incurred as of the first day of
the applicable period (and interest expense shall be imputed for the applicable
period utilizing the actual interest rates thereunder or, if actual rates are
not ascertainable, assuming prevailing interest rates hereunder) and (c) in the
case of an Equity Transaction, Indebtedness paid or retired in connection
therewith shall be deemed to have been paid and retired as of the first day of
the applicable period.

 

 23

 

  

“Prohibited Person” means any Person (i) listed in the annex to, or who is
otherwise subject to the provisions of, Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, and relating to Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism (the “Executive Order”); (ii) that is owned or controlled by, or
acting for or on behalf of, any person or entity that is listed in the annex to,
or is otherwise subject to the provisions, of the Executive Order; (iii) with
whom a Person is prohibited from dealing or otherwise engaging in any
transaction by any terrorism or money laundering Law, including the Executive
Order; (iv) who commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order; (v) that is named as a “specially
designated national and blocked person” on the most current list published by
the U.S. Treasury Department Office of Foreign Assets Control at its official
website or at any replacement website or other replacement official publication
of such list; or who is an Affiliate of a Person listed in clauses (i) - (v)
above.

 

“Property” means all property owned or leased by a Credit Party or any of its
Subsidiaries, both real and personal.

 

“Qualified ECP Guarantor” means, at any time, each Credit Party with total
assets exceeding $10,000,000 or that qualifies at such time as an “eligible
contract participant” under the Commodity Exchange Act and can cause another
Person to qualify as an “eligible contract participant” at such time under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Qualified Mortgage Loan” means any Mortgage Loan that is secured by a first or
second mortgage or a first or second deed of trust on Real Property Assets so
long as the mortgagor or grantor with respect to such Mortgage Loan is not
delinquent sixty (60) days or more in interest or principal payments due
thereunder.

 

“Qualified REIT Subsidiary” means the meaning given to such term in the Internal
Revenue Code.

 

“Real Property Asset” means, a parcel of real property, together with all
improvements (if any) thereon, owned in fee simple or leased pursuant to an
Eligible Ground Lease by any Person; “Real Property Assets” means a collective
reference to each Real Property Asset.

 

“Register” has the meaning provided in Section 10.07(c).

 

“Registered Public Accounting Firm” has the meaning provided in the Securities
Laws and shall be independent of the Borrower as prescribed by the Securities
Laws.

 

“Regulation U” means Regulation U of the FRB, as in effect from time to time.

 

“Regulation X” means Regulation X of the FRB, as in effect from time to time.

 

“REIT” means a real estate investment trust as defined in Sections 856-860 of
the Internal Revenue Code.

 

 24

 

  

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.

 

“Request for Extension of Credit” means, with respect to a Borrowing of Loans or
the conversion or continuation of Loans, a Loan Notice.

 

“Required Lenders” means, as of any date of determination, two or more Lenders
(except to the extent only one Lender exists as of such date) having at least
50% of (a) the sum of the outstanding principal amount of the Term Loans and the
aggregate Commitments or (b) if the aggregate Commitments have expired or have
been terminated pursuant to Article VIII, Lenders holding in the aggregate at
least 50% of the sum of the outstanding principal amount of the Term Loans;
provided, that the unfunded Commitments of any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.

 

“Responsible Officer” means the chief executive officer, president, chief
operating officer and chief financial officer of any Credit Party and solely for
the purposes of notices given pursuant to Article II, any other officer of the
applicable Credit Party so designated by any of the foregoing officers in a
notice to the Administrative Agent. Any document delivered hereunder that is
signed by a Responsible Officer of a Credit Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Credit Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Credit Party.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

 

“Sale and Leaseback Transaction” means, with respect to the Borrower or any
Subsidiary, any arrangement, directly or indirectly, with any person whereby the
Borrower or such Subsidiary shall sell or transfer any property, real or
personal, used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred.

 

“Sanction(s)” means any international economic sanction or trade embargo
administered or enforced by OFAC, the United Nations Security Council, the
European Union, Her Majesty’s Treasury or other relevant sanctions authority.

 

“Sanctioned Person” means (a) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, (b) (i) an agency of the government
of a Designated Jurisdiction, (ii) an organization controlled by a Designated
Jurisdiction, or (iii) a Person resident in a Designated Jurisdiction, to the
extent subject to a sanctions program administered by OFAC or (c) any Person or
Persons owned or controlled by any such Person or Persons described in the
foregoing clauses (a) or (b).

 

 25

 

  

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the Public Company Accounting Oversight Board, as each of the foregoing may
be amended and in effect on any applicable date hereunder.

 

“Securitization Transaction” means any financing or factoring or similar
transaction (or series of such transactions) entered by any member of the
Consolidated Parties pursuant to which such member of the Consolidated Parties
may sell, convey or otherwise transfer, or grant a security interest in,
accounts, payments, receivables, rights to future lease payments or residuals or
similar rights to payment to a special purpose subsidiary or affiliate or any
other Person.

 

“Senior Notes” means collectively, the Senior Notes (2024A), the Senior Notes
(2024B), the Senior Notes (2025), the Senior Notes (2026) and the Senior Notes
(2027).

 

“Senior Notes (2024A)” means any one of the 5.875% Senior Notes due 2024 issued
by the Borrower in favor of the Senior Noteholders pursuant to the Senior Note
Indenture (2024A), as such Senior Notes may be amended, restated, supplemented,
replaced or otherwise modified from time to time.

 

“Senior Notes (2024B)” means any one of the 4.950% Senior Notes due 2024 issued
by the Borrower in favor of the Senior Noteholders pursuant to the Senior Note
Indenture (2024B), as such Senior Notes may be amended, restated, supplemented,
replaced or otherwise modified from time to time.

 

“Senior Notes (2025)” means any one of the 4.50% Senior Notes due 2025 issued by
the Borrower in favor of the Senior Noteholders pursuant to the Senior Note
Indenture (2025), as such Senior Notes may be amended, restated, supplemented,
replaced or otherwise modified from time to time.

 

“Senior Notes (2026)” means any one of the 5.25% Senior Notes due 2026 issued by
the Borrower in favor of the Senior Noteholders pursuant to the Senior Note
Indenture (2026), as such Senior Notes may be amended, restated, supplemented,
replaced or otherwise modified from time to time.

 

“Senior Notes (2027)” means any one of the 4.50% Senior Notes due 2027 issued by
the Borrower in favor of the Senior Noteholders pursuant to the Senior Note
Indenture (2027), as such Senior Notes may be amended, restated, supplemented,
replaced or otherwise modified from time to time.

 

 26

 

  

“Senior Note Indentures” means collectively, the Senior Note Indenture (2024A),
the Senior Note Indenture (2024B), the Senior Note Indenture (2025), the Senior
Note Indenture (2026) and the Senior Note Indenture (2027).

 

“Senior Note Indenture (2024A)” means the Indenture, dated as of March 19, 2012
by and among the Borrower and the Senior Noteholders, as the same may be
amended, restated, supplemented, replaced or otherwise modified from time to
time.

 

“Senior Note Indenture (2024B)” means the Indenture, dated as of March 11, 2014
by and among the Borrower and the Senior Noteholders, as the same may be
amended, restated, supplemented, replaced or otherwise modified from time to
time.

 

“Senior Note Indenture (2025)” means the Indenture, dated as of September 11,
2014 by and among the Borrower and the Senior Noteholders, as the same may be
amended, restated, supplemented, replaced or otherwise modified from time to
time.

 

“Senior Note Indenture (2026)” means the Indenture, dated as of September 23,
2015 by and among the Borrower and the Senior Noteholders, as the same may be
amended, restated, supplemented, replaced or otherwise modified from time to
time.

 

“Senior Note Indenture (2027)” means the Indenture, dated as of March 18, 2015
by and among the Borrower and the Senior Noteholders, as the same may be
amended, restated, supplemented, replaced or otherwise modified from time to
time.

 

“Senior Noteholder” means any one of the holders from time to time of the Senior
Notes.

 

“Significant Acquisition” means any acquisition or investment (in one or a
series of related transactions) with an aggregate consideration in excess of
$200,000,000.

 

“Solvent” means, with respect to any person on a particular date, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including, without limitation, contingent liabilities, of
such Person, (b) the present fair saleable value of the assets of such Person is
not less than the amount that will be required to pay the probable liability of
such Person on its debts as they become absolute and matured, (c) such Person is
able to realize upon its assets and pay its debts and other liabilities,
contingent obligations and other commitments as they mature, (d) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature, and (e) such Person is not engaged in a business or a transaction, and
is not about to engage in a business or a transaction, for which such Person’s
property would constitute unreasonably small capital after giving due
consideration to the prevailing practice in the industry in which such Person is
engaged. In computing the amount of contingent liabilities at any time, it is
intended that such liabilities will be computed at the amount which, in light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.

 

“Special Charges” means, for any period, for the Consolidated Parties on a
consolidated basis, all charges, costs or expenses of the Consolidated Parties
related to any of the following:

 

 27

 

  

(a)          cash litigation charges incurred by the Consolidated Parties;
provided, that such amount shall not exceed an aggregate amount of $10,000,000
since June 27, 2014 and any such amounts in excess of $10,000,000 shall not be
included in the determination of the Special Charges Adjustment for any period;

 

(b)          non-cash charges associated solely with respect to the write-down
of the value of accounts due to straight-line rent;

 

(c)          other than as set forth in clause (b) immediately above, additional
non-cash charges associated with the write-down of the value of accounts and/or
notes receivable of the Consolidated Parties; provided, that such amount shall
not exceed an aggregate amount of $35,000,000 since June 27, 2014 and any such
amounts in excess of $35,000,000 shall not be included in the determination of
the Special Charges Adjustment for any period;

 

(d)          non-cash charges related to preferred stock redemptions and
non-cash compensation expenses relating to restricted stock awards, stock
options or similar equity based compensation awards;

 

(e)          non-cash charges incurred by the Consolidated Parties in
association with the write-down of the value of any real properties;

 

(f)          to the extent applicable, the satisfaction of outstanding
unamortized loan fees with respect to the Existing Credit Facility;

 

(g)          any other non-cash charges associated with the sale or settlement
by any Consolidated Party of any Swap Contract; and

 

(h)          charges related to acquisition deal related costs.

 

“Special Charges Adjustment” means, for any period, the amount which has been
deducted for or in connection with any Special Charges (without duplication
among such items or items taken into account for previous period) in the
determination of net income for the applicable period for which a given
Consolidated EBITDA calculation has been performed.

 

“Specified Loan Party” has the meaning provided in Section 11.07.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise provided, “Subsidiary” shall refer to a
Subsidiary of the Borrower.

 

 28

 

 

“Subsidiary Guarantor” means (a) Omega LP, (b) Omega Holdco, (c) each Subsidiary
of the Borrower as of the Closing Date other than the Unrestricted Subsidiaries,
and (d) each Subsidiary of the Borrower subsequently created or acquired which
becomes a Subsidiary Guarantor pursuant to Section 6.15(a) hereof.

 

“Subsidiary Guarantor Joinder Agreement” means a joinder agreement in the form
of Exhibit E to be executed by each new Subsidiary of the Borrower that is
required to become a Subsidiary Guarantor in accordance with Section 6.15(a)
hereof.

 

“Support Obligations” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person. The amount of any Support Obligations
shall be deemed to be an amount equal to the stated or determinable amount of
the related primary obligation, or portion thereof, in respect of which such
Support Obligation is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, that are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

 29

 

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination values determined in
accordance therewith, such termination values, and (b) for any date prior to the
date referenced in clause (a), the amounts determined as the mark-to-market
values for such Swap Contracts, as determined based upon one or more mid-market
or other readily available quotations provided by any recognized dealer in such
Swap Contracts (which may include a Lender or any Affiliate of a Lender).

 

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement that
is considered borrowed money indebtedness for tax purposes but is classified as
an operating lease under GAAP.

 

“Tenant” means any Person who is a lessee with respect to any lease held by a
Consolidated Party as lessor or as an assignee of the lessor thereunder.

 

“Term Loan” has the meaning provided in Section 2.01(d)(i).

 

“Term Loan Commitment” means, with respect to each Term Loan Lender, the
commitment of such Term Loan Lender to make its portion of the Term Loan to the
Borrower pursuant to Section 2.01(d), in the principal amount set forth opposite
such Term Loan Lender’s name on Schedule 2.01; provided that, at any time after
funding of a Term Loan, the determinations “Required Lender” shall also be based
on the outstanding principal amount of the such Term Loan. The aggregate
principal amount of the Term Loan Commitments of all the Term Loan Lenders as in
effect on the Closing Date is Two Hundred Fifty Million Dollars ($250,000,000).

 

“Term Loan Commitment Percentage” means, at any time, for each Term Loan Lender,
the percentage of the aggregate Term Loan (or aggregate Term Loan Commitment,
prior to the termination thereof) held by such Term Loan Lender to the aggregate
Term Loan (or aggregate Term Loan Commitments) held by all Term Loan Lenders, as
such percentage may be modified in connection with any assignment made in
accordance with the provisions of Section 10.07. The initial Term Loan
Commitment Percentages are set forth on Schedule 2.01.

 

“Term Loan Lenders” means a collective reference to the Lenders holding Term
Loans.

 

“Term Loan Maturity Date” means December 16, 2022.

 

“Term Note” means the promissory note in the form of Exhibit B, if any, given to
each Term Loan Lender to evidence the Term Loan of such Term Loan Lender, as
amended, restated, modified, supplemented, extended, renewed or replaced.

 

“Threshold Amount” means $25,000,000.

 

“Tokyo Business Day” means any day other than a Saturday, Sunday or any other
day which is a legal holiday or a day on which banking institutions are
permitted to be closed in Tokyo, Japan.

 

“Type” means, with respect to any Term Loan, its character as a Base Rate Loan
or a Eurodollar Loan.

 

 30

 

  

“UCP” means, with respect to any Letter of Credit, the “Uniform Customs and
Practice for Documentary Credits”.

 

“Unconsolidated Affiliates” means an Affiliate of the Borrower whose financial
statements are not required to be consolidated with the financial statements of
the Borrower in accordance with GAAP.

 

“Unencumbered Asset Value” means the sum of the following, without duplication:
(a) the quotient of (1) Unencumbered Net Revenue for the prior fiscal quarter
(for Real Property Assets owned for the prior four (4) fiscal quarters), minus
the Unencumbered Net Revenue attributable to each Unencumbered Property sold or
otherwise disposed of during such most recently ended quarter, minus the
Unencumbered Net Revenue from any Unencumbered Property acquired during the
prior four (4) fiscal quarter period, multiplied by four, divided by (2) the
Capitalization Rate plus (b) the acquisition cost of each Unencumbered Property
acquired during the prior four (4) fiscal quarter period plus (c) the book value
of unencumbered Qualified Mortgage Loans; provided, that when calculating the
Unencumbered Asset Value, (i) the aggregate occupancy of all Unencumbered
Properties contributing to the Unencumbered Asset Value, reported as of the last
day of the most recently ended fiscal quarter period of the Borrower, shall be
at least 78% of in-service beds and (ii) the aggregate amount of Qualified
Mortgage Loans attributable to second mortgages or second deeds of trust added
pursuant to clause (c) of this definition shall not exceed $250,000,000.

 

“Unencumbered Net Revenue” means, for any period, Net Revenue from all
Unencumbered Properties.

 

“Unencumbered Property” means, for any Real Property Asset, the following
criteria:

 

(a)          to the best of Borrower’s knowledge, does not have any title,
survey, environmental, condemnation or condemnation proceedings, or other
defects that would give rise to a materially adverse effect as to the value, use
of or ability to sell or finance such property;

 

(b)          is not subject to a Negative Pledge or encumbered by a mortgage,
deed of trust, lien, pledge, encumbrance or other security interest, in each
case, to secure Funded Debt, other than the Braswell Indebtedness;

 

(c)          100% owned in fee simple absolute or with a leasehold interest or
similar arrangement providing the right to occupy Real Property Asset pursuant
to an Eligible Ground Lease, in either case, by the Borrower or a direct or
indirect Subsidiary of the Borrower;

 

(d)          shall be located in the United States or shall be an International
Unencumbered Property; provided, however, that International Unencumbered
Properties may be included in the pool of Unencumbered Properties only to the
extent that aggregate value of such properties does not exceed twenty percent
(20%) of the total Unencumbered Asset Value;

 

 31

 

  

(e)          is occupied or available for occupancy (subject to final tenant
improvements);

 

(f)          is leased to a third party Tenant and operated by a third party
operator;

 

(g)          the Tenant at such facility is not delinquent sixty (60) days or
more in rent payments.

 

“Unencumbered Property Certificate” means a certificate signed by a Responsible
Officer of the Borrower in a form to be agreed upon between the Administrative
Agent and the Borrower in their reasonable discretion.

 

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Internal Revenue Code
for the applicable plan year.

 

“United States” or “U.S.” means the United States of America.

 

“Unreimbursed Amount” has the meaning provided in Section 2.03(c)(i).

 

“Unrestricted Subsidiaries” means the “Unrestricted Subsidiaries” as such term
is defined from time to time in the Senior Note Indentures; provided, that to
the extent the Senior Note Indentures are, for any reason, all terminated, the
term “Unrestricted Subsidiaries” shall, for the remainder of the term of this
Agreement, have the meaning assigned to such term in the Senior Note Indentures
immediately prior to the termination thereof.

 

“Wholly Owned” means, with respect to any direct or indirect Subsidiary of any
Person, that 100% of the Capital Stock with ordinary voting power issued by such
Subsidiary (other than directors’ qualifying shares and investments by foreign
nationals mandated by applicable Law) is beneficially owned, directly or
indirectly, by such Person.

 

1.02         Interpretive Provisions.

 

With reference to this Credit Agreement and each other Credit Document, unless
otherwise provided herein or in such other Credit Document:

 

(a)          The meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms.

 

(b)          (i)          The words “herein,” “hereto,” “hereof” and “hereunder”
and words of similar import when used in any Credit Document shall refer to such
Credit Document as a whole and not to any particular provision thereof.

 

(ii)         Unless otherwise provided or required by context, Article, Section,
Exhibit and Schedule references are to the Credit Document in which such
reference appears.

 

 32

 

  

(iii)        The term “including” is by way of example and not limitation.

 

(iv)        The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

 

(c)          In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”; the words “to”
and “until” each mean “to but excluding”; and the word “through” means “to and
including.”

 

(d)          Section headings herein and in the other Credit Documents are
included for convenience of reference only and shall not affect the
interpretation of this Credit Agreement or any other Credit Document.

 

1.03        Accounting Terms.

 

(a)          All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Credit Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the Audited Financial Statements
except as otherwise specifically prescribed herein.

 

(b)          The Borrower will provide a written summary of material changes in
GAAP or in the consistent application thereof with each annual and quarterly
Compliance Certificate delivered in accordance with Section 6.02(a). If at any
time any change in GAAP or in the consistent application thereof would affect
the computation of any financial ratio or requirement set forth in any Credit
Document, and either the Borrower or the Required Lenders shall object in
writing to determining compliance based on such change, then such computations
shall continue to be made on a basis consistent with the most recent financial
statements delivered pursuant to Section 6.01(a) or (b) as to which no such
objection has been made.

 

(c)          Determinations of the calculation of and compliance with the
financial covenants set forth in Section 6.12(d), (f) and (g) hereunder shall be
made on a Pro Forma Basis.

 

1.04        Rounding.

 

Any financial ratios required to be maintained by the Borrower pursuant to this
Credit Agreement shall be calculated by dividing the appropriate component by
the other component, carrying the result to one place more than the number of
places by which such ratio is expressed herein and rounding the result up or
down to the nearest number (with a rounding-up if there is no nearest number).

 

 33

 

  

1.05         References to Agreements and Laws.

 

Unless otherwise expressly provided herein, (a) references to Organization
Documents, agreements (including the Credit Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are not prohibited by any Credit Document; and (b) references to
any Law shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Law.

 

1.06         Times of Day; Rates.

 

Unless otherwise provided, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

 

The Administrative Agent does not warrant, nor accept responsibility, nor shall
the Administrative Agent have any liability with respect to the administration,
submission or any other matter related to the rates in the definition of
“Eurodollar Rate” or with respect to any comparable or successor rate thereto.

 

Article II
COMMITMENTS AND EXTENSION OF CREDITS

 

2.01         Commitments.

 

Subject to the terms and conditions set forth herein:

 

(a)          [Reserved].

 

(b)          [Reserved].

 

(c)          [Reserved].

 

(d)          Term Loans.

 

(i)          Each Term Loan Lender severally agrees to make term loans (each a
“Term Loan”) to the Borrower in Dollars on the Closing Date; provided, that
after giving effect to any such Term Loan, (i) with regard to the Term Loan
Lenders collectively, the aggregate outstanding principal amount of Term Loans
shall not exceed TWO HUNDRED FIFTY MILLION DOLLARS ($250,000,000), and (ii) with
regard to each Term Loan Lender individually, such Term Loan Lender’s Term Loan
Commitment Percentage of outstanding Term Loans shall not exceed its respective
Term Loan Commitment.

 

(ii)         Term Loans may consist of Base Rate Loans, Eurodollar Loans, or a
combination thereof, as provided herein. Term Loans may be repaid in whole or in
part at any time but amounts repaid on the Term Loan may not be reborrowed

 

 34

 

  

(e)          Addition of Incremental Term Loan Facilities. In the event the
Arranger notifies the Borrower that additional commitments have been offered
subsequent to the Closing Date (such commitments not to exceed $150,000,000 in
the aggregate), the Borrower shall have the right, upon at least five (5)
Business Days’ prior written notice to the Administrative Agent, to increase the
Term Loan and/or add one or more tranches of term loans (each an “Incremental
Term Loan Facility” and collectively the “Incremental Facilities”), provided
that

 

(i)          the aggregate principal amount of all Incremental Facilities
incurred after the Closing Date shall not exceed $150,000,000;

 

(ii)         no Default or Event of Default shall exist on the effective date of
any Incremental Facility or would exist after giving effect to any such
Incremental Facility;

 

(iii)        no existing Lender shall be under any obligation to provide any
commitment to an Incremental Facility (an “Incremental Facility Commitment”) and
any such decision whether to provide an Incremental Facility Commitment shall be
in such existing Lender’s sole and absolute discretion;

 

(iv)        each Incremental Facility Commitment shall be in a minimum principal
amount of $5,000,000 and in integral multiples of $1,000,000 in excess thereof
(or such lesser amounts as the Administrative Agent and the Borrower may agree);

 

(v)         each Person providing an Incremental Facility Commitment shall
qualify as an Eligible Assignee;

 

(vi)        the Borrower shall deliver to the Administrative Agent:

 

(A)         a certificate of each Credit Party dated as of the date of such
increase signed by a Responsible Officer of such Credit Party certifying and
attaching resolutions adopted by the board of directors or equivalent governing
body of such Credit Party approving such Incremental Facility;

 

(B)         a certificate of the Borrower dated as of the effective date of such
Incremental Facility signed by a Responsible Officer of the Borrower certifying
that, before and after giving effect to such Incremental Facility, (I) the
representations and warranties of each Credit Party contained in Article V or
any other Credit Document, or which are contained in any document furnished at
any time under or in connection herewith or therewith, shall be true and correct
in all material respects on and as of the date of such increase, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct in all material respects as
of such earlier date, and (II) no Default or Event of Default exists;

 

(C)         any new or amended and restated Notes (to the extent requested by
the Lenders) to reflect such Incremental Facilities;

 

 35

 

  

(D)         opinions of legal counsel to the Credit Parties, addressed to the
Administrative Agent and each Lender (including each Person providing an
Incremental Facility Commitment), dated as of the effective date of such
Incremental Facility, in form and substance reasonably satisfactory to the
Administrative Agent; and

 

(E)         all fees required under any engagement letter due in connection with
the syndication of the commitments to fund such Incremental Facility by the
Arranger;

 

(vii)       the Administrative Agent shall have received documentation from each
Person providing an Incremental Facility Commitment evidencing its Incremental
Facility Commitment and its obligations under this Agreement in form and
substance reasonably acceptable to the Administrative Agent, including, without
limitation a Lender Joinder Agreement substantially in the form of Exhibit F
attached hereto or other arrangement reasonably acceptable to the Administrative
Agent;

 

(viii)      in the case of an Incremental Term Loan Facility and subject to the
requirements of clauses (e)(i) through (vii) above, upon notice from the
Arranger to the Borrower, the Borrower may request an increase to the Term Loan
Commitments in an amount not to exceed the amount provided for in such notice
from the Arranger, or one or more additional term loan tranches.  At the time of
sending such notice, the Arranger (in consultation with the Administrative
Agent) shall specify the time period within which the Borrower is requested to
respond (which shall in no event be less than ten (10) Business Days from the
date of delivery of such notice to the Borrower); and

 

(ix)         neither the Arranger nor the Borrower shall have any obligation to
offer to all Lenders (existing as of the Closing Date) the opportunity to
provide an Incremental Facility Commitment.

 

(x)          the addition of an Incremental Term Loan Facility shall not require
the consent of any of the Lenders and the addition of one or more tranches of
additional term loans (including the resultant changes in the respective pro
rata shares of the Lenders and the allocation of pro rata payments among the
Lenders, so long as such payments continue to be based on each Lender’s pro rata
share of all commitments under the Term Loan Facility) shall require only the
approval of the Administrative Agent and the consent of such Lenders as may be
providing commitments for such additional tranches of indebtedness.

 

The Incremental Facility Commitments and credit extensions thereunder shall
constitute Commitments and Obligations under, and shall be entitled to all the
benefits afforded by, this Credit Agreement and the other Credit Documents, and
shall, without limiting the foregoing, benefit equally and ratably from the
Guaranty.

 

 36

 

  

(f)          If any amendment to this Credit Agreement is required to give
effect to any addition of Incremental Facilities pursuant to and in accordance
with Section 2.01(e), then such amendment shall be effective if executed by the
Credit Parties, each Lender providing such Incremental Facility Commitment and
the Administrative Agent (each such amendment is a “Commitment Increase
Amendment”).

 

2.02        Borrowings, Conversions and Continuations.

 

(a)          Each Borrowing, each conversion of Loans from one Type to the
other, and each continuation of Eurodollar Loans shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
(i) telephone or (ii) a Loan Notice. Each such notice must be received by the
Administrative Agent not later than 11:00 a.m. (A) with respect to Eurodollar
Loans, three (3) Business Days prior to, or (B) with respect to Base Rate Loans,
on the requested date of, the requested date of any Borrowing, conversion or
continuation. Each telephonic notice pursuant to this Section 2.02(a) must be
confirmed promptly by delivery via electronic mail to the Administrative Agent
of a written Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower. Each Borrowing, conversion or continuation shall be in
a principal amount of (i) with respect to Eurodollar Loans, $1,000,000 or a
whole multiple of $1,000,000 in excess thereof or (ii) with respect to Base Rate
Loans, $500,000 or a whole multiple of $100,000 in excess thereof. Each Loan
Notice (whether telephonic or written) shall specify (i) whether such request is
for a Borrowing, conversion, or continuation, (ii) the requested date of such
Borrowing, conversion or continuation (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed, converted or continued, and (v) if applicable, the
duration of the Interest Period with respect thereto. If the Borrower fails to
specify a Type of Loan in a Loan Notice or if the Borrower fails to give a
timely notice requesting a conversion or continuation, then the applicable Loans
shall be made as, or converted to, Base Rate Loans. Any automatic conversion to
Base Rate Loans shall be effective as of the last day of the Interest Period
then in effect with respect to the applicable Eurodollar Loans. If the Borrower
requests a Borrowing of, conversion to, or continuation of Eurodollar Loans in
any Loan Notice, but fails to specify an Interest Period, the Interest Period
will be deemed to be one month.

 

(b)          Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Lender, as applicable, of the amount of its Term Loan
Commitment Percentage of the applicable Loans, as the case may be, and if no
timely notice of a conversion or continuation is provided by the Borrower, the
Administrative Agent shall notify each Lender of the details of any automatic
conversion to Base Rate Loans described in the preceding subsection. In the case
of a Borrowing, each Lender, as applicable, shall make the amount of its Loan
available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 2:00 p.m. on the Business Day
specified in the applicable Loan Notice. Upon satisfaction of the applicable
conditions set forth in Section 4.02 (and, if such Borrowing is the initial
Extension of Credit, Section 4.01), the Administrative Agent shall make all
funds so received available to the party referenced in the applicable Loan
Notice in like funds as received by the Administrative Agent either by
(i) crediting the account of the applicable party on the books of the
Administrative Agent with the amount of such funds or (ii) wire transfer of such
funds, in each case in accordance with instructions provided to (and reasonably
acceptable to) the Administrative Agent by the Borrower.

 

 37

 

  

(c)          Except as otherwise provided herein, without the consent of the
Required Lenders, (i) a Eurodollar Loan may be continued or converted only on
the last day of an Interest Period for such Eurodollar Loan and (ii) any
conversion into, or continuation as, a Eurodollar Loan may be made only if the
conditions to Extension of Credits in Section 4.02 have been satisfied. During
the existence of a Default or Event of Default, (i) no Loan may be requested as,
converted to or continued as a Eurodollar Loan and (ii) at the request of the
Required Lenders, any outstanding Eurodollar Loan shall be converted immediately
to a Base Rate Loan.

 

(d)          The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Loans upon determination of such interest rate. The determination of the
Eurodollar Rate by the Administrative Agent shall be conclusive in the absence
of manifest error. At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify the Borrower and the Lenders of any change in
Bank of Tokyo’s prime rate used in determining the Base Rate promptly following
the public announcement of such change.

 

(e)          After giving effect to all Borrowings, all conversions of Loans
from one Type to the other, and all continuations of Loans as the same Type,
there shall not be more than five (5) Interest Periods in effect with respect to
Loans.

 

2.03        [Reserved].

 

2.04        [Reserved].

 

2.05        Repayment of Loans.

 

The Borrower shall repay to the Term Loan Lenders on the Term Loan Maturity Date
the aggregate principal amount of Term Loans outstanding on such date.

 

2.06        Prepayments.

 

(a)          Voluntary Prepayments. The Loans may be repaid in whole or in part
without premium or penalty (except, in the case of Loans other than Base Rate
Loans, amounts payable pursuant to Section 3.05); provided, that (i) notice
thereof must be in form acceptable to the Administrative Agent and be received
by 11:00 a.m. by the Administrative Agent on or before the greater of five (5)
Business Days or five (5) Tokyo Business Days prior to the date of prepayment
for either of Eurodollar Loans or Base Rate Loans, (ii) any such prepayment
shall be in a minimum principal amount of $1,000,000 and integral multiples of
$100,000 in excess thereof, in the case of Eurodollar Loans, and a minimum
principal amount of $1,000,000 and integral multiples of $100,000 in excess
thereof, in the case of Base Rate Loans, or, in each case, the entire principal
amount thereof, if less, (iii) any prepayment made on or prior to the first
anniversary of the Closing Date shall be accompanied by a prepayment premium
equal to two percent (2%) of the principal amount so prepaid and (iv) any
prepayment made after the first anniversary of the Closing Date but on or before
the second anniversary of the Closing Date shall be accompanied by a prepayment
premium equal to one percent (1%) of the principal amount so prepaid. Each such
notice of voluntary repayment hereunder shall be irrevocable and shall specify
the date and amount of prepayment and the Loans and Types of Loans which are to
be prepaid. The Administrative Agent will give prompt notice to the applicable
Lenders of any prepayment on the Loans and the Lender’s interest therein.
Prepayments of Eurodollar Loans hereunder shall be accompanied by accrued
interest thereon and breakage amounts, if any, under Section 3.05. Amounts
prepaid may not thereafter be reborrowed.

 

 38

 

  

(b)          [Reserved].

 

(c)          Application. Within each Loan, prepayments will be applied first to
Base Rate Loans, then to Eurodollar Loans in direct order of Interest Period
maturities. In addition, voluntary prepayments shall be applied as specified by
the Borrower. Voluntary prepayments on the Term Loans will be paid by the
Administrative Agent to the Term Loan Lenders ratably in accordance with their
respective interests therein.

 

2.07        [Reserved].

 

2.08        Interest.

 

(a)          Subject to the provisions of subsection (b) below, (i) each
Eurodollar Loan shall bear interest on the outstanding principal amount thereof
for each Interest Period at a rate per annum equal to the Eurodollar Rate for
such Interest Period plus the Applicable Rate; and (ii) each Loan that is a Base
Rate Loan shall bear interest on the outstanding principal amount thereof from
the applicable borrowing date at a rate per annum equal to the Base Rate plus
the Applicable Rate.

 

(b)          If any amount payable by the Borrower under any Credit Document is
not paid when due (without regard to any applicable grace periods), whether at
stated maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Law. Furthermore,
upon the written request of the Required Lenders, while any Event of Default
exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Law. Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

 

(c)          Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 

 39

 

  

2.09        Fees.

 

(a)          [Reserved].

 

(b)          [Reserved].

 

(c)          Upfront and Other Fees. The Borrower agrees to pay to the
Administrative Agent for the benefit of the Lenders the upfront and other fees
provided in the Engagement Letter.

 

(d)          [Reserved].

 

(e)          Administrative Agent’s Fees. The Borrower agrees to pay the
Administrative Agent such fees as provided in the Engagement Letter or as may be
otherwise agreed by the Administrative Agent and the Borrower from time to time.

 

(f)           Other Fees.

 

(i)          The Borrower shall pay to the Arranger and the Administrative Agent
for their own respective accounts fees in the amounts and at the times specified
in the Engagement Letter. Such fees shall be fully earned when paid and shall
not be refundable for any reason whatsoever.

 

(ii)         The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

 

2.10        Computation of Interest and Fees.

 

All computations of interest for Base Rate Loans shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid; provided, that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.11(a), bear interest for one day.

 

2.11        Payments Generally.

 

(a)          All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
Lenders to which such payment is owed, at the Administrative Agent’s Office in
Dollars and in immediately available funds not later than 2:00 p.m. on the date
specified herein. The Administrative Agent will promptly distribute to each
Lender its Term Loan Commitment Percentage (or other applicable share as
provided herein) of such payment in like funds as received by wire transfer to
such Lender’s Lending Office. All payments received by the Administrative Agent
after 2:00 p.m. shall be deemed received on the immediately succeeding Business
Day and any applicable interest or fee shall continue to accrue.

 

 40

 

  

(b)          Subject to the definition of “Interest Period,” if any payment to
be made by the Borrower shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be.

 

(c)          Unless the Borrower or any Lender has notified the Administrative
Agent at least one (1) Business Day prior to the date any payment is required to
be made by it to the Administrative Agent hereunder, that the Borrower or such
Lender, as the case may be, will not make such payment, the Administrative Agent
may assume that the Borrower or such Lender, as the case may be, has timely made
such payment and may (but shall not be so required to), in reliance thereon,
make available a corresponding amount to the Person entitled thereto. If and to
the extent that such payment was not in fact made to the Administrative Agent in
immediately available funds, then:

 

(i)          if the Borrower fails to make such payment, each Lender shall
forthwith on demand repay to the Administrative Agent the portion of such
assumed payment that was made available to such Lender in immediately available
funds, together with interest thereon in respect of each day from and including
the date such amount was made available by the Administrative Agent to such
Lender to the date such amount is repaid to the Administrative Agent in
immediately available funds at the Federal Funds Rate from time to time in
effect; and

 

(ii)         if any Lender failed to make such payment, such Lender shall
forthwith on demand pay to the Administrative Agent the amount thereof in
immediately available funds, together with interest thereon for the period from
the date such amount was made available by the Administrative Agent to the
Borrower to the date such amount is recovered by the Administrative Agent (the
“Compensation Period”) at a rate per annum equal to the Federal Funds Rate from
time to time in effect. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in the
applicable Borrowing. If such Lender does not pay such amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent may make a
demand therefor upon the Borrower, and the Borrower shall pay such amount to the
Administrative Agent, together with interest thereon for the Compensation Period
at a rate per annum equal to the rate of interest applicable to the applicable
Borrowing. Nothing herein shall be deemed to relieve any Lender from its
obligation to fulfill its Commitment or to prejudice any rights that the
Administrative Agent or the Borrower may have against any Lender as a result of
any default by such Lender hereunder.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (c) shall be conclusive, absent
manifest error.

 

 41

 

  

(d)          If any Lender makes available to the Administrative Agent funds for
any Loan to be made by such Lender as provided in the foregoing provisions of
this Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Extension of
Credit set forth in Section 4.02 are not satisfied or waived in accordance with
the terms hereof or for any other reason, the Administrative Agent shall return
such funds (in like funds as received from such Lender) to such Lender, without
interest.

 

(e)          The obligations of the Term Loan Lenders hereunder to make Term
Loans are several and not joint. The failure of any Lender to make any Loan on
any date required hereunder shall not relieve any other Lender of its
corresponding obligation to do so on such date, nor relieve Borrower from any
obligations hereunder to the Lenders which fulfill such obligations and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan.

 

(f)          Nothing herein shall be deemed to obligate any Lender to obtain the
funds for any Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

 

(g)          If at any time insufficient funds are received by or are available
to the Administrative Agent to pay fully all amounts of principal, interest and
fees then due hereunder, such funds shall be applied (i) first, toward costs and
expenses (including Attorney Costs and amounts payable under Article III)
incurred by the Administrative Agent and each Lender, (ii) second, toward
repayment of interest and fees then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of interest and fees then due to
such parties, and (iii) third, toward repayment of principal then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal then due to such parties.

 

2.12        Sharing of Payments.

 

If any Lender shall obtain on account of the Loans made by it, any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise, but excluding any payments made to a Lender in error by the
Administrative Agent (which such payments shall be returned by the Lender to the
Administrative Agent immediately upon such Lender’s obtaining knowledge that
such payment was made in error)) in excess of its ratable share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify the
Administrative Agent of such fact, and (b) purchase from the other Lenders such
participations in the Loans made by them as shall be necessary to cause such
purchasing Lender to share the excess payment in respect of such Loans pro rata
with each of them; provided, however, that (i) if all or any portion of such
excess payment is thereafter recovered from the purchasing Lender under any of
the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by the purchasing Lender in its discretion), such
purchase shall to that extent be rescinded and each other Lender shall repay to
the purchasing Lender the purchase price paid therefor, together with an amount
equal to such paying Lender’s ratable share (according to the proportion of (A)
the amount of such paying Lender’s required repayment to (B) the total amount so
recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered,
without further interest thereon and (ii) the provisions of this Section shall
not be construed to apply to (A) any payment made by or on behalf of the
Borrower pursuant to and in accordance with the express terms of this Agreement
(including the application of funds arising from the existence of a Defaulting
Lender), or (B) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant, other than an assignment to any Credit Party or any Subsidiary
thereof (as to which the provisions of this Section shall apply). The Borrower
agrees that any Lender so purchasing a participation from another Lender may, to
the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off, but subject to Section 10.09) with respect to
such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation. The Administrative Agent will keep
records (which shall be conclusive and binding in the absence of manifest error)
of participations purchased under this Section and will in each case notify the
Lenders following any such purchases or repayments. Each Lender that purchases a
participation pursuant to this Section shall from and after such purchase have
the right to give all notices, requests, demands, directions and other
communications under this Credit Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.

 

 42

 

  

2.13        Evidence of Debt.

 

The Extension of Credits made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Extension of Credits made by the Lenders to the Borrower
and the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. The Borrower shall execute and deliver to the
Administrative Agent a Note for each Lender, requesting a Note, which Note shall
evidence such Lender’s Loans in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.

 

2.14        [Reserved].

 

2.15        Defaulting Lenders.

 

(a)          Adjustments. Notwithstanding anything to the contrary contained in
this Agreement, if any Lender becomes a Defaulting Lender, then, until such time
as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

 

(i)          Waivers and Amendments. Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in the definition of “Required Lenders” and
Section 10.01.

 

 43

 

  

(ii)         Defaulting Lender Waterfall. Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.09 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; third, to the payment of
any amounts owing to the Lenders as a result of any judgment of a court of
competent jurisdiction obtained by any Lender against such Defaulting Lender as
a result of such Defaulting Lender’s breach of its obligations under this
Agreement; fourth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and fifth, to such Defaulting Lender or as otherwise directed by
a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Loans were made
at a time when the conditions set forth in Section 4.02 were satisfied or
waived, such payment shall be applied solely to pay the Loans of all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of such Defaulting Lender until such time as all Loans are held by
the Lenders pro rata in accordance with the Commitments hereunder. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender shall be deemed
paid to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto.

 

(b)          Defaulting Lender Cure. If the Borrower and the Administrative
Agent agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans to be
held on a pro rata basis by the Lenders in accordance with their Applicable
Percentages), whereupon such Lender will cease to be a Defaulting Lender
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

 

 44

 

 

Article III
TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01Taxes .

 

(a)          (i)          Any and all payments by any Credit Party to or for the
account of the Administrative Agent or any Lender under any Credit Document
shall be made free and clear of and without deduction for any and all present or
future taxes, duties, levies, imposts, deductions, assessments, fees,
withholdings or similar charges, and all liabilities with respect thereto,
excluding, in the case of the Administrative Agent and each Lender, taxes
imposed on or measured by its overall net income, and franchise and excise taxes
imposed on it (in lieu of net income taxes), as a result of a present or former
connection between the Administrative Agent or such Lender and the jurisdiction
of the Governmental Authority imposing such tax or any political subdivision or
taxing authority thereof or therein (other than any such connection arising
solely from the Administrative Agent’s or such Lender’s having executed,
delivered or performed its obligations or received a payment under, or enforced,
this Credit Agreement or any other Credit Document) (all such non-excluded
taxes, duties, levies, imposts, deductions, assessments, fees, withholdings or
similar charges, and liabilities being hereinafter referred to as “Taxes”).

 

(ii)         If any Credit Party or the Administrative Agent shall be required
by the Internal Revenue Code to withhold or deduct any taxes, including both
United States Federal backup withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required, (B) the Administrative Agent shall
timely pay the full amount withheld or deducted to the relevant taxation
authority in accordance with the Internal Revenue Code, and (C) to the extent
that the withholding or deduction is made on account of Taxes, the sum payable
by the applicable Credit Party shall be increased as necessary so that after any
required withholding or the making of all required deductions (including
deductions applicable to additional sums payable under this Section 3.01) the
applicable recipient receives an amount equal to the sum it would have received
had no such withholding or deduction been made.

 

(iii)        If any Credit Party or the Administrative Agent shall be required
by any Laws other than the Internal Revenue Code to deduct any Taxes from or in
respect of any sum payable under any Credit Document to the Administrative Agent
or any Lender, (A) the sum payable by the applicable Credit Party shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section), each of
the Administrative Agent and such Lender receives an amount equal to the sum it
would have received had no such deductions been made, (B) such Credit Party or
the Administrative Agent shall make such deductions, (C) such Credit Party or
the Administrative Agent shall pay the full amount deducted to the relevant
taxation authority or other authority in accordance with applicable Laws, and
(D) within thirty (30) days after the date of such payment, such Credit Party
shall furnish to the Administrative Agent (which shall forward the same to such
Lender) the original or a certified copy of a receipt evidencing payment
thereof.

 

 45

 

 

(b)          In addition, the Borrower agrees to pay any and all present or
future stamp, court or documentary taxes or charges or similar levies which
arise from any payment made under any Credit Document or from the execution,
delivery, performance, enforcement or registration of, or otherwise with respect
to, any Credit Document (hereinafter referred to as “Other Taxes”). For the
avoidance of doubt, “Other Taxes” shall not include any taxes assessed on the
net or gross income of a taxpayer, regardless of whether such taxes are
designated excise or property taxes.

 

(c)          (i)          If the Borrower shall be required to deduct or pay any
Taxes or Other Taxes from or in respect of any sum payable under any Credit
Document to the Administrative Agent or any Lender, the Borrower shall also pay
to the Administrative Agent or to such Lender, as the case may be, at the time
interest is paid, such additional amount that the Administrative Agent or such
Lender specifies is necessary to preserve the after-tax yield (after factoring
in all taxes, including taxes imposed on or measured by net income) that the
Administrative Agent or such Lender would have received if such Taxes or Other
Taxes had not been imposed.

 

(ii)         Each Lender shall, and does hereby, severally indemnify, and shall
make payment in respect thereof within ten (10) days after demand therefore,
(x) the Administrative Agent against any Taxes attributable to such Lender (but
only to the extent that any Credit Party has not already indemnified the
Administrative Agent for such Taxes and without limiting the obligation of the
Credit Parties to do so) and (y) the Administrative Agent and the Credit
Parties, as applicable, against any taxes excluded from the definition of Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent or a Credit Party in connection with any Credit Document,
and any reasonable expenses arising therefrom or with respect thereto whether or
not such taxes were correctly or legally imposed or asserted by the relevant
taxation authority. A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent to set off and apply any and
all amounts at any time owing to such Lender under this Agreement or any other
Credit Document against any amount due to the Administrative Agent under this
clause (ii).

 

 46

 

 

(d)          The Borrower agrees to indemnify the Administrative Agent and each
Lender for (i) the full amount of Taxes and Other Taxes (including any Taxes or
Other Taxes imposed or asserted by any jurisdiction on amounts payable under
this Section) that are paid by the Administrative Agent and such Lender and that
are the responsibility of the Borrower, (ii) amounts payable under
Section 3.01(c) and (iii) any liability (including additions to tax, penalties,
interest and expenses) arising therefrom or with respect thereto, in each case
whether or not such Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. Each of the Credit Parties
agree, jointly and severally, to indemnify the Administrative Agent for any
amount which a Lender for any reason fails to pay indefeasibly to the
Administrative Agent as required pursuant to Section 3.01(c)(ii) above. Payment
under this subsection (d) shall be made within thirty (30) days after the date
the Lender or the Administrative Agent makes a written demand therefor.

 

(e)          For purposes of determining withholding Taxes imposed under the
FATCA, from and after the Closing Date, the Borrower and the Administrative
Agent shall treat (and the Lenders hereby authorize the Administrative Agent to
treat) the Loans as not qualifying as a "grandfathered obligation" within the
meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

 

3.02Illegality.

 

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurodollar Loans, or to
determine or charge interest rates based upon the Eurodollar Rate, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
any obligation of such Lender to make or continue Eurodollar Loans or to convert
Base Rate Loans to Eurodollar Loans shall be suspended until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, the
Borrower shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable, convert all Eurodollar Loans of such Lender to
Base Rate Loans, either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Loans. Upon any such prepayment or conversion, the Borrower shall
also pay accrued interest on the amount so prepaid or converted. Each Lender
agrees to designate a different Lending Office if such designation will avoid
the need for such notice and will not, in the good faith judgment of such
Lender, otherwise be materially disadvantageous to such Lender.

 

3.03Inability to Determine Rates.

 

If the Required Lenders determine that for any reason adequate and reasonable
means do not exist for determining the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Loan, or that the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Loan does not adequately and fairly reflect the cost to such Lenders
of funding such Loan, the Administrative Agent will promptly so notify the
Borrower and each Lender. Thereafter, the obligation of the Lenders to make or
maintain Eurodollar Loans shall be suspended until the Administrative Agent
(upon the instruction of the Required Lenders) revokes such notice. Upon receipt
of such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Loans or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount specified therein.

 

 47

 

 

3.04Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurodollar
Loans.

 

(a)          If any Lender determines that as a result of any Change in Law, or
such Lender’s compliance therewith, there shall be any increase in the cost to
such Lender of agreeing to make or making, funding or maintaining Eurodollar
Loans or a reduction in the amount received or receivable by such Lender in
connection with any of the foregoing (excluding for purposes of this
subsection (a) any such increased costs or reduction in amount resulting from
(i) Taxes or Other Taxes (as to which Section 3.01 shall govern), (ii) changes
in the basis of taxation of overall net income or overall gross income by the
United States or any foreign jurisdiction or any political subdivision of either
thereof under the Laws of which such Lender is organized or has its Lending
Office, and (iii) reserve requirements contemplated by Section 3.04(c)), then
from time to time upon demand of such Lender (with a copy of such demand to the
Administrative Agent), the Borrower shall pay to such Lender such additional
amounts as will compensate such Lender for such increased cost or reduction.

 

(b)          If any Lender determines that any Change in Law regarding capital
adequacy or liquidity requirements, or compliance by such Lender (or its Lending
Office) therewith, has the effect of reducing the rate of return on the capital
of such Lender or any corporation controlling such Lender as a consequence of
such Lender’s obligations hereunder (taking into consideration its policies (and
the policies of such Lender’s holding company) with respect to capital adequacy
and such Lender’s desired return on capital), then from time to time upon demand
of such Lender (with a copy of such demand to the Administrative Agent), the
Borrower shall pay to such Lender such additional amounts as will compensate
such Lender for such reduction.

 

(c)          The Borrower shall pay to each Lender, as long as such Lender shall
be required to maintain reserves with respect to liabilities or assets
consisting of or including Eurocurrency funds or deposits (currently known as
“Eurocurrency liabilities”), additional interest on the unpaid principal amount
of each Eurodollar Loan equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive), which shall be due and payable on each date
on which interest is payable on such Loan; provided, the Borrower shall have
received at least fifteen (15) days’ prior written notice (with a copy to the
Administrative Agent) of such additional interest from such Lender. If a Lender
fails to give notice fifteen (15) days prior to the relevant Interest Payment
Date, such additional interest shall be due and payable fifteen (15) days from
receipt of such notice.

 

3.05Funding Losses.

 

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:

 

 48

 

 

(a)          any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

 

(b)          any failure by the Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; or

 

(c)          any assignment of a Eurodollar Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.16;

 

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Loan made by it at the Eurodollar Rate used in determining the Eurodollar Rate
for such Loan by a matching deposit or other borrowing in the London interbank
eurodollar market for a comparable amount and for a comparable period, whether
or not such Eurodollar Loan was in fact so funded.

 

3.06Matters Applicable to all Requests for Compensation.

 

(a)          A certificate of the Administrative Agent or any Lender claiming
compensation under this Article III and setting forth the additional amount or
amounts to be paid to it hereunder shall be conclusive in the absence of
manifest error. In determining such amount, the Administrative Agent or such
Lender may use any reasonable averaging and attribution methods.

 

(b)          Upon any Lender’s making a claim for compensation under
Section 3.01 or 3.04, the Borrower may replace such Lender in accordance with
Section 10.16.

 

3.07Survival.

 

All of the Borrower’s obligations under this Article III shall survive
termination of the Commitments and repayment of all other Obligations hereunder.

 

Article IV
CONDITIONS PRECEDENT TO EXTENSION OF CREDITS

 

The obligation of each Lender to make Extensions of Credit hereunder is subject
to satisfaction of the following conditions precedent:

 

 49

 

 

4.01Conditions to Initial Extensions of Credit.

 

The obligation of the Lenders to make the initial Extension of Credit hereunder
is subject to the satisfaction of such of the following conditions in all
material respects on or prior to the Closing Date as shall not have been
expressly waived in writing by the Administrative Agent and Lenders.

 

(a)            Credit Documents, Organization Documents, Etc. The Administrative
Agent’s receipt of the following, each of which shall be originals or facsimiles
(followed promptly by originals) unless otherwise specified, each properly
executed by a Responsible Officer of the signing Credit Party, each dated the
Closing Date (or, in the case of certificates of governmental officials, a
recent date before the Closing Date) and each in form and substance satisfactory
to the Administrative Agent:

 

(i)          executed counterparts of this Credit Agreement and the other Credit
Documents;

 

(ii)         a Note executed by the Borrower in favor of each Lender requesting
a Note;

 

(iii)        copies of the Organization Documents of each Credit Party (not
included in (iv) below) certified to be true and complete as of a recent date by
the appropriate Governmental Authority of the state or other jurisdiction of its
incorporation or organization, where applicable, and certified by a secretary or
assistant secretary of such Credit Party to be true and correct as of the
Closing Date;

 

(iv)        with respect to the Credit Parties that are credit parties or
subsidiary guarantors under the Existing Credit Facility, a certificate by a
secretary or assistant secretary of such Credit Parties that the Organization
Documents delivered to the administrative agent in connection with the Existing
Credit Facility are still in full force and effect and have not been amended,
restated, replaced or otherwise modified since the closing of the Existing
Credit Facility;

 

(v)         such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Credit
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Credit Agreement and the other
Credit Documents to which such Credit Party is a party; and

 

(vi)        such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Credit Party is duly organized or
formed, and is validly existing, in good standing and qualified to engage in
business in the jurisdiction of their incorporation or organization.

 

(b)            Opinions of Counsel. The Administrative Agent shall have
received, in each case dated as of the Closing Date and in form and substance
reasonably satisfactory to the Administrative Agent a legal opinion of (i) Kaye
Scholer LLP, special New York and Delaware counsel for the Credit Parties and
(ii) special local counsel for the Credit Parties for the states of Maryland and
Ohio, in each case addressed to the Administrative Agent, its counsel and the
Lenders.

 

 50

 

 

(c)          Officer’s Certificates. The Administrative Agent shall have
received a certificate or certificates executed by a Responsible Officer of the
Borrower as of the Closing Date, in a form satisfactory to the Administrative
Agent, stating that (i) each Credit Party is in compliance with all existing
financial obligations (whether pursuant to the terms and conditions of this
Credit Agreement or otherwise), (ii) all governmental, shareholder and third
party consents and approvals, if any, with respect to the Credit Documents and
the transactions contemplated thereby have been obtained, (iii) no action, suit,
investigation or proceeding is pending or threatened in any court or before any
arbitrator or governmental instrumentality that purports to affect any
Consolidated Party or any transaction contemplated by the Credit Documents, if
such action, suit, investigation or proceeding could have a Material Adverse
Effect, (iv) immediately prior to and following the transactions contemplated
herein, each of the Credit Parties shall be Solvent, and (v) immediately after
the execution of this Credit Agreement and the other Credit Documents, (A) no
Default or Event of Default exists and (B) all representations and warranties
contained herein and in the other Credit Documents are true and correct in all
material respects.

 

(d)          Financial Statements. Receipt by the Administrative Agent and the
Lenders of (i) pro forma projections of financial statements (balance sheet,
income and cash flows) for each of the fiscal years of the Consolidated Parties
through December 31, 2018 and (ii) such other information relating to the
Consolidated Parties as the Administrative Agent may reasonably require in
connection with the structuring and syndication of credit facilities of the type
described herein.

 

(e)          Opening Compliance Certificate. Receipt by the Administrative Agent
of a Compliance Certificate as of the Closing Date signed by a Responsible
Officer of the Borrower and including (i) pro forma calculations for the current
fiscal quarter based on the amounts set forth in the unaudited financial
statements for the fiscal quarter ending September 30, 2015 and taking into
account any Extension of Credit made or requested hereunder as of such date and
(ii) pro forma calculations of all financial covenants contained herein for each
of the following four (4) fiscal quarters (based on the projections set forth in
the materials delivered pursuant to clause (d) of this Section 4.01).

 

(f)           Unencumbered Property Certificate. Receipt by the Administrative
Agent of an Unencumbered Property Certificate as of the Closing Date signed by a
Responsible Officer of the Borrower.

 

(g)          Consents/Approvals. The Credit Parties shall have received all
approvals, consents and waivers, and shall have made or given all necessary
filings and notices as shall be required to consummate the transactions
contemplated hereby without the occurrence of any default under, conflict with
or violation of (i) any applicable Law or (ii) any agreement, document or
instrument to which any Credit Party is a party or by which any of them or their
respective properties is bound, except for such approvals, consents, waivers,
filings and notices the receipt, making or giving of which would not reasonably
be likely to (A) have a Material Adverse Effect, or (B) restrain or enjoin,
impose materially burdensome conditions on, or otherwise materially and
adversely affect the ability of the Borrower or any other Credit Party to
fulfill its respective obligations under the Credit Documents to which it is a
party.

 

 51

 

 

(h)         Material Adverse Change. No material adverse change shall have
occurred since December 31, 2014 in the condition (financial or otherwise),
business, assets, operations, management or prospects of the Borrower and its
Consolidated Subsidiaries, taken as a whole.

 

(i)          Litigation. There shall not exist any pending or threatened action,
suit, investigation or proceeding against any Credit Party or any of their
Affiliates that could reasonably be expected to have a Material Adverse Effect
or could otherwise materially and adversely affect the transactions set forth
herein or contemplated hereby.

 

(j)          [Reserved].

 

(k)         Fees and Expenses. Payment by the Credit Parties to the
Administrative Agent of all fees and expenses relating to the preparation,
execution and delivery of this Credit Agreement and the other Credit Documents
which are due and payable on the Closing Date, including, without limitation,
payment to the Administrative Agent of the fees set forth in the Engagement
Letter.

 

Without limiting the generality of the provisions of Section 9.03, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

4.02Conditions to Extensions of Credit.

 

The obligation of any Lender to make any Extension of Credit hereunder is
subject to the satisfaction of such of the following conditions on or prior to
the proposed date of the making of such Extension of Credit:

 

(a)          The Administrative Agent shall receive the applicable Request for
Extension of Credit and the conditions set forth in Section 4.01 for the initial
Extension of Credit shall have been met as of the Closing Date;

 

(b)          No Default shall have occurred and be continuing immediately before
the making of such Extension of Credit and no Default shall exist immediately
thereafter; and

 

(c)          The representations and warranties of the Borrower made in or
pursuant to the Credit Documents shall be true in all material respects on and
as of the date of such Extension of Credit.

 

 52

 

 

The making of such Extension of Credit hereunder shall be deemed to be a
representation and warranty by the Borrower on the date thereof as to the facts
specified in clauses (b) and (c) of this Section.

 

Article V
REPRESENTATIONS AND WARRANTIES

 

The Credit Parties represent and warrant, as applicable, to the Administrative
Agent and the Lenders that:

 

5.01Financial Statements; No Material Adverse Effect.

 

(a)          The Audited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Consolidated Parties as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Consolidated Parties as of the date thereof,
including liabilities for taxes, material commitments and Indebtedness.

 

(b)          The unaudited consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries dated September 30, 2015, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for the
fiscal quarter ended on that date (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present the financial condition of the
Consolidated Parties as of the date thereof and their results of operations for
the period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments.

 

(c)          During the period from December 31, 2014, to and including the
Closing Date, there has been no sale, transfer or other disposition by any
Consolidated Party of any material part of the business or Property of the
Consolidated Parties, taken as a whole, and no purchase or other acquisition by
any of them of any business or property (including any Capital Stock of any
other Person) material in relation to the consolidated financial condition of
the Consolidated Parties, taken as a whole, in each case, which is not reflected
in the foregoing financial statements or in the notes thereto and has not
otherwise been disclosed in writing to the Lenders on or prior to the Closing
Date.

 

(d)          The financial statements delivered pursuant to Section 6.01(a) and
(b) have been prepared in accordance with GAAP (except as may otherwise be
permitted under Section 6.01(a) and (b)) and present fairly (on the basis
disclosed in the footnotes to such financial statements) the consolidated
financial condition, results of operations and cash flows of the Consolidated
Parties as of such date and for such periods.

 

 53

 

 

(e)          Since the date of the Audited Financial Statements, there has been
no event or circumstance, either individually or in the aggregate, that has had
or could reasonably be expected to have a Material Adverse Effect.

 

5.02Corporate Existence and Power.

 

Each of the Credit Parties is a corporation, partnership or limited liability
company duly organized or formed, validly existing and in good standing under
the laws of its jurisdiction of incorporation or organization, has all
organizational powers and all material governmental licenses, authorizations,
consents and approvals required to carry on its business as now conducted and is
duly qualified as a foreign entity and in good standing under the laws of each
jurisdiction where its ownership, lease or operation of property or the conduct
of its business requires such qualification, other than in such jurisdictions
where the failure to be so qualified and in good standing would not, in the
aggregate, have a Material Adverse Effect.

 

5.03Corporate and Governmental Authorization; No Contravention.

 

The execution, delivery and performance by each Credit Party of each Credit
Document to which such Person is party, have been duly authorized by all
necessary corporate or other organizational action, and do not and will not (a)
contravene the terms of any of such Person’s Organization Documents; (b)
conflict with or result in any breach or contravention of, or the creation of
any Lien under, (i) any Contractual Obligation to which such Person is a party
or (ii) any order, injunction, writ or decree of any Governmental Authority or
any arbitral award to which such Person or its property is subject; or (c)
violate any Law (including Regulation U or Regulation X issued by the FRB).

 

5.04Binding Effect.

 

This Credit Agreement has been, and each other Credit Document, when delivered
hereunder, will have been, duly executed and delivered by each Credit Party that
is a party thereto. This Credit Agreement constitutes, and each other Credit
Document when so delivered will constitute, a legal, valid and binding
obligation of such Credit Party, enforceable against each Credit Party that is a
party thereto in accordance with its terms except as enforceability may be
limited by applicable Debtor Relief Laws and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).

 

5.05Litigation.

 

There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Responsible Officers of the Credit Parties, threatened at law,
in equity, in arbitration or before any Governmental Authority, by or against
any Credit Party or against any of its properties or revenues that (a) purport
to affect or pertain to this Credit Agreement or any other Credit Document, or
any of the transactions contemplated hereby or (b) either individually or in the
aggregate, can reasonably be expected to be determined adversely, and if so
determined to have a Material Adverse Effect.

 

 54

 

 

5.06Compliance with ERISA.

 

(a)          Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Internal Revenue Code and other Federal or
state Laws. Each Plan that is intended to qualify under Section 401(a) of the
Internal Revenue Code has received a favorable determination letter from the IRS
or an application for such a letter is currently being processed by the IRS with
respect thereto and, to the knowledge of the Responsible Officers of the Credit
Parties, nothing has occurred which would prevent, or cause the loss of, such
qualification. The Borrower and each ERISA Affiliate have made all required
contributions to each Plan subject to Section 412 of the Internal Revenue Code,
and no application for a funding waiver or an extension of any amortization
period pursuant to Section 412 of the Internal Revenue Code has been made with
respect to any Plan.

 

(b)          There are no pending or, to the knowledge of the Responsible
Officers of the Credit Parties, threatened claims (other than routine claims for
benefits), actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. Neither the Borrower nor any ERISA Affiliate or, to the knowledge of the
Responsible Officers of the Credit Parties, any other Person has engaged in any
prohibited transaction or violation of the fiduciary responsibility rules under
ERISA or the Internal Revenue Code with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

 

(c)          (i)          No ERISA Event has occurred or is reasonably expected
to occur; (ii) no Pension Plan has any Unfunded Pension Liability; (iii) the
Borrower nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability under Title IV of ERISA with respect to any Pension Plan (other
than premiums due and not delinquent under Section 4007 of ERISA); (iv) the
Borrower nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Sections 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (v) the Borrower nor any
ERISA Affiliate has engaged in a transaction that could be subject to
Sections 4069 or 4212(c) of ERISA.

 

5.07Environmental Matters.

 

Except as could not reasonably be expected to have a Material Adverse Effect:

 

(a)          To the knowledge of the Responsible Officers of the Borrower, each
of the facilities and real properties owned, leased or operated by any Credit
Party or any Subsidiary (the “Facilities”) and all operations at the Facilities
are in compliance with all applicable Environmental Laws in all material
respects and there is no violation, in any material respect, of any
Environmental Law with respect to the Facilities or the businesses operated by
any Credit Party or any Subsidiary at such time (the “Businesses”), and there
are no conditions relating to the Facilities or the Businesses that are likely
to give rise to liability under any applicable Environmental Laws.

 

(b)          To the knowledge of the Responsible Officers of the Borrower, none
of the Facilities contains, or has previously contained, any Hazardous Materials
at, on or under the Facilities in amounts or concentrations that constitute or
constituted a violation of, or could give rise to liability under, applicable
Environmental Laws.

 

 55

 

 

(c)          To the knowledge of the Responsible Officers of the Borrower, no
Credit Party nor any Subsidiary has received any written or verbal notice of, or
inquiry from any Governmental Authority regarding, any violation, alleged
violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Facilities or the Businesses, nor does any Responsible Officer of the
Borrower have knowledge or reason to believe that any such notice will be
received or is being threatened.

 

(d)          To the knowledge of the Responsible Officers of the Borrower,
Hazardous Materials have not been transported or disposed of from the
Facilities, or generated, treated, stored or disposed of at, on or under any of
the Facilities, in each case by or on behalf of any Credit Party or any
Subsidiary in violation of, or in a manner that is likely to give rise to
liability under, any applicable Environmental Law.

 

(e)          To the knowledge of the Responsible Officers of the Borrower, no
judicial proceeding or governmental or administrative action is pending or
threatened, under any Environmental Law to which any Credit Party or any
Subsidiary is or will be named as a party, nor are there any consent decrees or
other decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to any Credit Party, any Subsidiary, the Facilities or the
Businesses.

 

(f)          To the knowledge of the Responsible Officers of the Borrower, there
has been no release or threat of release of Hazardous Materials at or from the
Facilities, or arising from or related to the operations (including, without
limitation, disposal) of any Credit Party or any Subsidiary in connection with
the Facilities or otherwise in connection with the Businesses, in violation of
or in amounts or in a manner that is likely to give rise to liability under any
applicable Environmental Laws.

 

5.08Margin Regulations; Investment Company Act.

 

(a)          No Credit Party is engaged or will engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock and no part of the proceeds
of the Loans will be used, directly or indirectly, for the purpose of purchasing
or carrying any margin stock.

 

(b)          None of the Credit Parties are (i) required to be registered as an
“investment company” under the Investment Company Act of 1940 or (ii) subject to
regulation under any other Law which limits its ability to incur the
Obligations.

 

 56

 

 

5.09Compliance with Laws.

 

Each of the Borrower and each of its Subsidiaries is in compliance in all
material respects with the requirements of all Laws and all orders, writs,
injunctions and decrees applicable to it or to its properties, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted or (b) the failure to comply therewith, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

 

5.10Ownership of Property; Liens.

 

Each of the Borrower and each of its Subsidiaries has good record and marketable
title in fee simple to, or valid leasehold interests in, all applicable Real
Property Assets, except for Permitted Liens and such defects in title as could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Set forth on the most recently delivered Unencumbered Property
Certificate required pursuant to Section 6.02, is a list of all Unencumbered
Properties (Unencumbered Asset Value). The Unencumbered Properties listed on the
Unencumbered Property Certificate are the same as the properties listed on the
corresponding certificate most recently delivered by Borrower pursuant to
Section 6.02 of the Existing Credit Facility. The Property of the Borrower and
its Subsidiaries is subject to no Liens, other than Permitted Liens.

 

5.11Corporate Structure; Capital Stock, Etc.

 

Set forth on Schedule 5.11 is a complete and accurate list of each Credit Party
and each Subsidiary of any Credit Party, together with (a) jurisdiction of
organization, (b) number of shares of each class of Capital Stock outstanding,
(c) number and percentage of outstanding shares of each class owned (directly or
indirectly) by any Credit Party or any Subsidiary and (d) U.S. taxpayer
identification number. Subject to Section 7.03, the Borrower has no equity
Investments in any other Person other than those specifically disclosed on
Schedule 5.11, as such schedule may be updated from time to time pursuant to
Section 6.02. The outstanding Capital Stock owned by any Credit Party are
validly issued, fully paid and non-assessable and free of any Liens, warrants,
options and rights of others of any kind whatsoever.

 

5.12Labor Matters.

 

There are no collective bargaining agreements or Multiemployer Plans covering
the employees of the Borrower as of the Closing Date and the Borrower (a) has
not suffered any strikes, walkouts, work stoppages or other material labor
difficulty within the last five (5) years or (b) to the knowledge of the
Responsible Officers of the Borrower there has not been any potential or pending
strike, walkout or work stoppage. No unfair labor practice complaint is pending
against the Borrower.

 

5.13No Default.

 

Neither the Borrower nor any of its Subsidiaries is in default under or with
respect to any Contractual Obligation that could, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

 57

 

 

5.14Solvency.

 

Immediately before and immediately after giving effect to this Agreement, (a)
the Borrower is Solvent and (b) the other Credit Parties are Solvent on a
consolidated basis.

 

5.15Taxes.

 

The Borrower and its Subsidiaries have filed all Federal, state and other
material tax returns and reports required to be filed, and have paid all
Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been established in accordance with GAAP. To the knowledge of the
Responsible Officers of the Borrower, there is no proposed tax assessment
against any Credit Party that would, if made, have a Material Adverse Effect.

 

5.16REIT Status.

 

The Borrower is taxed as a “real estate investment trust” within the meaning of
Section 856(a) of the Internal Revenue Code and each of the Credit Parties
(other than the Borrower) are Qualified REIT Subsidiaries.

 

5.17Insurance.

 

The Real Property Assets of the Borrower and its Subsidiaries are insured, to
Borrower’s knowledge, with financially sound and reputable insurance companies
not Affiliates of the Borrower, in such amounts, with such deductibles and
covering such risks as are customarily carried by companies engaged in similar
businesses and owning similar properties in localities where the Borrower or the
applicable Subsidiary operates.

 

5.18Intellectual Property; Licenses, Etc.

 

The Borrower and its Subsidiaries own, or possess the right to use, all of the
trademarks, service marks, trade names, copyrights, patents, patent rights,
franchises, licenses and other intellectual property rights that are reasonably
necessary for the operation of their respective businesses, without conflict
with the rights of any other Person, except, in each case, where the failure to
do so could not reasonably be expected to have a Material Adverse Effect. To the
knowledge of the Credit Parties, no slogan or other advertising device, product,
process, method, substance, part or other material now employed, or now
contemplated to be employed, by the Borrower or any Subsidiary infringes upon
any rights held by any other Person except where such infringement could not
reasonably be expected to have a Material Adverse Effect. No claim or litigation
regarding any of the foregoing is pending or, to the knowledge of the Borrower,
threatened, which, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

 

 58

 

 

5.19Disclosure.

 

Each Credit Party has disclosed to the Administrative Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. To each Credit Party’s knowledge, no report, financial
statement, certificate or other information furnished (whether in writing or
orally) by or on behalf of any Credit Party to the Administrative Agent or any
Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Credit
Document (in each case, as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided, that, with
respect to projected financial information, each Credit Party represents only
that, to each Credit Party’s knowledge, such information was prepared in good
faith based upon assumptions believed to be reasonable at the time, with the
understanding that certain of such information is prepared or provided by each
Credit Party based upon information and assumptions provided to such Credit
Parties by Tenants of such Credit Parties.

 

5.20Anti-Terrorism Laws.

 

No Consolidated Party, any Affiliate thereof, or any of their respective
officers, employees, directors or agents is an “enemy” or an “ally of the enemy”
within the meaning of Section 2 of the Trading with the Enemy Act of the United
States of America (50 U.S.C. App. §§ 1 et seq.) (the “Trading with the Enemy
Act”), as amended. No Consolidated Party, any Affiliate thereof, or any of their
respective officers, employees, directors or agents is in violation of (a) the
Trading with the Enemy Act, as amended, (b) any of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) or any enabling legislation or executive order relating
thereto, (c) the Patriot Act or (d) the Laws of any applicable jurisdiction
related to bribery or anti-corruption. Set forth on Schedule 5.20 is the exact
legal name of each Consolidated Party, the state of incorporation or
organization, the chief executive office, the principal place of business, the
jurisdictions in which the Consolidated Parties are qualified to do business,
the federal tax identification number and organization identification number of
each of the Consolidated Parties as of the Closing Date. The Borrower has
implemented and maintains in effect policies and procedures designed to ensure
compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with anti-corruption Laws and applicable
Sanctions.

 

5.21OFAC.

 

No Consolidated Party, any Affiliate thereof, or any of their respective
officers, employees, directors or agents (a) is a Sanctioned Person, (b) has any
of its assets in Designated Jurisdictions, or (c) derives any of its operating
income from investments in, or transactions with, Sanctioned Persons or
Designated Jurisdictions. No part of the proceeds of any Loans hereunder will be
used directly or indirectly to fund any operations in, finance any investments
or activities in or make any payments to a Sanctioned Person or a Designated
Jurisdiction or for any payments to any governmental official or employee,
political party, official of a political party, candidate for political office,
or anyone else acting in an official capacity, in order to obtain, retain or
direct business or obtain any improper advantage, in violation of the United
States Foreign Corrupt Practices Act of 1977, as amended and in effect from time
to time.

 

 59

 

 

Article VI
AFFIRMATIVE COVENANTS

 

The Borrower hereby covenants and agrees (on its own behalf and on behalf of the
other Credit Parties, as applicable) that until the Obligations, together with
interest, fees and other obligations hereunder, have been paid in full:

 

6.01Financial Statements.

 

The Borrower shall deliver to the Administrative Agent (and the Administrative
Agent shall disseminate such information pursuant to the terms of Section 6.02
hereof), in form and detail reasonably satisfactory to the Administrative Agent
and the Required Lenders:

 

(a)          as soon as available, but in any event within ninety (90) days
after the end of each fiscal year of the Borrower (or if earlier, the date that
is five (5) days after the reporting date for such information required by the
SEC), a consolidated balance sheet of the Consolidated Parties as at the end of
such fiscal year, and the related consolidated statements of earnings,
shareholders’ equity and cash flows for such fiscal year, setting forth in each
case in comparative form the figures for the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP, audited and accompanied
by a report and opinion of a Registered Public Accounting Firm of nationally
recognized standing reasonably acceptable to the Required Lenders, which report
and opinion shall be prepared in accordance with generally accepted auditing
standards and applicable Securities Laws and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit; provided, that the Administrative Agent hereby
agrees that a Form 10-K of the Borrower in form similar to that delivered as
part of the Audited Financial Statements shall satisfy the requirements of this
Section 6.01(a); and

 

(b)          as soon as available, but in any event within forty-five (45) days
after the end of each of the first three (3) fiscal quarters of each fiscal year
of the Borrower (or if earlier, the date that is five (5) days after the
reporting date for such information required by the SEC), a consolidated balance
sheet of the Consolidated Parties as at the end of such fiscal quarter, and the
related consolidated statements of earnings, shareholders’ equity and cash flows
for such fiscal quarter and for the portion of the Borrower’s fiscal year then
ended, setting forth in each case in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail and certified by a
Responsible Officer of the Borrower as fairly presenting the financial
condition, results of operations, shareholders’ equity and cash flows of the
Consolidated Parties in accordance with GAAP, subject only to normal year-end
audit adjustments and the absence of footnotes; provided, that the
Administrative Agent hereby agrees that a Form 10-Q of the Borrower in form
similar to that delivered to the SEC shall satisfy the requirements of this
Section 6.01(b).

 

 60

 

 

6.02Certificates; Other Information.

 

The Borrower shall deliver to the Administrative Agent (and the Administrative
Agent shall disseminate such information pursuant to the terms of this
Section 6.02), in form and detail reasonably satisfactory to the Administrative
Agent and the Required Lenders:

 

(a)          concurrently with the delivery of the financial statements referred
to in Sections 6.01(a) and (b), (i) a duly completed Compliance Certificate
signed by a Responsible Officer of the Borrower; which shall include, without
limitation, calculation of the financial covenants set forth in Section 6.12 and
an update of Schedule 5.11, if applicable and (ii) a duly completed Unencumbered
Property Certificate;

 

(b)          within thirty (30) days after the end of each fiscal year of the
Borrower, beginning with the fiscal year ending December 31, 2015, an annual
operating forecast of the Borrower containing, among other things, pro forma
financial statements for the then current fiscal year and updated versions of
the pro forma financial projections delivered in connection with Section 4.01(d)
hereof;

 

(c)          promptly after any request by the Administrative Agent, copies of
any detailed audit reports, management letters or recommendations submitted to
the board of directors by the independent accountants of the Borrower (or the
audit committee of the board of directors of the Borrower) in respect of the
Borrower (and, to the extent any such reports, letters or recommendations are
prepared separately for any one or more of the Credit Parties, such Credit
Party) by independent accountants in connection with the accounts or books of
the Borrower (or such Credit Party) or any audit of the Borrower (or such Credit
Party);

 

(d)          promptly after the same are available, (i) copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of the Borrower, and copies of all annual, regular, periodic
and special reports and registration statements which the Borrower may file or
be required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934 or to a holder of any Indebtedness owed by the Borrower in
its capacity as such holder and not otherwise required to be delivered to the
Administrative Agent pursuant hereto and (ii) upon the request of the
Administrative Agent, all reports and written information to and from the United
States Environmental Protection Agency, or any state or local agency responsible
for environmental matters, the United States Occupational Health and Safety
Administration, or any state or local agency responsible for health and safety
matters, or any successor agencies or authorities concerning environmental,
health or safety matters;

 

(e)          promptly upon receipt thereof, a copy of any other report or
“management letter” submitted by independent accountants to the Borrower in
connection with any annual, interim or special audit of the books of the
Borrower;

 

(f)          promptly upon any Responsible Officer of the Borrower becoming
aware thereof, notice of any matter that has resulted or could reasonably be
expected to result in a Material Adverse Effect and any other Default or Event
of Default;

 

 61

 

 

(g)          within ten (10) days upon any Responsible Officer of the Borrower
becoming aware thereof, reports detailing income or expenses of any assets
directly owned or operated, or which will be included on the balance sheet for
purposes of FIN 46, other than as previously disclosed in the Borrower’s Form
10-K, 10-Q or any other publicly available information;

 

(h)          promptly, such additional information regarding the business,
financial or corporate affairs of the Credit Parties, or compliance with the
terms of the Credit Documents, as the Administrative Agent or any Lender
(through the Administrative Agent) may from time to time reasonably request; and

 

(i)          promptly upon any announcement by Moody’s, S&P or Fitch of any
change or possible change in a Debt Rating.

 

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(b), (c), or (d) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or (ii)
on which such documents are posted by the Administrative Agent (on the
Borrower’s behalf) on IntraLinks/IntraAgency or another relevant website, if
any, to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided, that: (A) the Borrower shall deliver paper copies of such
documents to the Administrative Agent or any Lender (through the Administrative
Agent) that requests the Borrower to deliver such paper copies until a written
request to cease delivering paper copies is given by the Administrative Agent or
such Lender (through the Administrative Agent) and (B) the Borrower shall notify
(which may be by facsimile or electronic mail) the Administrative Agent and each
Lender (through the Administrative Agent) of the posting of any such documents
(each Lender to which delivery of such documents shall be made by posting to any
such website shall have been given access to such website on or prior to the
date of such posting) and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. The Administrative
Agent shall have no obligation to request the delivery or to maintain copies of
the documents referred to above, and in any event shall have no responsibility
to monitor compliance by the Borrower or the other Credit Parties with any such
request for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

 

The Borrower hereby acknowledges that (x) the Administrative Agent will make
available to the Lenders materials and/or information provided by or on behalf
of the Borrower hereunder (collectively, the “Borrower Materials”) by posting
the Borrower Materials on SyndTrak or another similar electronic system (the
“Platform”) and (y) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Borrower or its securities) (each, a “Public Lender”). The Borrower
hereby further agrees that (ww) all Borrower Materials that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof (xx) by marking Borrower Materials “PUBLIC,” the
Borrower shall be deemed to have authorized the Administrative Agent and the
Lenders to treat such Borrower Materials as either publicly available
information or not material information (although it may be sensitive and
proprietary) with respect to the Borrower or its securities for purposes of
United States federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Confidential Information, they shall
be treated as set forth in Section 10.08); (yy) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated as “Public;” and (zz) the Administrative Agent shall be entitled to
treat any Borrower Materials that are not marked “PUBLIC” as being suitable only
for posting on a portion of the Platform not marked as “Public.”

 

 62

 

 

6.03Preservation of Existence and Franchises.

 

Each Credit Party shall, and shall cause each of its Subsidiaries to, do all
things necessary to preserve and keep in full force and effect its legal
existence, rights, franchises and authority. Each Credit Party shall remain
qualified and in good standing in each jurisdiction in which the failure to so
qualify and be in good standing could have a Material Adverse Effect.

 

6.04Books and Records.

 

Each Credit Party shall, as shall cause each of its Subsidiaries to, keep
complete and accurate books and records of its transactions in accordance with
good accounting practices on the basis of GAAP.

 

6.05Compliance with Law.

 

Each Credit Party shall, and shall cause each of its Subsidiaries, to comply
with all Laws, rules, regulations and orders, and all applicable restrictions
imposed by all Governmental Authorities, applicable to it and all of its real
and personal property, except in such instances in which (a) such requirement of
Law or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

 

6.06Payment of Taxes and Other Indebtedness.

 

Each Credit Party shall, and shall cause each of its Subsidiaries to, pay and
discharge (or cause to be paid or discharged) (a) all taxes (including, without
limitation, any corporate or franchise taxes), assessments and governmental
charges or levies imposed upon it, or upon its income or profits, or upon any of
its properties, before they shall become delinquent, unless the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by the Borrower
or such Subsidiary, (b) all lawful claims (including claims for labor, materials
and supplies) which, if unpaid, might give rise to a Lien (other than a
Permitted Lien) upon any of its properties, and (c) except as prohibited
hereunder, all of its other Indebtedness as it shall become due.

 

 63

 

 

6.07Insurance.

 

Each Credit Party shall, and shall cause each of its Subsidiaries to, maintain
(or caused to be maintained) with financially sound and reputable insurance
companies not Affiliates of the Borrower, insurance with respect to its
properties and business against loss or damage of the kinds customarily insured
against by Persons engaged in the same or similar business, of such types and in
such amounts as are customarily carried under similar circumstances by such
other Persons. Each Credit Party shall, and shall cause each of its Subsidiaries
to, provide prompt notice to the Administrative Agent following such Credit
Party’s receipt from the relevant insurer of any notice of termination, lapse or
cancellation of such insurance.

 

6.08Maintenance of Property.

 

Each Credit Party shall, and shall cause each of its Subsidiaries to, maintain,
preserve and protect (or caused to be maintained, preserved and protected) all
of its Unencumbered Properties and all other material property and equipment
necessary in the operation of its business in good working order and condition,
in each case, in a manner consistent with how such Person maintained its
Unencumbered Properties and other material property on the Closing Date,
ordinary wear and tear excepted.

 

6.09Performance of Obligations.

 

The Credit Parties will pay and discharge at or before maturity, or prior to
expiration of applicable notice, grace and curative periods, all their
respective material obligations and liabilities, including, without limitation,
tax liabilities, except where the same may be contested in good faith by
appropriate proceedings, and will maintain, in accordance with GAAP, appropriate
reserves for the accrual of any of the same.

 

6.10Visits and Inspections.

 

Subject to the rights of Tenants, each Credit Party shall, and shall cause each
of its Subsidiaries to, permit representatives or agents of any Lender or the
Administrative Agent, from time to time, and, if no Event of Default shall have
occurred and be continuing, after reasonable prior notice, but not more than
twice annually and only during normal business hours to: (a) visit and inspect
any of its Real Property Assets to the extent any such right to visit or inspect
is within the control of such Person; (b) inspect and make extracts from their
respective books and records, including but not limited to management letters
prepared by independent accountants; and (c) discuss with its principal
officers, and its independent accountants, its business, properties, condition
(financial or otherwise), results of operations and performance. If requested by
the Administrative Agent, the Borrower or the Credit Parties, as applicable,
shall execute an authorization letter addressed to its accountants authorizing
the Administrative Agent or any Lender to discuss the financial affairs of the
Borrower or any other Credit Party with its accountants.

 

6.11Use of Proceeds/Purpose of Loans.

 

The Borrower shall use the proceeds of all Loans only to (a) refinance existing
Indebtedness of the Credit Parties and (b) finance general corporate working
capital (including asset acquisitions, and acquiring or improving, directly or
indirectly, income producing Healthcare Facilities and Investments incidental or
related thereto), capital expenditures or other corporate purposes of the
Borrower and the other Credit Parties (to the extent not inconsistent with the
Credit Parties’ covenants and obligations under this Credit Agreement and the
other Credit Documents).

 

 64

 

 

6.12Financial Covenants.

 

(a)          Consolidated Leverage Ratio. The Borrower shall cause the
Consolidated Leverage Ratio, as of the end of any fiscal quarter, to be equal to
or less than 60%; provided however, notwithstanding the foregoing, following any
Significant Acquisition by the Borrower or any Subsidiary or Subsidiaries of the
Borrower, and following the delivery of an Acquisition Leverage Ratio Notice,
the Borrower shall have the ability to increase the applicable Consolidated
Leverage Ratio to be less than or equal to 65% with respect to the fiscal
quarter during which such Significant Acquisition occurs and the next two (2)
fiscal quarters thereafter.

 

(b)          Consolidated Secured Leverage Ratio. The Borrower shall cause the
Consolidated Secured Leverage Ratio, as of the end of any fiscal quarter, to be
equal to or less than 30%.

 

(c)          Consolidated Unsecured Leverage Ratio. The Borrower shall cause the
Consolidated Unsecured Leverage Ratio, as of the end of any fiscal quarter, to
be equal to or less than 60%; provided however, notwithstanding the foregoing,
following any Significant Acquisition by Omega REIT or any Subsidiary or
Subsidiaries of Omega REIT, and following the delivery of an Acquisition
Leverage Ratio Notice, the Borrower shall have the ability to increase the
applicable Consolidated Unsecured Leverage Ratio to be less than or equal to 65%
with respect to the fiscal quarter during which such Significant Acquisition
occurs and the next two (2) fiscal quarters thereafter.

 

(d)          Consolidated Fixed Charge Coverage Ratio. The Borrower shall cause
the Consolidated Fixed Charge Coverage Ratio, as of the end of any fiscal
quarter, to be equal to or greater than 1.50 to 1.00.

 

(e)          Consolidated Tangible Net Worth. The Borrower shall cause the
Consolidated Tangible Net Worth as of the end of any fiscal quarter to be equal
to or greater than the sum of (i) $1,644,768,000 plus (ii) an amount equal to
75% of the net cash proceeds received by the Consolidated Parties from Equity
Transactions subsequent to March 31, 2014.

 

(f)          Consolidated Unsecured Debt Yield. The Borrower shall cause the
Consolidated Unsecured Debt Yield, as of the end of any fiscal quarter, to be
equal to or greater than 12.0%.

 

(g)          Consolidated Unsecured Interest Coverage Ratio. The Borrower shall
cause the Consolidated Unsecured Interest Coverage Ratio, as of the end of any
fiscal quarter, to be equal to or greater than 2.00 to 1.00.

 

(h)          Distribution Limitation. During the continuance of an Event of
Default the Borrower shall only pay distributions sufficient to maintain its
status as a REIT; provided, that following any Event of Default resulting from
nonpayment or bankruptcy, or if the outstanding Loans have been accelerated,
then the Borrower shall not make any distributions. Notwithstanding anything to
the contrary contained in this Section 6.12(h), the Borrower may make
distributions payable solely in the form of common stock of the Borrower.

 

 65

 

 

6.13Environmental Matters; Preparation of Environmental Reports.

 

The Borrower will, and will cause each of its Subsidiaries to, comply in all
material respects with all Environmental Laws in respect of its Real Property
Assets.

 

6.14REIT Status.

 

The Borrower will, and will cause each of its Subsidiaries to, operate its
business at all times so as to satisfy all requirements necessary to qualify and
maintain the Borrower’s qualification as a real estate investment trust under
Sections 856 through 860 of the Internal Revenue Code. The Borrower will
maintain adequate records so as to comply in all material respects with all
record-keeping requirements relating to its qualification as a real estate
investment trust as required by the Internal Revenue Code and applicable
regulations of the Department of the Treasury promulgated thereunder and will
properly prepare and timely file with the IRS all returns and reports required
thereby.

 

6.15      Additional Guarantors; Withdrawal or Addition of Unencumbered
Properties; Release of Guarantors.

 

(a)          Upon the acquisition, incorporation or other creation of any
Subsidiary of the Borrower that (i) (A) is a Domestic Subsidiary and (B) owns an
Unencumbered Property or provides a guaranty of the obligations under the
Existing Credit Facility, the Senior Notes or other unsecured Funded Debt and
(ii) has not been designated as an Unrestricted Subsidiary, the Borrower shall
cause such Subsidiary to (1) become a Subsidiary Guarantor hereunder through the
execution and delivery to the Administrative Agent of a Subsidiary Guarantor
Joinder Agreement on or before the deadline for the delivery of the Compliance
Certificate required pursuant to Section 6.02(a) following the fiscal quarter in
which the foregoing conditions for becoming a Subsidiary Guarantor are met, and
(2) deliver such other documentation as the Administrative Agent may reasonably
request in connection with the foregoing, including, without limitation,
certified resolutions and other organizational and authorizing documents of such
Subsidiary, favorable opinions of counsel to such Subsidiary (which shall cover,
among other things, the legality, validity, binding effect and enforceability of
the documentation referred to above), all in form, content and scope reasonably
satisfactory to the Administrative Agent; provided, however, notwithstanding the
foregoing, if any Foreign Subsidiary provides a guaranty of the Senior Notes or
other unsecured Funded Debt of the Borrower or any Domestic Subsidiary, then the
Borrower shall cause each such Foreign Subsidiary to become a Subsidiary
Guarantor hereunder through the procedures described in clauses (1) and (2) of
this Section 6.15(a) above.

 

 66

 

 

(b)          The Borrower may add and withdraw Real Property Assets from the
pool of Unencumbered Properties without the consent of the Administrative Agent;
provided, that (i) in the case of addition of a Real Property Asset owned or
leased by a Consolidated Party that is not a Credit Party, the owner of the Real
Property Asset shall have complied with the requirements of clause (a)(i) of
this Section 6.15 and (ii) in the case of withdrawal of a Real Property Asset,
the Borrower shall have (x) given notice thereof to the Administrative Agent,
together with a written request to release the owner of the subject Real
Property Asset from the Guaranty, where appropriate, in accordance with the
provisions hereof and (y) delivered to the Administrative Agent a Compliance
Certificate demonstrating compliance with the financial covenants in Section
6.12 on a pro forma basis as if such Real Property Asset had been released as of
the first day of the relevant period. In the case of withdrawal of a subject
Property from the pool of Unencumbered Properties entitling the owner of the
subject Real Property Asset to a release from the Guaranty hereunder, the
Administrative Agent shall acknowledge (in writing delivered to the Borrower
upon written request of the Borrower) withdrawal of the subject Real Property
Asset and release of Guaranty of the owner in respect thereof (excepting a
situation where an Event of Default shall then exist and be continuing, or where
withdrawal of the subject Real Property Asset would cause the pool of
Unencumbered Properties to be insufficient to support the outstanding
Obligations, which in either such case, the owner of the subject Real Property
Asset shall not be released from its Guaranty hereunder until such time as the
foregoing conditions no longer exist). Notwithstanding anything to the contrary
in this Agreement, if the removal of any Unencumbered Properties would have the
effect of curing all existing Events of Default, Borrower shall be permitted to
withdraw such Real Property Assets, and any Event of Default with respect
thereto shall be deemed cured as of the date of such withdrawal. In no event
shall a Real Property Asset be added to, or released from, the pool of
Unencumbered Properties unless such Real Property Asset is substantially
concurrently therewith added to, or released from, as the case may be, the pool
of Unencumbered Properties included under the Existing Credit Facility and the
LP Credit Agreement.

 

(c)          Notwithstanding the requirements set forth in clauses (a) or (b) of
this Section 6.15, in the event that (i) the Borrower or Omega LP has received
two (2) Investment Grade Ratings and (ii) any Person acting as a Guarantor
(other than Omega Holdco and Omega LP) is no longer obligated to provide a
guarantee of any indebtedness of the Borrower for borrowed money evidenced by
bonds, debentures, notes or other similar instruments in an amount of at least
$50,000,000 (excluding any amounts outstanding pursuant to this Credit
Agreement, the Existing Credit Facility or the LP Credit Agreement) or would be
automatically released from its guarantee obligations of any such indebtedness
upon its release from the Guaranty, then such Person shall be automatically
released as a party to the Credit Documents (the “Release”). In such an event,
the Borrower will notify the Administrative Agent that, pursuant to this Section
6.15(c), such Person shall be released and, in accordance with Section 9.11, the
Administrative Agent shall (to the extent applicable) deliver to the Credit
Parties such documentation as is reasonably necessary to evidence the Release.

 

Notwithstanding the foregoing, (A) as set forth in Section 6.18 below, the
Obligations shall remain a senior unsecured obligation, pari passu with all
other senior unsecured Funded Debt of the Borrower, Omega LP and Omega Holdco,
and (B) to the extent that following any such Release, any Real Property Asset
owned by an otherwise released or to be released Guarantor that is obligated in
respect of outstanding recourse debt for Funded Debt shall not be deemed an
Unencumbered Property for purposes of this Agreement.

 

 67

 

 

6.16Anti-Terrorism Laws.

 

None of the Credit Parties nor any of their respective Affiliates (i) will
conduct any business or will engage in any transaction or dealing with any
Prohibited Person, including making or receiving any contribution of funds,
goods or services to or for the benefit of any Prohibited Person, (ii) will deal
in, or will engage in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order; or (iii) will engage in or
will conspire to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding, or attempts to violate, any of the prohibitions
set forth in the Executive Order or the Patriot Act. The Borrower covenants and
agrees to execute and/or deliver to Administrative Agent any certification or
other evidence requested from time to time by Administrative Agent in its sole
discretion, confirming the Borrower’s compliance with this Section including,
without limitation, any documentation which is necessary for ongoing compliance
with any anti-money laundering Laws applicable to any Lender.

 

6.17Compliance With Material Contracts.

 

Each Credit Party shall, and shall cause each of its Subsidiaries to, perform
and observe all the material terms and provisions of each Material Contract to
be performed or observed by it, maintain each such Material Contract in full
force and effect, enforce each such Material Contract in accordance with its
terms, take all such action to such end as may be from time to time reasonably
requested by the Administrative Agent and, upon the reasonable request of the
Administrative Agent, make to each other party to each such Material Contract
such demands and requests for information and reports or for action as any
Credit Party is entitled to make under such Material Contract.

 

6.18Designation as Senior Debt.

 

Each Credit Party shall, and shall cause each of its Subsidiaries to, ensure
that all Obligations are designated as “Senior Indebtedness” and are at least
pari passu with all unsecured debt of such Credit Party and each Subsidiary.

 

6.19Investor Guaranties.

 

The Administrative Agent and the Lenders have agreed to accept from time to
time, upon the request of Borrower, one or more Investor Guaranties.  No
Investor Guarantor shall be a person with whom Administrative Agent or any
Lender is prohibited by applicable law from doing business, and Borrower shall
deliver such information as Administrative Agent may reasonably request to
verify the foregoing.

 

Article VII
NEGATIVE COVENANTS

 

The Borrower hereby covenants and agrees (on its own behalf and on behalf of the
other Credit Parties, as applicable) that until the Obligations, together with
interest, fees and other obligations hereunder, have been paid in full:

 

 68

 

 

7.01Liens.

 

No Credit Party shall, nor shall they permit any Subsidiary to, at any time,
create, incur, assume or suffer to exist any Lien upon any of its assets or
revenues, whether now owned or hereafter acquired, other than the following:

 

(a)          Liens pursuant to any Credit Document;

 

(b)          Liens (other than Liens imposed under ERISA) for taxes, assessments
or governmental charges or levies (including pledges or deposits in the ordinary
course of business in connection with workers’ compensation, unemployment
insurance and other social security legislation) not yet due and payable or
which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person in accordance with GAAP;

 

(c)          statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and suppliers and other Liens imposed by law or pursuant
to customary reservations or retentions of title arising in the ordinary course
of business; provided, that such Liens secure only amounts not overdue for more
than thirty (30) days or are being contested in good faith by appropriate
proceedings for which adequate reserves determined in accordance with GAAP have
been established;

 

(d)          deposits to secure the performance of bids, trade contracts and
leases (other than Indebtedness not otherwise permitted pursuant to
Section 7.02), statutory obligations, surety and appeal bonds, performance bonds
and other obligations of a like nature incurred in the ordinary course of
business;

 

(e)          zoning restrictions, easements, rights-of-way, restrictions,
restrictive covenants, encroachments, protrusions, sets of facts that an
accurate and up to date survey would show and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

 

(f)          Liens securing judgments for the payment of money (or appeal or
other surety bonds relating to such judgments) not constituting an Event of
Default under Section 8.01(h);

 

(g)          leases or subleases (and the rights of the tenants thereunder)
granted to others not interfering in any material respect with the business of
any Credit Party or any Subsidiary;

 

(h)          any interest of title of a lessor under, and Liens arising from UCC
financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases permitted by this Agreement;

 

(i)          Liens in existence as of the Closing Date as set forth on
Schedule 7.01 and any renewals or extensions thereof; provided, that the
property covered thereby is not materially changes;

 

 69

 

 

(j)          Liens pursuant to the Braswell Indebtedness; and

 

(k)          other Liens incurred in connection with Consolidated Funded Debt as
long as, after giving effect thereto, the Credit Parties are in compliance with
the financial covenants in Section 6.12, on a pro forma basis as if such Lien
had been incurred as of the last day of the most recent fiscal quarter for which
financial statements have been delivered pursuant to Section 6.01 (or if such
Lien exists as of the Closing Date, as of September 30, 2015); provided, that
the Credit Parties may not grant a mortgage, deed of trust, lien, pledge,
encumbrance or other security interest, in each case, to secure Funded Debt with
respect to any Unencumbered Property or the Capital Stock in any Subsidiary
except in favor of the Lenders.

 

7.02         Indebtedness.

 

No Credit Party shall, nor shall they permit any Subsidiary to, directly or
indirectly, create, incur, assume or suffer to exist any Indebtedness, except:

 

(a)          Indebtedness under the Credit Documents;

 

(b)          Indebtedness in connection with intercompany Investments permitted
under Section 7.03;

 

(c)          obligations (contingent or otherwise) existing or arising under any
Swap Contract; provided, that (i) such obligations are (or were) entered into by
such Person in the ordinary course of business for the purpose of directly
mitigating risks associated with liabilities, commitments, investments, assets,
or property held or reasonably anticipated by such Person, or changes in the
value of securities issued by such Person, and not for purposes of speculation
or taking a “market view”; and (ii) such Swap Contract does not contain any
provision exonerating the non-defaulting party from its obligation to make
payments on outstanding transactions to the defaulting party;

 

(d)          without duplication, Guaranties by a Credit Party or any Subsidiary
in respect of any Indebtedness otherwise permitted hereunder;

 

(e)          Indebtedness set forth in Schedule 7.02 (and renewals, refinancing
and extensions thereof); provided, that the amount of such Indebtedness is not
increased at the time of such refinancing, renewal or extension except by an
amount equal to a reasonable premium or other reasonable amount paid, and fees
and expenses reasonably incurred, in connection with such refinancing and by an
amount equal to any existing commitments utilized thereunder (for purposes of
clarity, it is understood that Funded Debt on Schedule 7.02 is included in
calculating the financial covenants in Section 6.12); and

 

(f)          other Funded Debt (including any portion of any renewal, financing,
or extension of Indebtedness set forth in Schedule 7.02 to the extent such
portion does not meet the criteria set for the in the proviso of clause (e)
above) as long as, after giving effect thereto, the Credit Parties are in
compliance with the financial covenants in Section 6.12, on a pro forma basis as
if such Indebtedness had been incurred as of the last day of the most recent
fiscal quarter for which financial statements have been delivered pursuant to
Section 6.01 (or if such Indebtedness exists as of the Closing Date, as of
September 30, 2015).

 

 70

 

 

7.03Investments.

 

No Credit Party shall, nor shall they permit any Subsidiary to, directly or
indirectly, make any Investments, except:

 

(a)          Investments held in the form of cash or Cash Equivalents;

 

(b)          Investments in any Person that is a Credit Party prior to giving
effect to such Investment;

 

(c)          Investments by any Subsidiary that is not a Credit Party in any
other Subsidiary that is not a Credit Party;

 

(d)          Investments consisting of (i) extensions of credit in the nature of
the performance of bids, (ii) accounts receivable or notes receivable arising
from the grant of trade contracts and leases (other than credit) in the ordinary
course of business, and (iii) Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

 

(e)          Guaranties permitted by Section 7.02;

 

(f)          Investments existing as of the Closing Date and set forth in
Schedule 7.03; and

 

(g)          Investments in or related to Healthcare Facilities and Investments
as described in Section 6.11 (including, without limitation, Investments of the
type set forth in subclauses (i)-(iv) of this clause (g)); provided, however,
that after giving effect to any such Investments, (i) the aggregate amount of
Investments consisting of unimproved land holdings shall not, at any time,
exceed 5% of Consolidated Total Asset Value, (ii) the aggregate amount of
Investments consisting of Mortgage Loans, notes receivables and mezzanine loans
shall not, at any time, exceed 30% of Consolidated Total Asset Value, (iii) the
aggregate amount of Investments consisting of construction in progress shall
not, at any time, exceed 15% of Consolidated Total Asset Value and (iv) the
aggregate amount of Investments in Unconsolidated Affiliates shall not, at any
time, exceed 20% of Consolidated Total Asset Value; provided, further, that the
aggregate amount of all Investments made pursuant to clauses (i), (ii), (iii)
and (iv) above shall not, at any time, exceed 35% of Consolidated Total Asset
Value.

 

 71

 

 

7.04Fundamental Changes.

 

No Credit Party shall, nor shall they permit any Subsidiary to, directly or
indirectly, merge, dissolve, liquidate, consolidate with or into another Person;
provided, that, notwithstanding the foregoing provisions of this Section 7.04,
(a) the Borrower may merge or consolidate with any of its Subsidiaries provided
that the Borrower is the continuing or surviving Person, (b) any Consolidated
Party (including any Unrestricted Subsidiary) may merge or consolidate with any
other Consolidated Party; provided, that if a Credit Party is a party to such
transaction, such Credit Party shall be the continuing or surviving Person, (c)
any Subsidiary Guarantor may be merged or consolidated with or into any other
Subsidiary Guarantor and (d) any Subsidiary that is not a Credit Party may
dissolve, liquidate or wind up its affairs at any time; provided, that such
dissolution, liquidation or winding up, as applicable, could not reasonably be
expected to have a Material Adverse Effect.

 

7.05Dispositions.

 

No Credit Party shall, nor shall they permit any Subsidiary to, directly or
indirectly, make any Disposition or enter into any agreement to make any
Disposition, except:

 

(a)          Dispositions of obsolete or worn out Property, whether now owned or
hereafter acquired, in the ordinary course of business;

 

(b)          Dispositions of inventory in the ordinary course of business;

 

(c)          Dispositions of equipment or Property to the extent that (i) such
Property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement Property; provided,
that if the Property disposed of is an Unencumbered Property it is removed from
the calculation of Unencumbered Asset Value.

 

(d)          Dispositions of Property by any Subsidiary to a Credit Party or to
a Wholly Owned Subsidiary; provided, that if the transferor of such property is
a Credit Party, the transferee thereof must be a Credit Party;

 

(e)          Dispositions permitted by Section 7.04;

 

(f)          Dispositions by the Borrower and its Subsidiaries not otherwise
permitted under this Section 7.05; provided, that (i) at the time of such
Disposition, no Default or Event of Default exists and is continuing (that would
not be cured by such Disposition) or would result from such Disposition and (ii)
after giving effect thereto, the Credit Parties are in compliance with the
financial covenants in Section 6.12, on a pro forma basis as if such Disposition
had been incurred as of the last day of the most recent fiscal quarter for which
financial statements have been delivered pursuant to Section 6.01; and

 

(g)          real estate leases entered into in the ordinary course of business.

 

Notwithstanding anything above, any Disposition pursuant to clauses (a) through
(f) shall be for fair market value.

 

 72

 

 

7.06Change in Nature of Business.

 

No Credit Party shall, nor shall they permit any Subsidiary to, engage in any
material line of business substantially different from those lines of business
conducted by the Borrower and its Subsidiaries on the date hereof or any
business substantially related or incidental thereto.

 

7.07Transactions with Affiliates and Insiders.

 

No Credit Party shall, nor shall they permit any Subsidiary to, directly or
indirectly, enter into any transaction of any kind with any officer, director or
Affiliate of the Borrower, whether or not in the ordinary course of business,
other than on fair and reasonable terms substantially as favorable to such
Credit Party or Subsidiary as would be obtainable by such Credit Party or
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than a director, officer or Affiliate; provided, that the foregoing
restriction shall not apply to transactions between or among the Credit Parties.

 

7.08Organization Documents; Fiscal Year; Legal Name, State of Formation and Form
of Entity.

 

No Credit Party shall, nor shall they permit any Subsidiary to, directly or
indirectly:

 

(a)          Amend, modify or change its Organization Documents in a manner
materially adverse to the Lenders.

 

(b)          Make any material change in (i) accounting policies or reporting
practices, except as required by GAAP, FASB, the SEC or any other regulatory
body, or (ii) its fiscal year.

 

(c)          Without providing ten (10) days prior written notice to the
Administrative Agent, change its name, state of formation or form of
organization.

 

7.09Negative Pledges.

 

No Credit Party shall, nor shall they permit any Subsidiary to, directly or
indirectly, enter into, assume or otherwise be bound, by any Negative Pledge
other than (i) any Negative Pledge contained in an agreement entered into in
connection with any Indebtedness that is permitted pursuant to Section 7.02;
(ii) any Negative Pledge required by law; (iii) Negative Pledges contained in
(x) the agreements set forth on Schedule 7.09; (y) any agreement relating to the
sale of any Subsidiary or any assets pending such sale; provided, that in any
such case, the Negative Pledge applies only to the Subsidiary or the assets that
are the subject of such sale; or (z) any agreement in effect at the time any
Person becomes a Subsidiary so long as such agreement was not entered into in
contemplation of such Person becoming a Subsidiary and such restriction only
applies to such Person and/or its assets, and (iv) customary provisions in
leases, licenses and other contracts restricting the assignment thereof, in each
case as such agreements, leases or other contracts may be amended from time to
time and including any renewal, extension, refinancing or replacement thereof;
provided, that, with respect to any amendment, renewal, extension, refinancing
or replacement of an agreement described in clause (iii), such amendment,
renewal, extension, refinancing or replacement does not contain restrictions of
the type prohibited by this Section 7.09 that are, in the aggregate, more
onerous in any material respect on the Borrower or any Subsidiary than the
restrictions, in the aggregate, in the original agreement.

 

 73

 

 

7.10Use of Proceeds.

 

No Credit Party shall, nor shall they permit any Subsidiary to, directly or
indirectly, use the proceeds of any Extension of Credit, whether directly or
indirectly, and whether immediately, incidentally or ultimately, to purchase or
carry margin stock (within the meaning of Regulation U of the FRB) or to extend
credit to others for the purpose of purchasing or carrying margin stock or to
refund indebtedness originally incurred for such purpose.

 

7.11Prepayments of Indebtedness.

 

If a Default or Event of Default exists and is continuing or would be caused
thereby, no Credit Party shall, nor shall they permit any Subsidiary to,
directly or indirectly, prepay, redeem, purchase, defease or otherwise satisfy
prior to the scheduled maturity thereof in any manner, or make any payment in
violation of any subordination terms of, any Indebtedness, except the prepayment
of Extensions of Credit in accordance with the terms of this Agreement.

 

7.12Stock Repurchases.

 

If a Default or Event of Default exists and is continuing or would be caused
thereby, the Borrower shall not make any payment (whether in cash, securities or
other Property), including any sinking fund or similar deposit, for the
purchase, redemption, retirement, defeasance, acquisition, cancellation or
termination of any of its Capital Stock or any option, warrant or other right to
acquire any such Capital Stock.

 

7.13Sanctions.

 

Permit any Loan or the proceeds of any Loan, directly or indirectly, (a) to be
lent, contributed or otherwise made available to fund any activity or business
in any Designated Jurisdiction; (b) to fund any activity or business of any
Person located, organized or residing in any Designated Jurisdiction or who is
the subject of any Sanctions; or (c) in any other manner that will result in any
violation by any Person (including any Lender, Arranger or Administrative Agent)
of any Sanctions or anti-corruption Laws.

 

Article VIII
EVENTS OF DEFAULT AND REMEDIES

 

8.01Events of Default.

 

The occurrence and continuation of any of the following shall constitute an
Event of Default:

 

(a)          Non-Payment. Any Credit Party fails to pay when and as required to
be paid herein, (i) any amount of principal of any Loan, (ii) within five (5)
days after the same becomes due, any interest on any Loan, or (iii) within ten
(10) days after the earlier of (A) a Responsible Officer of the Borrower or any
Credit Party becoming aware that the same has become due or (B) written notice
from the Administrative Agent to the Borrower, any other fee payable herein or
any other amount payable herein or under any other Credit Document becomes due;
or

 

 74

 



 

(b)          Specific Covenants. Any Credit Party fails to perform or observe
any term, covenant or agreement contained in (i) any of Sections 6.01 6.02 or
6.10 within ten (10) days after the same becomes due or required or (ii) any of
Sections 6.03, 6.06, 6.11, 6.12, 6.14, 6.15 or 6.18 or Article VII; or

 

(c)          Other Defaults. Any Credit Party fails to perform or observe any
other covenant or agreement (not specified in subsection (a) or (b) above)
contained in any Credit Document on its part to be performed or observed and
such failure continues for thirty (30) days after the earlier of (i) a
Responsible Officer of the Borrower or any Credit Party becoming aware of such
Default or (ii) written notice thereof by the Administrative Agent to the
Borrower (or, if such failure cannot be reasonably cured within such period,
sixty (60) days, so long as the applicable Credit Party has diligently commenced
such cure and is diligently pursuing completion thereof); or

 

(d)          Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Credit Party and contained in this Credit Agreement, in any other Credit
Document, or in any document delivered in connection herewith or therewith shall
be incorrect or misleading in any material respect when made or deemed made; or

 

(e)          Cross-Default. (i) there occurs any event of default under (x) any
of the Senior Note Indentures, (y) the Existing Credit Facility or (z) the LP
Credit Agreement; (ii) any Credit Party or any Subsidiary (A) fails to perform
or observe (beyond the applicable grace or cure period with respect thereto, if
any) any Contractual Obligation if such failure could reasonably be expected to
have a Material Adverse Effect, (B) fails to make any payment when due (whether
by scheduled maturity, required prepayment, acceleration, demand, or otherwise
and beyond the applicable grace or cure period with respect thereto, if any) in
respect of any Indebtedness (other than Indebtedness hereunder and Indebtedness
under Swap Contracts) or otherwise fails to observe or perform any other
agreement or condition relating to any such Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which event of default is to cause, or to permit the
holder or holders of such Indebtedness (or a trustee or agent on behalf of such
holder or holders) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or cash collateral in respect thereof to be demanded, in each case to
the extent such Indebtedness or other obligation is in an amount, individually
or in the aggregate, (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than the Threshold Amount; or (iii) there occurs under any
Swap Contract an Early Termination Date (as defined in such Swap Contract)
resulting from (A) any event of default under such Swap Contract as to which
such Credit Party or Subsidiary is the Defaulting Party (as defined in such Swap
Contract) or (B) any Termination Event (as so defined) under such Swap Contract
as to which such Credit Party or Subsidiary is an Affected Party (as so defined)
and, in either event, the Swap Termination Value owed by such Credit Party or
Subsidiary as a result thereof is greater than the Threshold Amount; or

 

 75

 

 

(f)          Insolvency Proceedings, Etc. Any Credit Party or any Material
Subsidiary institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its properties; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed and the
appointment continues undischarged or unstayed for ninety (90) calendar days; or
any proceeding under any Debtor Relief Law relating to such Person or to all or
any material part of its property is instituted without the consent of such
Person and continues undismissed or unstayed for ninety (90) calendar days, or
an order for relief is entered in any such proceeding; or

 

(g)          Inability to Pay Debts; Attachment. (i) Any Credit Party or any
Material Subsidiary becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process in an amount in excess of the
Threshold Amount is issued or levied against all or any material part of the
properties of any such Person and is not released, vacated or fully bonded
within sixty (60) days after its issue or levy; or

 

(h)          Judgments. There is entered against a Credit Party or any
Subsidiary (i) any one or more final judgments or orders for the payment of
money in an amount, individually or in the aggregate, exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer does not dispute coverage), or (ii) any one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of ten (10) consecutive days during which a stay
of enforcement of such judgment, by reason of a pending appeal or otherwise, is
not in effect; or

 

(i)          ERISA. (i) An ERISA Event occurs with respect to a Plan which has
resulted in liability of any Credit Party or any Subsidiary under Title IV of
ERISA to the Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) any Credit Party or any ERISA Affiliate fails to pay when due,
after the expiration of any applicable grace period, any installment payment
with respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

 

(j)          Invalidity of Credit Documents; Guaranty. (i) Any Credit Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or as a result of satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Credit Party contests
in any manner the validity or enforceability of any Credit Document; or any
Credit Party denies that it has any or further liability or obligation under any
Credit Document, or purports to revoke, terminate or rescind any Credit
Document; or (ii) except as the result of or in connection with a dissolution,
merger or disposition of a Subsidiary Guarantor not prohibited by the terms of
this Credit Agreement, the Guaranty shall cease to be in full force and effect,
or any Guarantor hereunder shall deny or disaffirm such Guarantor’s obligations
under such Guaranty, or any Guarantor shall default in the due performance or
observance of any term, covenant or agreement on its part to be performed or
observed pursuant to the Guaranty; or

 

 76

 

 

(k)          Change of Control. There occurs any Change of Control.

 

8.02        Remedies Upon Event of Default.

 

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
upon written notice to the Borrower in any instance, take any or all of the
following actions:

 

(a)          declare the commitment of each Lender to make Loans to be
terminated, whereupon such commitments and obligation shall be terminated;

 

(b)          declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Credit Document to be immediately due and payable,
without presentment, demand, protest or additional notice of any kind, all of
which are hereby expressly waived by the Borrower; and

 

(c)          exercise on behalf of itself and the Lenders all rights and
remedies available to it and the Lenders under the Credit Documents or
applicable law;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans shall automatically
terminate, and the unpaid principal amount of all outstanding Loans and all
interest and other amounts as aforesaid shall automatically become due and
payable, in each case without further act of the Administrative Agent or any
Lender.

 

8.03        Application of Funds.

 

After the exercise of remedies in accordance with the provisions of Section 8.02
(or after the Loans have automatically become immediately due and payable, any
amounts received on account of the Obligations shall be applied by the
Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article III) payable to the Administrative Agent in its capacity
as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs and amounts payable under Article III),
ratably among the Lenders in proportion to the amounts described in this clause
Second payable to them;

 

 77

 

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans ratably among the Lenders
in proportion to the respective amounts described in this clause Third held by
them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans;

 

Fifth, to payment of that portion of the Obligations constituting obligations
under Swap Contracts between any Credit Party and any Lender or Affiliate of any
Lender (including, without limitation, payment of breakage, termination or other
amounts owing in respect of any Swap Contract between any Credit Party and any
Lender, or any Affiliate of a Lender, to the extent such Swap Contract is
permitted hereunder); and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

 

Excluded Swap Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or such Guarantor’s assets, but appropriate
adjustments shall be made with respect to payments from other Credit Parties to
preserve the allocation to Obligations otherwise set forth above in this
Section.

 

Article IX
ADMINISTRATIVE AGENT

 

9.01         Appointment and Authorization of Administrative Agent.

 

Each Lender hereby irrevocably appoints, designates and authorizes the
Administrative Agent to take such action on its behalf under the provisions of
this Credit Agreement and each other Credit Document and to exercise such powers
and perform such duties as are expressly delegated to it by the terms of this
Credit Agreement or any other Credit Document, together with such powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere herein or in any other Credit Document, the Administrative
Agent shall not have any duties or responsibilities, except those expressly set
forth herein, nor shall the Administrative Agent have or be deemed to have any
fiduciary relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Credit Agreement or any other Credit Document or otherwise exist
against the Administrative Agent. Without limiting the generality of the
foregoing sentence, the use of the term “agent” herein and in the other Credit
Documents with reference to the Administrative Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.

 

 78

 

 

9.02         Delegation of Duties.

 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Credit Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents that it selects in the absence of
gross negligence or willful misconduct.

 

9.03         Liability of Administrative Agent.

 

No Agent-Related Person shall (a) be liable for any action taken or omitted to
be taken by any of them under or in connection with this Credit Agreement or any
other Credit Document or the transactions contemplated hereby (except for its
own gross negligence or willful misconduct in connection with its duties
expressly set forth herein), or (b) be responsible in any manner to any Lender
or participant for any recital, statement, representation or warranty made by
any Credit Party or any officer thereof, contained herein or in any other Credit
Document, or in any certificate, report, statement or other document referred to
or provided for in, or received by the Administrative Agent under or in
connection with, this Credit Agreement or any other Credit Document, or the
validity, effectiveness, genuineness, enforceability or sufficiency of this
Credit Agreement or any other Credit Document, or for any failure of any Credit
Party or any other party to any Credit Document to perform its obligations
hereunder or thereunder. No Agent-Related Person shall be under any obligation
to any Lender or participant to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this Credit
Agreement or any other Credit Document, or to inspect the properties, books or
records of any Credit Party or any Affiliate thereof.

 

9.04         Reliance by Administrative Agent.

 

 (a)          The Administrative Agent shall be entitled to rely, and shall be
fully protected in relying, upon any writing, communication, signature,
resolution, representation, notice, consent, certificate, affidavit, letter,
telegram, facsimile, telex or telephone message, electronic mail message,
statement or other document or conversation believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons,
and upon advice and statements of legal counsel (including counsel to any Credit
Party), independent accountants and other experts selected by the Administrative
Agent. The Administrative Agent shall be fully justified in failing or refusing
to take any action under any Credit Document unless it shall first receive such
advice or concurrence of the Required Lenders as it deems appropriate and, if it
so requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense that may be incurred by it by reason
of taking or continuing to take any such action. The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Credit Agreement or any other Credit Document in accordance with a request
or consent of the Required Lenders (or such greater number of Lenders as may be
expressly required hereby in any instance) and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders.

 

 79

 

 

 (b)          For purposes of determining compliance with the conditions
specified in Section 4.01, each Lender that has signed this Credit Agreement
shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to a Lender unless the Administrative
Agent shall have received notice from such Lender prior to the proposed Closing
Date specifying its objection thereto.

 

9.05         Notice of Default.

 

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default, except with respect to defaults
in the payment of principal, interest and fees required to be paid to the
Administrative Agent for the account of the Lenders, unless the Administrative
Agent shall have received written notice from a Lender or the Borrower referring
to this Credit Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default.” The Administrative Agent will
notify the Lenders of its receipt of any such notice. The Administrative Agent
shall take such action with respect to such Default or Event of Default as may
be directed by the requisite Lenders in accordance herewith; provided, however,
that unless and until the Administrative Agent has received any such direction,
the Administrative Agent may (but shall not be obligated to) take such action,
or refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable or in the best interest of the Lenders.

 

9.06         Credit Decision; Disclosure of Confidential Information by
Administrative Agent.

 

Each Lender acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by the Administrative Agent
hereafter taken, including any consent to and acceptance of any assignment or
review of the affairs of any Credit Party or any Affiliate thereof, shall be
deemed to constitute any representation or warranty by any Agent-Related Person
to any Lender as to any matter, including whether Agent-Related Persons have
disclosed material information in their possession (in each case, except to the
extent the Administrative Agent has confirmed to any Lender in writing the
satisfaction of conditions to funding as of the Closing Date). Each Lender
represents to the Administrative Agent that it has, independently and without
reliance upon any Agent-Related Person and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, prospects, operations, property, financial and
other condition and creditworthiness of the Credit Parties and their respective
Subsidiaries, and all applicable bank or other regulatory Laws relating to the
transactions contemplated hereby, and made its own decision to enter into this
Credit Agreement and to extend credit to the Borrower and the other Credit
Parties hereunder. Each Lender also represents that it will, independently and
without reliance upon any Agent-Related Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Credit Agreement and the other Credit Documents, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Borrower and the other Credit Parties. Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by the Administrative Agent herein, the Administrative Agent shall not
have any duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of any of the Credit Parties or any of
their respective Affiliates that may come into the possession of any
Agent-Related Person.

 

 80

 

 

9.07         Indemnification of Administrative Agent.

 

Whether or not the transactions contemplated hereby are consummated, the Lenders
shall indemnify upon demand each Agent-Related Person (to the extent not
reimbursed by or on behalf of any Credit Party and without limiting the
obligation of any Credit Party to do so), pro rata, and hold harmless each
Agent-Related Person from and against any and all Indemnified Liabilities
incurred by it; provided, however, that no Lender shall be liable for the
payment to any Agent-Related Person of any portion of such Indemnified
Liabilities to the extent determined in a final, nonappealable judgment by a
court of competent jurisdiction to have resulted from such Agent-Related
Person’s own gross negligence or willful misconduct; provided, however, that no
action taken in accordance with the directions of the Required Lenders shall be
deemed to constitute gross negligence or willful misconduct for purposes of this
Section. Without limitation of the foregoing, each Lender shall reimburse the
Administrative Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including Attorney Costs) incurred by the Administrative
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Credit Agreement, any other Credit Document, or any
document contemplated by or referred to herein, to the extent that the
Administrative Agent is not reimbursed for such expenses by or on behalf of the
Borrower. The undertaking in this Section shall survive termination of the
Commitments, the payment of all other Obligations and the resignation of the
Administrative Agent.

 

9.08         Administrative Agent in its Individual Capacity.

 

Bank of Tokyo and its Affiliates may make loans to, issue letters of credit for
the account of, accept deposits from, acquire equity interests in and generally
engage in any kind of banking, trust, financial advisory, underwriting or other
business with each of the Credit Parties and their respective Affiliates as
though Bank of Tokyo were not the Administrative Agent hereunder and without
notice to or consent of the Lenders. The Lenders acknowledge that, pursuant to
such activities, Bank of Tokyo or its Affiliates may receive information
regarding any Credit Party or its Affiliates (including information that may be
subject to confidentiality obligations in favor of such Credit Party or such
Affiliate) and acknowledge that the Administrative Agent shall be under no
obligation to provide such information to them. With respect to its Loans, Bank
of Tokyo shall have the same rights and powers under this Credit Agreement as
any other Lender and may exercise such rights and powers as though it were not
the Administrative Agent, and the terms “Lender” and “Lenders” include Bank of
Tokyo in its individual capacity.

 

 81

 

 

9.09         Successor Administrative Agent.

 

The Administrative Agent may resign as Administrative Agent upon thirty (30)
days’ notice to the Lenders. If the Administrative Agent resigns under this
Credit Agreement, the Required Lenders shall appoint from among the Lenders a
successor administrative agent for the Lenders, which successor administrative
agent shall be consented to by the Borrower at all times other than during the
existence of an Event of Default (which consent of the Borrower shall not be
unreasonably withheld or delayed). If no successor administrative agent is
appointed prior to the effective date of the resignation of the Administrative
Agent, the Administrative Agent may appoint, after consulting with the Lenders
and the Borrower, a successor administrative agent from among the Lenders. Upon
the acceptance of its appointment as successor administrative agent hereunder,
the Person acting as such successor administrative agent shall succeed to all
the rights, powers and duties of the retiring Administrative Agent, and the term
“Administrative Agent” thereafter shall mean such successor administrative
agent, and the retiring Administrative Agent’s appointment, powers and duties as
Administrative Agent shall be terminated. After any retiring Administrative
Agent’s resignation hereunder as Administrative Agent, the provisions of this
Article IX and Sections 10.04 and 10.05 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Administrative Agent
under this Credit Agreement. If no successor administrative agent has accepted
appointment as Administrative Agent by the date thirty (30) days following a
retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become effective
and the Lenders shall perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above.

 

9.10         Administrative Agent May File Proofs of Claim.

 

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Credit Party, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

 

(a)          to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations
(other than obligations under Swap Contracts to which the Administrative Agent
is not a party) that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 2.09 and 10.04) allowed in such
judicial proceeding; and

 

(b)          to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.

 

 82

 

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

9.11         Guaranty Matters.

 

The Lenders irrevocably authorize the Administrative Agent, at its option and in
its discretion, to release any Person (other than Omega LP and Omega Holdco)
from its obligations under the Guaranty if (a) such Person ceases to be a
Subsidiary as a result of a transaction permitted hereunder, (b) such Person is
no longer required to be a Guarantor pursuant to Section 6.15(c) or (c) such
Person has been designated as an Unrestricted Subsidiary. Upon the release of
any Person pursuant to this Section 9.11, the Administrative Agent shall (to the
extent applicable) deliver to the Credit Parties, upon the Credit Parties’
request and at the Credit Parties’ expense, such documentation as is reasonably
necessary to evidence the release of such Person from its obligations under the
Credit Documents.

 

9.12         Other Agents; Arrangers and Managers.

 

None of the Lenders or other Persons identified on the facing page or signature
pages of this Credit Agreement as a “syndication agent,” “documentation agent,”
“co-agent,” “book manager,” “lead manager,” “arranger,” “lead arranger” or
“co-arranger” shall have any right, power, obligation, liability, responsibility
or duty under this Credit Agreement other than, in the case of such Lenders,
those applicable to all Lenders as such. Without limiting the foregoing, none of
the Lenders or other Persons so identified shall have or be deemed to have any
fiduciary relationship with any Lender. Each Lender acknowledges that it has not
relied, and will not rely, on any of the Lenders or other Persons so identified
in deciding to enter into this Credit Agreement or in taking or not taking
action hereunder.

 

Article X
MISCELLANEOUS

 

10.01         Amendments, Etc.

 

No amendment or waiver of, or any consent to deviation from, any provision of
this Credit Agreement or any other Credit Document shall be effective unless in
writing and signed by the Borrower, the Guarantors (if applicable) and the
Required Lenders and acknowledged by the Administrative Agent, and each such
amendment, waiver or consent shall be effective only in the specific instance
and for the specific purpose for which it is given; provided, however, that:

 

(a)             unless also signed by each Lender directly affected thereby, no
such amendment, waiver or consent shall:

 

(i)          extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02), it being understood that the
amendment or waiver of an Event of Default or a mandatory reduction or a
mandatory prepayment in Commitments shall not be considered an increase in
Commitments,

 

 83

 

 

(ii)         waive non-payment or postpone any date fixed by this Credit
Agreement or any other Credit Document for any payment of principal, interest,
fees or other amounts due to any Lender hereunder or under any other Credit
Document,

 

(iii)        reduce the principal of, or the rate of interest specified herein
on, any Loan, or any fees or other amounts payable hereunder or under any other
Credit Document; provided, however, that only the consent of the Required
Lenders shall be necessary (A) to amend the definition of “Default Rate” or to
waive any obligation of the Borrower to pay interest at the Default Rate or (B)
to amend any financial covenant hereunder (or any defined term used therein)
even if the effect of such amendment would be to reduce the rate of interest on
any Loan or to reduce any fee payable hereunder,

 

(iv)        change any provision of this Credit Agreement regarding pro rata
sharing or pro rata funding with respect to (A) the making of advances
(including participations), (B) the manner of application of payments or
prepayments of principal, interest, or fees, or (C) the manner of reduction of
commitments and committed amounts,

 

(v)         change any provision of this Section 10.01(a), the definition of
“Required Lenders”, or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, or

 

(vi)        release the Borrower, Omega LP, Omega Holdco or all or substantially
all of the Subsidiary Guarantors from their obligations hereunder (other than as
provided herein or as appropriate in connection with transactions permitted
hereunder);

 

(b)             unless also signed by the Administrative Agent, no such
amendment, waiver or consent shall affect the rights or duties of the
Administrative Agent under this Credit Agreement or any other Credit Document;

 

provided, however, that notwithstanding anything to the contrary contained
herein, (i) no Defaulting Lender shall have any right to approve or disapprove
any amendment, waiver or consent hereunder, except that, without the prior
written consent of such Lender, (A) no Commitment of such Lender may be
increased or extended, (B) the terms and conditions of this proviso may not be
amended or otherwise modified and (C) no other amendment or other modification
to this Agreement or any Note that would disproportionately affect a “Defaulting
Lender” may be effective, (ii) each Lender is entitled to vote as such Lender
sees fit on any bankruptcy or insolvency reorganization plan that affects the
Loans, (iii) each Lender acknowledged that the provisions of Section 1126(c) of
the Bankruptcy Code of the United States supersedes the unanimous consent
provisions set forth herein, (iv) the Required Lenders may consent to allow a
Credit Party to use cash collateral in the context of a bankruptcy or insolvency
proceeding and (v) a Commitment Increase Amendment to give effect to any
addition of Incremental Facilities shall be effective if executed by the Credit
Parties, each Lender providing such Incremental Facility Commitment and the
Administrative Agent.

 

 84

 

 

Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of the Administrative Agent and the Borrower
(i) to add one or more Incremental Facilities to this Agreement subject to the
limitations in Sections 2.01(e) and (f) and to permit the extensions of credit
and all related obligations and liabilities arising in connection therewith from
time to time outstanding to share ratably (or on a basis subordinated to the
existing Loans and Commitments hereunder) in the benefits of this Agreement and
the other Credit Documents with the obligations and liabilities from time to
time outstanding in respect of the existing Loans and Commitments hereunder, and
(ii) in connection with the foregoing, to permit, as deemed appropriate by the
Administrative Agent, the Lenders providing such Incremental Facilities to
participate in any required vote or action required to be approved by the
Required Lenders or by any other number, percentage or class of Lenders
hereunder.

 

10.02       Notices and Other Communications; Facsimile Copies.

 

(a)          General. Unless otherwise expressly provided herein, all notices
and other communications provided for hereunder shall be in writing (including
by facsimile transmission). All such written notices shall be mailed certified
or registered mail, faxed or delivered to the applicable address, facsimile
number or (subject to subsection (c) below) electronic mail address, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

 

(i)          if to any Credit Party or the Administrative Agent, to the address,
facsimile number, electronic mail address or telephone number specified for such
Person on Schedule 10.02 or to such other address, facsimile number, electronic
mail address or telephone number as shall be designated by such party in a
notice to the other parties; and

 

(ii)         if to any other Lender, to the address, facsimile number,
electronic mail address or telephone number specified in its Administrative
Questionnaire or to such other address, facsimile number, electronic mail
address or telephone number as shall be designated by such party in a notice to
any Credit Party and the Administrative Agent.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

 85

 

 

(b)          Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail, FpML messaging and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent; provided, that the foregoing
shall not apply to notices to any Lender pursuant to Article II if such Lender
has notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in its respective discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided, that approval of such procedures may be
limited to particular notices or communications.

 

(c)          The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”
THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS
OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY
DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials or notices through the
Platform, any other electronic platform or electronic messaging service, or
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to the Borrower, any Lender or any
other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

 

(d)          Effectiveness of Facsimile Documents and Signatures. Credit
Documents may be transmitted and/or signed by facsimile. The effectiveness of
any such documents and signatures shall, subject to applicable Law, have the
same force and effect as manually-signed originals and shall be binding on all
Credit Parties, the Administrative Agent and the Lenders. The Administrative
Agent may also require that any such documents and signatures be confirmed by a
manually-signed original thereof; provided, however, that the failure to request
or deliver the same shall not limit the effectiveness of any facsimile document
or signature.

 

 86

 

 

(e)          Reliance by Administrative Agent and Lenders. The Administrative
Agent and the Lenders shall be entitled to rely and act upon any notices
(including telephonic notices permitted under Section 2.02(a)) purportedly given
by or on behalf of the Borrower even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof. The Borrower shall
indemnify each Agent-Related Person and each Lender from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower. All telephonic notices
to and other communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

(f)          Change of Address, Etc. Each of the Borrower and the Administrative
Agent may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Borrower and the Administrative
Agent. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.

 

10.03         No Waiver; Cumulative Remedies.

 

No failure by any Lender or the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Credit
Document, the authority to enforce rights and remedies hereunder and under the
other Credit Documents against the Credit Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Credit Documents, (b) any Lender from exercising
setoff rights in accordance with Section 10.09 (subject to the terms of Section
2.12), or (c) any Lender from filing proofs of claim or appearing and filing
pleadings on its own behalf during the pendency of a proceeding relative to any
Credit Party under any Debtor Relief Law; and provided, further, that if at any
time there is no Person acting as Administrative Agent hereunder and under the
other Credit Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and (ii)
in addition to the matters set forth in clauses (b) and (c) of the preceding
proviso and subject to Section 2.12, any Lender may, with the consent of the
Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

 

 87

 

 

10.04         Attorney Costs, Expenses and Taxes.

 

The Credit Parties agree (a) to pay directly to the provider thereof or to pay
or reimburse the Administrative Agent for all reasonable and documented costs
and expenses incurred in connection with the development, preparation,
negotiation and execution of this Credit Agreement and the other Credit
Documents, the preservation of any rights or remedies under this Credit
Agreement and the other Credit Documents, and any amendment, waiver, consent or
other modification of the provisions hereof and thereof (whether or not the
transactions contemplated hereby or thereby are consummated), and the
consummation and administration of the transactions contemplated hereby and
thereby, including all Attorney Costs and (b) to pay or reimburse the
Administrative Agent and each Lender for all reasonable costs and expenses
incurred following an Event of Default in connection with the enforcement,
attempted enforcement, or preservation of any rights or remedies under this
Credit Agreement or the other Credit Documents (including all such costs and
expenses incurred during any “workout” or restructuring in respect of the
Obligations and during any legal proceeding, including any proceeding under any
Debtor Relief Law), including all Attorney Costs. The foregoing costs and
expenses shall include all search, filing, recording, title insurance and
appraisal charges and fees and taxes related thereto, and other reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent and the
reasonable and documented cost of independent public accountants and other
outside experts retained by the Administrative Agent or any Lender. All amounts
due under this Section 10.04 shall be payable within twenty (20) Business Days
after written invoice therefor is received by the Borrower. The agreements in
this Section shall survive the termination of the Commitments and repayment of
all other Obligations.

 

10.05         Indemnification.

 

The Credit Parties shall indemnify and hold harmless each Agent-Related Person,
each Lender and their respective Affiliates, directors, officers, employees,
counsel, agents, trustees, advisors and attorneys-in-fact (collectively the
“Indemnitees”) from and against any and all liabilities, obligations, losses,
damages, penalties, claims, litigation, investigation, proceeding, demands,
actions, judgments, suits, costs, expenses and disbursements (including Attorney
Costs) of any kind or nature whatsoever (subject to the provisions of
Section 3.01 with respect to Taxes and Other Taxes) that may at any time be
imposed on, incurred by or asserted against any such Indemnitee (whether by a
Credit Party or any other party) in any way relating to or arising out of or in
connection with (a) the execution, delivery, enforcement, performance or
administration of any Credit Document or any other agreement, letter or
instrument delivered in connection with the transactions contemplated thereby or
the consummation of the transactions contemplated thereby, or, in the case of
the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Credit Documents, (b)
any Commitment, Loan or the use or proposed use of the proceeds therefrom, or
(c) any actual or threatened claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory (including any investigation of, preparation for, or defense of any
pending or threatened claim, investigation, litigation or proceeding) and
regardless of whether any Indemnitee is a party thereto (all the foregoing,
collectively, the “Indemnified Liabilities”); provided, that such
indemnification shall not, as to any Indemnitee, be available to the extent that
such liabilities, obligations, losses, damages, penalties, claims, litigation,
investigation, proceeding, demands, actions, judgments, suits, costs, expenses
or disbursements are determined to have resulted from the gross negligence or
willful misconduct of any Indemnitee. No Indemnitee shall be liable for any
damages arising from the use by others of any information or other materials
obtained through SyndTrak or other similar information transmission systems in
connection with this Credit Agreement, and no Indemnitee shall have any
liability for any indirect or consequential damages relating to this Credit
Agreement or any other Credit Document or arising out of its activities in
connection herewith or therewith (whether before or after the Closing Date). All
amounts that may become due under this Section 10.05 shall be payable within
twenty (20) Business Days after written invoice therefor is received by the
Borrower. The agreements in this Section 10.05 shall survive the resignation of
the Administrative Agent, the assignment by any Lender of any of its interests
hereunder, the replacement of any Lender, the termination of the Commitments and
the repayment, satisfaction or discharge of all the other Obligations.

 

 88

 

 

10.06         Payments Set Aside.

 

To the extent that any payment by or on behalf of the Borrower is made to the
Administrative Agent or any Lender, or the Administrative Agent or any Lender
exercises its right of set-off, and such payment or the proceeds of such set-off
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such set-off had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share of any amount so recovered from or repaid by the Administrative Agent,
plus interest thereon from the date of such demand to the date such payment is
made at a rate per annum equal to the Federal Funds Rate from time to time in
effect.

 

10.07         Successors and Assigns.

 

   (a)          The provisions of this Credit Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns permitted hereby, except that neither the Borrower nor any other
Credit Party may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an Eligible Assignee in accordance with the provisions of subsection (b)
of this Section, (ii) by way of participation in accordance with the provisions
of subsection (d) of this Section, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) or (i) of this
Section (and any other attempted assignment or transfer by any party hereto
shall be null and void). Nothing in this Credit Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Indemnitees) any legal or equitable right, remedy or
claim under or by reason of this Credit Agreement.

 

 89

 

 

(b)          Any Lender may at any time, with notice to the Borrower and, unless
(1) an Event of Default has occurred and is continuing at the time of such
assignment or (2) the assignment is to a Lender, an Affiliate of such Lender or
an Approved Fund, the consent of the Borrower (such consent not to be
unreasonably withheld or delayed), assign to one or more Eligible Assignees all
or a portion of its rights and obligations under this Credit Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided, that (i) except in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment and the Loans at the time
owing to it or in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund with respect to a Lender, the aggregate amount of the
Commitment (which for this purpose includes Loans outstanding thereunder)
subject to each such assignment, determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date, shall not be less than $5,000,000 unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed) provided, however, that concurrent assignments
to members of an Assignee Group and concurrent assignments from members of an
Assignee Group to a single Eligible Assignee (or to an Eligible Assignee and
members of its Assignee Group) will be treated as a single assignment for
purposes of determining whether such minimum amount has been met; (ii) each
partial assignment shall be made as an assignment of a proportionate part of all
the assigning Lender’s rights and obligations under this Credit Agreement with
respect to the Loans or the Commitment assigned; (iii) any assignment of a
Commitment must be approved by the Administrative Agent (such consent not to be
unreasonably withheld or delayed), unless the Person that is the proposed
assignee is itself a Lender (whether or not the proposed assignee would
otherwise qualify as an Eligible Assignee); (iv) the parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Assumption, together with a processing and recordation fee in the amount of
$3,500; provided, however, that the Administrative Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment and (v) no such assignment shall be made to (A) the Borrower or
any of the Borrower’s Affiliates or Subsidiaries, (B) any Defaulting Lender or
any of its Subsidiaries, or any Person who, upon becoming a Lender hereunder,
would constitute any of the foregoing Persons described in this clause (B), or
(C) a natural person. In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs. Subject to acceptance and recording
thereof by the Administrative Agent pursuant to subsection (c) of this Section,
from and after the effective date specified in each Assignment and Assumption,
the Eligible Assignee thereunder shall be a party to this Credit Agreement and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Credit Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Credit Agreement (and, in the case of an Assignment and Assumption covering all
of the assigning Lender’s rights and obligations under this Credit Agreement,
such Lender shall cease to be a party hereto but shall continue to be entitled
to the benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05 with respect to
facts and circumstances occurring prior to the effective date of such
assignment). Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Credit Agreement that does not comply with this
subsection shall be treated for purposes of this Credit Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

 

 90

 

 

(c)          The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. In addition, the
Administrative Agent shall maintain on the Register information regarding the
designation, and revocation of designation, of any Lender as a Defaulting
Lender. The Register shall be available for inspection by the Borrower at any
reasonable time and from time to time upon reasonable prior notice. In addition,
at any time that a request for a consent for a material or other substantive
change to the Credit Documents is pending, any Lender wishing to consult with
other Lenders in connection therewith may request and receive from the
Administrative Agent a copy of the Register.

 

(d)          Any Lender may at any time, without the consent of, or notice to,
the Borrower or the Administrative Agent, sell participations to any Person
(other than a natural person or the Borrower or any of the Borrower’s Affiliates
or Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Credit Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided, that (i) such
Lender’s obligations under this Credit Agreement shall remain unchanged, (ii)
such Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative Agent
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this Credit
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Credit Agreement and to approve any amendment, modification or
waiver of any provision of this Credit Agreement; provided, that such agreement
or instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, waiver or other modification that extends
the time for, reduces the amount or alters the application of proceeds with
respect to such obligations and payments required therein that directly affects
such Participant. Subject to subsection (e) of this Section, the Borrower agrees
that each Participant shall be entitled to the benefits of Sections 3.01, 3.04
and 3.05 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to subsection (b) of this Section. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.09 as though it were a Lender; provided, such Participant agrees to
be subject to Section 2.12 as though it were a Lender.

 

 91

 

 

(e)          A Participant shall not be entitled to receive any greater payment
under Section 3.01 or 3.04 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 10.15 as though it were a
Lender.

 

(f)          Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Credit Agreement (including under
its Note, if any) to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided, that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 

(g)          Notwithstanding anything to the contrary contained herein, any
Lender that is a Fund may (without notice to or the consent of any of the
parties hereto) create a security interest in all or any portion of the Loans
owing to it and the Note, if any, held by it to the trustee for holders of
obligations owed, or securities issued, by such Fund as security for such
obligations or securities; provided, that unless and until such trustee actually
becomes a Lender in compliance with the other provisions of this Section 10.07,
(i) no such pledge shall release the pledging Lender from any of its obligations
under the Credit Documents and (ii) such trustee shall not be entitled to
exercise any of the rights of a Lender under the Credit Documents even though
such trustee may have acquired ownership rights with respect to the pledged
interest through foreclosure or otherwise.

 

 92

 

 

10.08         Confidentiality.

 

Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of Confidential Information, except that Confidential
Information may be disclosed (a) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Confidential Information and
instructed to keep such Confidential Information confidential); (b) to the
extent requested by any regulatory authority or self regulatory body; (c) to the
extent required by applicable Law or regulations or by any subpoena or similar
legal process; (d) to any other party to this Credit Agreement; (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Credit Agreement or the enforcement of rights
hereunder (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Confidential Information and
instructed to keep such Confidential Information confidential); (f) subject to
an agreement containing provisions substantially the same as those of this
Section, to (i) any Eligible Assignee of or Participant in, or any prospective
Eligible Assignee of or Participant in, any of its rights or obligations under
this Credit Agreement or (ii) any direct or indirect contractual counterparty or
prospective counterparty (or such contractual counterparty’s or prospective
counterparty’s professional advisor) to any credit derivative transaction
relating to obligations of the Credit Parties; (g) with the consent of the
Borrower; (h) to the extent such Confidential Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to the Administrative Agent or any Lender on a nonconfidential basis
from a source other than the Borrower; (i) to the National Association of
Insurance Commissioners or any other similar organization (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Confidential Information and instructed to keep such
Confidential Information confidential); or (j) to any nationally recognized
rating agency that requires access to a Lender’s or an Affiliate’s investment
portfolio in connection with ratings issued with respect to such Lender or
Affiliate. In addition, the Administrative Agent and the Lenders may disclose
the existence of this Credit Agreement and information about this Credit
Agreement to market data collectors, similar service providers to the lending
industry, and service providers to the Administrative Agent and the Lenders in
connection with the administration and management of this Credit Agreement, the
other Credit Documents, the Commitments, and the Extension of Credits. Any
Person required to maintain the confidentiality of Confidential Information as
provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Confidential Information as such Person
would accord to its own confidential information. “Confidential Information”
means all information received from any Credit Party relating to any Credit
Party, any of the other Consolidated Parties, or its or their business, other
than any such information that is available to the Administrative Agent or any
Lender on a nonconfidential basis prior to disclosure by any Credit Party;
provided, that, in the case of information received from a Credit Party after
the date hereof, such information is clearly identified in writing at the time
of delivery as confidential.

 

Each of the Administrative Agent and the Lenders Issuer acknowledges that
(a) the Confidential Information may include material non-public information
concerning the Borrower or a Subsidiary, as the case may be, (b) it has
developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Law, including Federal and state securities Laws.

 

 93

 

 

10.09         Set-off.

 

In addition to any rights and remedies of the Lenders provided by law, upon the
occurrence and during the continuance of any Event of Default, each Lender and
each of its Affiliates are authorized at any time and from time to time, without
prior notice to the Borrower or any other Credit Party, any such notice being
waived by the Borrower (on their own behalf and on behalf of each Credit Party)
to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held by, and other indebtedness at any time owing by, such Lender or Affiliate
to or for the credit or the account of the respective Credit Parties against any
and all Obligations owing to such Lender hereunder or under any other Credit
Document, now or hereafter existing, irrespective of whether or not the
Administrative Agent or such Lender shall have made demand under this Credit
Agreement or any other Credit Document and although such Obligations may be
contingent or unmatured or denominated in a currency different from that of the
applicable deposit or indebtedness; provided, that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.15 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender and their respective Affiliates under this Section are
in addition to other rights and remedies (including other rights of setoff) that
such Lender or its Affiliates may have. Each Lender agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application; provided, that the failure to give such notice shall not affect the
validity of such setoff and application.

 

10.10         Interest Rate Limitation.

 

Notwithstanding anything to the contrary contained in any Credit Document, the
interest paid or agreed to be paid under the Credit Documents shall not exceed
the maximum rate of non-usurious interest permitted by applicable Law (the
“Maximum Rate”). If the Administrative Agent or any Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to the Borrower. In determining whether the interest
contracted for, charged, or received by the Administrative Agent or a Lender
exceeds the Maximum Rate, such Person may, to the extent permitted by applicable
Law, (a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

 

10.11         Counterparts.

 

This Credit Agreement may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

 

10.12         Integration.

 

This Credit Agreement, together with the other Credit Documents, comprises the
complete and integrated agreement of the parties on the subject matter hereof
and thereof and supersedes all prior agreements, written or oral, on such
subject matter. In the event of any conflict between the provisions of this
Credit Agreement and those of any other Credit Document, the provisions of this
Credit Agreement shall control; provided, that the inclusion of specific
supplemental rights or remedies in favor of the Administrative Agent or the
Lenders in any other Credit Document shall not be deemed a conflict with this
Credit Agreement. Each Credit Document was drafted with the joint participation
of the respective parties thereto and shall be construed neither against nor in
favor of any party, but rather in accordance with the fair meaning thereof.

 

 94

 

 

10.13         Survival of Representations and Warranties.

 

All representations and warranties made hereunder and in any other Credit
Document or other document delivered pursuant hereto or thereto or in connection
herewith or therewith shall survive the execution and delivery hereof and
thereof. Such representations and warranties have been or will be relied upon by
the Administrative Agent and each Lender, regardless of any investigation made
by the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or Event of Default at the time of any Extension of Credit, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied.

 

10.14         Severability.

 

If any provision of this Credit Agreement or the other Credit Documents is held
to be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Credit Agreement and the
other Credit Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

10.15         Tax Forms.

 

   (a)          (i) Each Lender that is not a “United States person” within the
meaning of Section 7701(a)(30) of the Internal Revenue Code (a “Foreign Lender”)
shall deliver to the Administrative Agent, prior to receipt of any payment
subject to withholding under the Internal Revenue Code (or upon accepting an
assignment of an interest herein), two duly signed completed copies of either
IRS Form W-8BEN or any successor thereto (relating to such Foreign Lender and
entitling it to an exemption from, or reduction of, withholding tax on all
payments to be made to such Foreign Lender by the Borrower pursuant to this
Credit Agreement) or IRS Form W-8ECI or any successor thereto (relating to all
payments to be made to such Foreign Lender by the Borrower pursuant to this
Credit Agreement) or such other evidence satisfactory to the Borrower and the
Administrative Agent that such Foreign Lender is entitled to an exemption from,
or reduction of, U.S. withholding tax, including any exemption pursuant to
Section 881(c) of the Internal Revenue Code. Thereafter and from time to time,
each such Foreign Lender shall (A) promptly submit to the Administrative Agent
such additional duly completed and signed copies of one of such forms (or such
successor forms as shall be adopted from time to time by the relevant United
States taxing authorities) as may then be available under then current United
States laws and regulations to avoid, or such evidence as is satisfactory to the
Borrower and the Administrative Agent of any available exemption from or
reduction of, United States withholding taxes in respect of all payments to be
made to such Foreign Lender by the Borrower pursuant to this Credit Agreement,
(B) promptly notify the Administrative Agent of any change in circumstances that
would modify or render invalid any claimed exemption or reduction, and (C) take
such steps as shall not be materially disadvantageous to it, in the reasonable
judgment of such Lender, and as may be reasonably necessary (including the
re-designation of its Lending Office) to avoid any requirement of applicable Law
that the Borrower make any deduction or withholding for taxes from amounts
payable to such Foreign Lender.

 

 95

 

 

(ii)         Each Foreign Lender, to the extent it does not act or ceases to act
for its own account with respect to any portion of any sums paid or payable to
such Lender under any of the Credit Documents (for example, in the case of a
typical participation by such Lender), shall deliver to the Administrative Agent
on the date when such Foreign Lender ceases to act for its own account with
respect to any portion of any such sums paid or payable, and at such other times
as may be necessary in the determination of the Administrative Agent (in the
reasonable exercise of its discretion), (A) two duly signed completed copies of
the forms or statements required to be provided by such Lender as set forth
above, to establish the portion of any such sums paid or payable with respect to
which such Lender acts for its own account that is not subject to U.S.
withholding tax, and (B) two duly signed completed copies of IRS Form W-8IMY (or
any successor thereto), together with any information such Lender chooses to
transmit with such form, and any other certificate or statement of exemption
required under the Internal Revenue Code, to establish that such Lender is not
acting for its own account with respect to a portion of any such sums payable to
such Lender.

 

(iii)        The Borrower shall not be required to pay any additional amount to
any Foreign Lender under Section 3.01 (A) with respect to any Taxes required to
be deducted or withheld on the basis of the information, certificates or
statements of exemption such Lender transmits with an IRS Form W-8IMY pursuant
to this Section 10.15(a) or (B) if such Lender shall have failed to satisfy the
foregoing provisions of this Section 10.15(a); provided, that if such Lender
shall have satisfied the requirement of this Section 10.15(a) on the date such
Lender became a Lender or ceased to act for its own account with respect to any
payment under any of the Credit Documents, nothing in this Section 10.15(a)
shall relieve the Borrower of their obligation to pay any amounts pursuant to
Section 3.01 in the event that, as a result of any change in any applicable Law,
treaty or governmental rule, regulation or order, or any change in the
interpretation, administration or application thereof, such Lender is no longer
properly entitled to deliver forms, certificates or other evidence at a
subsequent date establishing the fact that such Lender or other Person for the
account of which such Lender receives any sums payable under any of the Credit
Documents is not subject to withholding or is subject to withholding at a
reduced rate.

 

 96

 

 

(b)          Upon the request of the Administrative Agent, each Lender that is a
“United States person” within the meaning of Section 7701(a)(30) of the Internal
Revenue Code shall deliver to the Administrative Agent two duly signed completed
copies of IRS Form W-9. If such Lender fails to deliver such forms, then the
Administrative Agent may withhold from any interest payment to such Lender an
amount equivalent to the applicable back-up withholding tax imposed by the
Internal Revenue Code, without reduction.

 

(c)          If a payment made to a Lender under any Credit Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (c), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

10.16         Replacement of Lenders.

 

To the extent that Section 3.06(b) provides that the Borrower shall have the
right to replace a Lender as a party to this Credit Agreement, or if any Lender
is a Defaulting Lender, the Borrower may, upon notice to such Lender and the
Administrative Agent, replace such Lender by causing such Lender to assign its
Commitment (with the related assignment fee to be paid by the Borrower) pursuant
to Section 10.07(b) to one or more Eligible Assignees procured by the Borrower;
provided, however, that if the Borrower elects to exercise such right with
respect to any Lender pursuant to such Section 3.06(b), they shall be obligated
to replace all Lenders that have made similar requests for compensation pursuant
to Section 3.01 or 3.04. The Borrower shall pay in full all principal, interest,
fees and other amounts owing to such Lender through the date of replacement
(including any amounts payable pursuant to Section 3.05). Any Lender being
replaced shall execute and deliver an Assignment and Assumption with respect to
such Lender’s Commitment and outstanding Loans.

 

 97

 

 

10.17         No Advisory or Fiduciary Responsibility.

 

In connection with all aspects of each transaction contemplated hereby, the
Borrower acknowledges and agrees, and acknowledges its respective Affiliates’
understanding, that: (a) the credit facility provided for hereunder and any
related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Credit Document) are an arm’s-length commercial transaction between the
Borrower and its respective Affiliates, on the one hand, and the Administrative
Agent, the Arranger and the Lenders, on the other hand, and each Credit Party is
capable of evaluating and understanding and understands and accepts the terms,
risks and conditions of the transactions contemplated hereby and by the other
Credit Documents (including any amendment, waiver or other modification hereof
or thereof); (b) in connection with the process leading to such transaction, the
Administrative Agent and the Arranger each is and has been acting solely as a
principal and is not the financial advisor, agent or fiduciary, for the Borrower
or any of its respective Affiliates, stockholders, creditors or employees or any
other Person; (c) neither the Administrative Agent nor the Arranger has assumed
or will assume an advisory, agency or fiduciary responsibility in favor of the
Borrower with respect to any of the transactions contemplated hereby or the
process leading thereto, including with respect to any amendment, waiver or
other modification hereof or of any other Credit Document (irrespective of
whether the Administrative Agent or the Arranger has advised or is currently
advising the Borrower or any of its respective Affiliates on other matters) and
neither the Administrative Agent nor the Arranger has any obligation to the
Borrower or any of its respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Credit Documents; (d) the Administrative Agent and the Arranger and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its respective
Affiliates, and neither the Administrative Agent nor the Arranger has any
obligation to disclose any of such interests by virtue of any advisory, agency
or fiduciary relationship; and (e) the Administrative Agent and the Arranger
have not provided and will not provide any legal, accounting, regulatory or tax
advice with respect to any of the transactions contemplated hereby (including
any amendment, waiver or other modification hereof or of any other Credit
Document) and each Credit Party has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate. Each Credit
Party hereby waives and releases, to the fullest extent permitted by law, any
claims that it may have against the Administrative Agent and the Arranger with
respect to any breach or alleged breach of agency or fiduciary duty.

 

10.18         Source of Funds.

 

Each of the Lenders hereby represents and warrants to the Borrower that at least
one of the following statements is an accurate representation as to the source
of funds to be used by such Lender in connection with the financing hereunder:

 

  (a)          no part of such funds constitutes assets allocated to any
separate account maintained by such Lender in which any employee benefit plan
(or its related trust) has any interest;

 

  (b)          to the extent that any part of such funds constitutes assets
allocated to any separate account maintained by such Lender, such Lender has
disclosed to the Borrower the name of each employee benefit plan whose assets in
such account exceed ten percent (10%) of the total assets of such account as of
the date of such purchase (and, for purposes of this subsection (b), all
employee benefit plans maintained by the same employer or employee organization
are deemed to be a single plan);

 

  (c)          to the extent that any part of such funds constitutes assets of
an insurance company’s general account, such insurance company has complied with
all of the requirements of the regulations issued under Section 401(c)(1)(A) of
ERISA; or

 

 98

 

 

  (d)          such funds constitute assets of one or more specific benefit
plans that such Lender has identified in writing to the Borrower.

 

As used in this Section, the terms “employee benefit plan” and “separate
account” shall have the respective meanings provided in Section 3 of ERISA.

 

10.19        GOVERNING LAW.

 

  (a)          THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, the LAW OF THE STATE OF NEW YORK applicable to agreements made and to be
performed entirely within such State, WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES; PROVIDED, THAT THE ADMINISTRATIVE Agent AND EACH LENDER SHALL RETAIN
ALL RIGHTS ARISING UNDER FEDERAL LAW.

 

  (b)          ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR
ANY OTHER CREDIT DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
SITTING IN NEW YORK COUNTY OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF
SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, THE BORROWER, THE
CREDIT PARTIES, THE ADMINISTRATIVE Agent AND EACH LENDER CONSENTS, FOR ITSELF
AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE
COURTS. THE BORROWER, THE CREDIT PARTIES, THE ADMINISTRATIVE Agent AND EACH
LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING
OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION
IN RESPECT OF ANY CREDIT DOCUMENT OR OTHER DOCUMENT RELATED THERETO. EACH OF THE
BORROWER, THE CREDIT PARTIES, THE ADMINISTRATIVE Agent AND EACH LENDER WAIVES
PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE
BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH STATE.

 

10.20         WAIVER OF RIGHT TO TRIAL BY JURY.

 

EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY
OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER ANY CREDIT
DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS
OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY CREDIT DOCUMENT, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO
THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE
WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

 99

 

 

10.21         No Conflict.

 

To the extent there is any conflict or inconsistency between the provisions
hereof and the provisions of any other Credit Document, this Credit Agreement
shall control.

 

10.22         USA Patriot Act Notice.

 

Each Lender and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrower (and to the extent applicable, the other Credit
Parties), which information includes the name and address of the Borrower (and
to the extent applicable, the other Credit Parties) and other information that
will allow such Lender or the Administrative Agent, as applicable, to identify
the Borrower (and to the extent applicable, the other Credit Parties) in
accordance with the Act. The Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender reasonably requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the Act.

 

10.23         Electronic Execution of Assignments and Certain Other Documents.

 

The words “execute,” “execution,” “signed,” “signature” and words of like import
in or related to any document to be signed in connection with this Agreement and
the transaction contemplated hereby (including without limitation Assignment and
Assumptions, amendments or other modifications, Loan Notices, waivers and
consents) shall be deemed to include electronic signatures or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligations to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.

 

10.24         Entire Agreement.

 

This Credit Agreement and the other Credit Documents represent the final
agreement AMONG the parties and may not be contradicted by evidence of prior,
contemporaneous, or subsequent oral agreements of the parties. There are no
unwritten oral agreements AMONG the parties.

 

 100

 

 

Article XI
GUARANTY

 

11.01        The Guaranty.

 

  (a)          Each of the Guarantors, unless released pursuant to Section
6.15(c) and Section 9.11, hereby jointly and severally guarantees to the
Administrative Agent and each of the holders of the Obligations, as hereinafter
provided, as primary obligor and not as surety, the prompt payment of the
Obligations (the “Guaranteed Obligations”) in full when due (whether at stated
maturity, as a mandatory prepayment, by acceleration or otherwise) strictly in
accordance with the terms thereof. The Guarantors hereby further agree that if
any of the Guaranteed Obligations are not paid in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration or otherwise), the
Guarantors will, jointly and severally, promptly pay the same, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Guaranteed Obligations, the same will be
promptly paid in full when due (whether at extended maturity, as a mandatory
prepayment, by acceleration or otherwise) in accordance with the terms of such
extension or renewal.

 

  (b)          Notwithstanding any provision to the contrary contained herein,
in any of the other Credit Documents or Swap Contracts, if any Guarantor is
deemed to have been rendered insolvent as a result of its guarantee obligations
under this Section 11.01 and not to have received reasonable equivalent value in
exchange therefor, then, in such an event, the liability of such Guarantor under
this Section 11.01 shall be limited to the maximum amount of the Obligations of
the Borrower that such Guarantor may guaranty without rendering the obligations
of such Guarantor under this Section 11.01 void or voidable under any fraudulent
conveyance or fraudulent transfer law.

 

11.02         Obligations Unconditional.

 

The obligations of the Guarantors under Section 11.01 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Credit Documents, other documents
relating to the Obligations, or Swap Contracts, or any other agreement or
instrument referred to therein, or any substitution, compromise, release,
impairment or exchange of any other guarantee of or security for any of the
Guaranteed Obligations, and, to the fullest extent permitted by applicable Laws,
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
it being the intent of this Section 11.02 that the obligations of the Guarantors
hereunder shall be absolute and unconditional under any and all circumstances.
Each Guarantor agrees that such Guarantor shall have no right of subrogation,
indemnity, reimbursement or contribution against the Borrower or any other
Guarantor for amounts paid under this Article XI until such time as the
Obligations have been irrevocably paid in full and the Commitments relating
thereto have expired or been terminated. Without limiting the generality of the
foregoing, it is agreed that, to the fullest extent permitted by applicable
Laws, the occurrence of any one or more of the following shall not alter or
impair the liability of any Guarantor hereunder, which shall remain absolute and
unconditional as described above:

 

 101

 

 

(a)          at any time or from time to time, without notice to any Guarantor,
the time for any performance of or compliance with any of the Guaranteed
Obligations shall be extended, or such performance or compliance shall be
waived;

 

(b)          any of the acts mentioned in any of the provisions of any of the
Credit Documents, other documents relating to the Guaranteed Obligations, or any
Swap Contract between any Credit Party and any Lender, or any Affiliate of a
Lender or any other agreement or instrument referred to in the Credit Documents,
other documents relating to the Guaranteed Obligations, or such Swap Contracts
shall be done or omitted;

 

(c)          the maturity of any of the Guaranteed Obligations shall be
accelerated, or any of the Obligations shall be modified, supplemented or
amended in any respect, or any right under any of the Credit Documents, other
documents relating to the Guaranteed Obligations, or any Swap Contract between
any Credit party and any Lender, or any Affiliate of a Lender, or any other
agreement or instrument referred to in the Credit Documents, other documents
relating to the Guaranteed Obligations, or any Swap Contract shall be waived or
any other guarantee of any of the Guaranteed Obligations or any security
therefor shall be released, impaired or exchanged in whole or in part or
otherwise dealt with;

 

(d)          any Lien granted to, or in favor of, the Administrative Agent or
any of the holders of the Guaranteed Obligations as security for any of the
Guaranteed Obligations shall fail to attach or be perfected; or

 

(e)          any of the Guaranteed Obligations shall be determined to be void or
voidable (including for the benefit of any creditor of any Guarantor) or shall
be subordinated to the claims of any Person (including any creditor of any
Guarantor).

 

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest notice of acceptance
of the guaranty given hereby and of extensions of credit that may constitute
Guaranteed Obligations, notices of amendments, waivers and supplements to the
Credit Documents and other documents relating to the Guaranteed Obligations, or
the compromise, release or exchange of collateral or security, and all notices
whatsoever, and any requirement that the Administrative Agent or any holder of
the Guaranteed Obligations exhaust any right, power or remedy or proceed against
any Person under any of the Credit Documents or any other documents relating to
the Guaranteed Obligations or any other agreement or instrument referred to
therein, or against any other Person under any other guarantee of, or security
for, any of the Obligations.

 

 102

 

 

11.03         Reinstatement.

 

Neither the Guarantors’ obligations hereunder nor any remedy for the enforcement
thereof shall be impaired, modified, changed or released in any manner
whatsoever by an impairment, modification, change, release or limitation of the
liability of the Borrower, by reason of the Borrower’s bankruptcy or insolvency
or by reason of the invalidity or unenforceability of all or any portion of the
Guaranteed Obligations. The obligations of the Guarantors under this Article XI
shall be automatically reinstated if and to the extent that for any reason any
payment by or on behalf of any Person in respect of the Guaranteed Obligations
is rescinded or must be otherwise restored by any holder of any of the
Obligations, whether as a result of any proceedings pursuant to any Debtor
Relief Law or otherwise, and each Guarantor agrees that it will indemnify the
Administrative Agent and each holder of Guaranteed Obligations on demand for all
reasonable costs and expenses (including all reasonable fees, expenses and
disbursements of any law firm or other counsel) incurred by the Administrative
Agent or such holder of Guaranteed Obligations in connection with such
rescission or restoration, including any such costs and expenses incurred in
defending against any claim alleging that such payment constituted a preference,
fraudulent transfer or similar payment under any Debtor Relief Law; provided,
that such indemnification shall not be available to the extent that such costs
and expenses are determined to have resulted from the gross negligence or
willful misconduct of the Administrative Agent or such holder of the Guaranteed
Obligations.

 

11.04         Certain Waivers.

 

Each Guarantor acknowledges and agrees that (a) the guaranty given hereby may be
enforced without the necessity of resorting to or otherwise exhausting remedies
in respect of any other security or collateral interests, and without the
necessity at any time of having to take recourse against the Borrower hereunder
or against any collateral securing the Guaranteed Obligations or otherwise,
(b) it will not assert any right to require the action first be taken against
the Borrower or any other Person (including any other Guarantor) or pursuit of
any other remedy or enforcement any other right and (c) nothing contained herein
shall prevent or limit action being taken against the Borrower hereunder, under
the other Credit Documents or the other documents and agreements relating to the
Guaranteed Obligations or from foreclosing on any security or collateral
interests relating hereto or thereto, or from exercising any other rights or
remedies available in respect thereof, if neither the Borrower nor the
Guarantors shall timely perform their obligations, and the exercise of any such
rights and completion of any such foreclosure proceedings shall not constitute a
discharge of the Guarantors’ obligations hereunder unless as a result thereof,
the Guaranteed Obligations shall have been paid in full and the Commitments
relating thereto shall have expired or been terminated, it being the purpose and
intent that the Guarantors’ obligations hereunder be absolute, irrevocable,
independent and unconditional under all circumstances.

 

11.05         Rights of Contribution.

 

The Guarantors hereby agree as among themselves that, in connection with
payments made hereunder, each Guarantor shall have a right of contribution from
each other Guarantor in accordance with applicable Laws. Such contribution
rights shall be subordinate and subject in right of payment to the Guaranteed
Obligations until such time as the Guaranteed Obligations have been paid in full
and the Commitments relating thereto shall have expired or been terminated, and
none of the Guarantors shall exercise any such contribution rights until the
Guaranteed Obligations have been paid in full and the Commitments relating
thereto shall have expired or been terminated.

 

 103

 

 

11.06         Guaranty of Payment; Continuing Guaranty.

 

The guarantee in this Article XI is a guaranty of payment and not of collection,
and is a continuing guarantee, and shall apply to all Guaranteed Obligations
whenever arising until such time as the Guaranteed Obligations have been paid in
full and the Commitments relating thereto shall have expired or been terminated.

 

11.07         Keepwell.

 

Each Credit Party that is a Qualified ECP Guarantor at the time the Guaranty in
this Article XI by any Credit Party that is not then an “eligible contract
participant” under the Commodity Exchange Act (a “Specified Loan Party”) or, if
applicable, at the time the grant of a security interest under the Credit
Documents by any such Specified Loan Party, in either case, becomes effective
with respect to any obligation under any Swap Contract, hereby jointly and
severally, absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support to each Specified Loan Party with respect to such
Obligation as may be needed by such Specified Loan Party from time to time to
honor all of its obligations under the Credit Documents in respect of such
Obligation on (but, in each case, only up to the maximum amount of such
liability that can be hereby incurred without rendering such Qualified ECP
Guarantor’s obligations and undertakings under this Article XI voidable under
applicable Debtor Relief Laws, and not for any greater amount). The obligations
and undertakings of each applicable Credit Party under this Section shall remain
in full force and effect until the Obligations have been indefeasibly paid and
performed in full. Each Credit Party intends this Section to constitute, and
this Section shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each Credit Party that would otherwise not
constitute an Eligible Contract Participant for any Swap Obligation for all
purposes of the Commodity Exchange Act.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK -

SIGNATURE PAGES AND SCHEDULES AND EXHIBITS TO FOLLOW]

 

 104

 

  

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed as of the date first above written.

 

BORROWER: OMEGA HEALTHCARE INVESTORS, INC.         By /s/ Daniel J. Booth  
Name: Daniel J. Booth   Title: Chief Operating Officer

 

GUARANTORS: OHI ASSET, LLC   OHI ASSET (ID), LLC   OHI ASSET (CA), LLC   DELTA
INVESTORS I, LLC   DELTA INVESTORS II, LLC   OHI Asset (CO), LLC   COLONIAL
GARDENS, LLC   WILCARE, LLC   nrs ventures, l.l.c.   ohi asset (ct) lender, llc
  ohi asset (Fl), llc   ohi asset (il), llc   ohi asset (mo), llc   ohi asset
(oh), llc   ohi asset (oh) lender, llc   ohi asset (pa), llc   ohi asset ii
(ca), llc   ohi asset ii (fl), llc   ohi asset cse-e, llc   ohi asset cse-u, llc
  OHI ASSET CSb LLC   OHI ASSET (MI), LLC   OHI ASSET (FL) LENDER, LLC   OHI
ASSET HUD WO, LLC   OHI ASSET (MD), LLC   OHI ASSET (TX), LLC   OHI ASSET (IN)
WABASH, LLC   OHI ASSET (IN) WESTFIELD, LLC   OHI ASSET (IN) GREENSBURG, LLC  
OHI ASSET (IN) INDIANAPOLIS, LLC   OHI ASSET HUD SF, LLC   OHI ASSET (IN)
AMERICAN VILLAGE, LLC   OHI ASSET (IN) ANDERSON, LLC

 

omega healthcare investors, inc.

credit agreement

 

 

 

 

  OHI ASSET (IN) BEECH GROVE, LLC   OHI ASSET (IN) CLARKSVILLE, LLC   OHI ASSET
(IN) EAGLE VALLEY, LLC   OHI ASSET (IN) ELKHART, LLC   OHI ASSET (IN) FOREST
CREEK, LLC   OHI ASSET (IN) FORT WAYNE, LLC   OHI ASSET (IN) FRANKLIN, LLC   OHI
ASSET (IN) KOKOMO, LLC   OHI ASSET (IN) LAFAYETTE, LLC   OHI ASSET (IN)
MONTICELLO, LLC   OHI ASSET (IN) NOBLESVILLE, LLC   OHI ASSET (IN) ROSEWALK, LLC
  OHI ASSET (IN) SPRING MILL, LLC   OHI ASSET (IN) TERRE HAUTE, LLC   OHI ASSET
(IN) ZIONSVILLE, LLC   OHI Asset HUD CFG, LLC   OHI ASSET HUD SF CA, LLC   OHI
ASSET (TX) HONDO, LLC   OHI ASSET (MI) HEATHER HILLS, LLC   OHI ASSET (IN) CROWN
POINT, LLC   OHI ASSET (IN) MADISON, LLC   OHI ASSET (AR) ASH FLAT, LLC   OHI
ASSET (AR) CAMDEN, LLC   OHI ASSET (AR) CONWAY, LLC   OHI ASSET (AR) DES ARC,
LLC   OHI ASSET (AR) HOT SPRINGS, LLC   OHI ASSET (AR) MALVERN, LLC   OHI ASSET
(AR) MENA, LLC   OHI ASSET (AR) POCAHONTAS, LLC   OHI ASSET (AR) SHERIDAN, LLC  
OHI ASSET (AR) WALNUT RIDGE, LLC   OHI ASSET RO, LLC   OHI ASSET (FL) LAKE
PLACID, LLC   OHI ASSET HUD DELTA, LLC   OHI ASSET (IN) CLINTON, LLC   OHI ASSET
(IN) JASPER, LLC   OHI ASSET (IN) SALEM, LLC   OHI ASSET (IN) SEYMOUR, LLC   OHI
ASSET (WV) DANVILLE, LLC   OHI ASSET (WV) IVYDALE, LLC   OHI MEZZ LENDER, LLC  
OHI ASSET (TN) JEFFERSON CITY, LLC   OHI ASSET (TN) ROGERSVILLE, LLC   OHI ASSET
CHG ALF, LLC   BAYSIDE STREET, LLC

 

omega healthcare investors, inc.

credit agreement

 

 

 

  

  BAYSIDE STREET II, LLC   OHI (IOWA), LLC   OHI (INDIANA), LLC   OHI
(ILLINOIS), LLC   OHIMA, LLC   STERLING ACQUISITION, LLC   OHI (CONNECTICUT),
LLC   FLORIDA LESSOR – MEADOWVIEW, LLC   WASHINGTON LESSOR – SILVERDALE, llc  
GEORGIA LESSOR – BONTERRA/PARKVIEW, LLC   ARIZONA LESSOR – INFINIA, LLC  
COLORADO LESSOR – CONIFER, LLC   TEXAS LESSOR – STONEGATE GP, LLC   TEXAS LESSOR
– STONEGATE LIMITED, LLC   INDIANA LESSOR – WELLINGTON MANOR, LLC   OHI ASSET
(FL) LUTZ, LLC   OHI ASSET HUD H-F, LLC   OHI ASSET (GA) DUNWOODY, LLC   OHI
ASSET (GA) ROSWELL, LLC   OHI ASSET (LA) BATON ROUGE, LLC   OHI ASSET (NY) 2ND
AVENUE, LLC   OHI ASSET (NY) 93RD STREET, LLC   OHI ASSET (WA) FORT VANCOUVER,
LLC   OHI ASSET (VA) MARTINSVILLE SNF, LLC   OHI ASSET (FL) PENSACOLA -
HILLVIEW, LLC   OHI ASSET (FL) EUSTIS, LLC   AVIV ASSET MANAGEMENT, L.L.C.   OHI
ASSET (la), LLC

 

  By: OHI Healthcare Properties Limited Partnership,     the Sole Member of each
such company         By: /s/ Daniel J. Booth   Name: Daniel J. Booth   Title:
Chief Operating Officer

 

omega healthcare investors, inc.

credit agreement

 

 

 

 

  3806 CLAYTON ROAD, LLC   245 EAST WILSHIRE AVENUE, LLC   13922 CERISE AVENUE,
LLC   637 EAST ROMIE LANE, LLC   523 HAYES LANE, LLC   GOLDEN HILL REAL ESTATE
COMPANY, LLC   11900 EAST ARTESIA BOULEVARD, LLC   2400 PARKSIDE DRIVE, LLC  
1628 B STREET, LLC   3232 artesia real estate, llc

 

  By: OHI Asset HUD SF CA, LLC,     the Sole Member of each such company

 

  By: /s/ Daniel J. Booth   Name: Daniel J. Booth   Title: Chief Operating
Officer

 

  ENCANTO SENIOR CARE, LLC   OHI ASSET (AZ) AUSTIN HOUSE, LLC   G&L GARDENS, LLC
  PALM VALLEY SENIOR CARE, LLC   RIDGECREST SENIOR CARE, LLC

 

  By: OHI Asset HUD SF, LLC,     the Sole Member of each such company

 

  By: /s/ Daniel J. Booth   Name: Daniel J. Booth   Title: Chief Operating
Officer

 

  CFG 2115 WOODSTOCK PLACE, LLC   1200 ELY STREET HOLDINGS CO. LLC   42235
COUNTY ROAD HOLDINGS CO. LLC   2425 TELLER AVENUE, LLC   48 HIGH POINT ROAD, LLC

 

  By: OHI Asset HUD CFG, LLC,     the Sole Member of each of the companies

 

  By: /s/ Daniel J. Booth   Name: Daniel J. Booth   Title: Chief Operating
Officer

 

omega healthcare investors, inc.

credit agreement

 

 

 

 



  Texas Lessor - Stonegate, LP





 

  By: Texas Lessor – Stonegate GP, LLC,     its General Partner

 

  By: /s/ Daniel J. Booth   Name: Daniel J. Booth   Title: Chief Operating
Officer

 

  PV REALTY – WILLOW TREE, LLC

 

  By: OHI Asset HUD WO, LLC,     the Sole Member of such company

 

  By: /s/ Daniel J. Booth   Name: Daniel J. Booth   Title: Chief Operating
Officer

 

  PAVILLION NURSING CENTER NORTH, LLC   PAVILLION NORTH PARTNERS, LLC   THE
SUBURBAN PAVILION, LLC

 

  By: OHI Asset (OH), LLC,     the Sole Member of each such company

 

  By: /s/ Daniel J. Booth   Name: Daniel J. Booth   Title: Chief Operating
Officer

 

  OHI ASSET IV (PA) SILVER LAKE, LP

 

  By: OHI Asset CSE-U Subsidiary, LLC,     its General Partner

 

  By: /s/ Daniel J. Booth   Name: Daniel J. Booth   Title: Chief Operating
Officer

 

omega healthcare investors, inc.

credit agreement

 

 

 

 

  cse pennsylvania holdings, LP   cse centennial village, lp

 

  By: OHI Asset CSE-E Subsidiary, LLC,     its General Partner

 

  By: /s/ Daniel J. Booth   Name: Daniel J. Booth   Title: Chief Operating
Officer

 

omega healthcare investors, inc.

credit agreement

 

 

 

 

  CSE DENVER ILIFF LLC   CSE FAIRHAVEN LLC   CSE MARIANNA HOLDINGS LLC   CSE
TEXARKANA LLC   CSE WEST POINT LLC   CSE WHITEHOUSE LLC   CARNEGIE GARDENS LLC  
FLORIDA REAL ESTATE COMPANY, LLC   GREENBOUGH, LLC   LAD I REAL ESTATE COMPANY,
LLC   PANAMA CITY NURSING CENTER LLC   SKYLER MAITLAND LLC   SUWANEE, LLC   OHI
ASSET CSE-U SUBSIDIARY, LLC   OHI TENNESSEE, LLC

 

  By: OHI Asset CSE-U, LLC,     the Sole Member of each of the companies

 

  By: /s/ Daniel J. Booth   Name: Daniel J. Booth   Title: Chief Operating
Officer

 

  CSE BLOUNTVILLE LLC   CSE BOLIVAR LLC   CSE CAMDEN LLC   CSE HUNTINGDON LLC  
CSE JEFFERSON CITY LLC   CSE MEMPHIS LLC   CSE RIPLEY LLC

 

  By: OHI Tennessee, LLC,     the Sole Member of each of the companies

 

  By: /s/ Daniel J. Booth   Name: Daniel J. Booth   Title: Chief Operating
Officer

 

omega healthcare investors, inc.

credit agreement

 

 

 

 

  CSE CORPUS NORTH LLC   CSE JACINTO CITY LLC   CSE KERRVILLE LLC   CSE RIPON
LLC   CSE SPRING BRANCH LLC   CSE THE VILLAGE LLC   CSE WILLIAMSPORT LLC  
DESERT LANE LLC   NORTH LAS VEGAS LLC   OHI ASSET CSE-E SUBSIDIARY, LLC

 

  By: OHI Asset CSE-E, LLC,     the Sole Member of each of the companies

 

  By: /s/ Daniel J. Booth   Name: Daniel J. Booth   Title: Chief Operating
Officer

  

  PAVILLION NORTH, LLP

 

  By: Pavillion Nursing Center North, LLC,     its General Partner

 

  By: /s/ Daniel J. Booth   Name: Daniel J. Booth   Title: Chief Operating
Officer



 

omega healthcare investors, inc.

credit agreement

 

 

 

 



  OHI ASSET (PA), LP   OHI ASSET II (PA), LP   OHI ASSET III (PA), LP



 



  By: OHI Asset (OH), LLC,     the General Partner of each limited partnership



 

  By: /s/ Daniel J. Booth   Name: Daniel J. Booth   Title: Chief Operating
Officer

 

  CSE CASABLANCA HOLDINGS LLC

 

  By: OHI Asset CSB LLC,     the Sole Member of such company

 

  By: /s/ Daniel J. Booth   Name: Daniel J. Booth   Title: Chief Operating
Officer

 

  CSE CASABLANCA HOLDINGS II LLC

 

  By: CSE Casablanca Holdings LLC,     the Sole Member of such company

 

  By: /s/ Daniel J. Booth   Name: Daniel J. Booth   Title: Chief Operating
Officer

 

omega healthcare investors, inc.

credit agreement

 

 

 

 

  CSE ALBANY LLC   CSE AMARILLO LLC   CSE AUGUSTA LLC   CSE BEDFORD LLC   CSE
CAMBRIDGE REALTY LLC   CSE CANTON LLC   CSE CEDAR RAPIDS LLC   CSE CHELMSFORD
LLC   CSE CHESTERTON LLC   CSE CLAREMONT LLC   CSE DENVER LLC   CSE DOUGLAS LLC
  CSE ELKTON REALTY LLC   CSE FORT WAYNE LLC   CSE FRANKSTON LLC   CSE
GEORGETOWN LLC   CSE GREEN BAY LLC   CSE HILLIARD LLC   CSE HUNTSVILLE LLC   CSE
INDIANAPOLIS – CONTINENTAL LLC   CSE INDIANAPOLIS – GREENBRIAR LLC   CSE
JEFFERSONVILLE – HILLCREST CENTER LLC   CSE JEFFERSONVILLE – JENNINGS HOUSE LLC
  CSE KINGSPORT LLC   CSE LAKE CITY LLC   CSE LAKE WORTH LLC   CSE LAKEWOOD LLC
  CSE LAS VEGAS LLC   CSE LAWRENCEBURG LLC   CSE LEXINGTON PARK REALTY LLC   CSE
LIGONIER LLC   CSE LIVE OAK LLC   CSE LOWELL LLC   CSE MOBILE LLC   CSE MOORE
LLC   CSE NORTH CAROLINA HOLDINGS I LLC   CSE NORTH CAROLINA HOLDINGS II LLC  
CSE OMRO LLC   CSE ORANGE PARK LLC   CSE ORLANDO – PINAR TERRACE MANOR LLC   CSE
ORLANDO – TERRA VISTA REHAB LLC   CSE PIGGOTT LLC   CSE PILOT POINT LLC   CSE
PONCA CITY LLC   CSE PORT ST. LUCIE LLC   CSE RICHMOND LLC   CSE SAFFORD LLC  
CSE SALINA LLC   CSE SEMINOLE LLC   CSE SHAWNEE LLC   CSE STILLWATER LLC

 

omega healthcare investors, inc.

credit agreement

 

 

 

 

  CSE TAYLORSVILLE LLC   CSE TEXAS CITY LLC   CSE UPLAND LLC   CSE WINTER HAVEN
LLC   CSE YORKTOWN LLC

 

  By: CSE Casablanca Holdings II LLC,     the Sole Member of each of the
companies

 

  By: /s/ Daniel J. Booth   Name: Daniel J. Booth   Title: Chief Operating
Officer

 

  CSE LEXINGTON PARK LLC

 

  By: CSE Lexington Park Realty LLC,     the Sole Member of such company

 

  By: /s/ Daniel J. Booth   Name: Daniel J. Booth   Title: Chief Operating
Officer

 

  CSE CAMBRIDGE LLC

 

  By: CSE Cambridge Realty LLC,     the Sole Member of such company

 

  By: /s/ Daniel J. Booth   Name: Daniel J. Booth   Title: Chief Operating
Officer

 

  CSE ELKTON LLC

 

  By: CSE Elkton Realty LLC,     the Sole Member of such company

 

  By: /s/ Daniel J. Booth   Name: Daniel J. Booth   Title: Chief Operating
Officer

 

omega healthcare investors, inc.

credit agreement

 

 

 

 

  CSE ARDEN L.P.   CSE KING L.P.   CSE KNIGHTDALE L.P.   CSE LENOIR L.P.   CSE
WALNUT COVE L.P.   CSE WOODFIN L.P.

 

  By: CSE North Carolina Holdings I LLC,     the General Partner of each limited
partnership

 

  By: /s/ Daniel J. Booth   Name: Daniel J. Booth   Title: Chief Operating
Officer

 

  OMEGA TRS I, INC.   OHI HEALTHCARE PROPERTIES HOLDCO, INC.

 

  By: /s/ Daniel J. Booth   Name: Daniel J. Booth   Title: Chief Operating
Officer

 

  CSE PINE VIEW LLC   DIXIE WHITE HOUSE NURSING HOME, LLC   OCEAN SPRINGS
NURSING HOME, LLC   PENSACOLA REAL ESTATE HOLDINGS I, LLC   PENSACOLA REAL
ESTATE HOLDINGS II, LLC   PENSACOLA REAL ESTATE HOLDINGS III, LLC   PENSACOLA
REAL ESTATE HOLDINGS IV, LLC   PENSACOLA REAL ESTATE HOLDINGS V, LLC   SKYLER
BOYINGTON, LLC   SKYLER FLORIDA, LLC   SKYLER PENSACOLA, LLC

 

  By: OHI Asset HUD Delta, LLC,     the Sole Member of each such company

 

  By: /s/ Daniel J. Booth   Name: Daniel J. Booth   Title: Chief Operating
Officer

 

omega healthcare investors, inc.

credit agreement

 

 

 

 

  OHI ASSET (GA) MOULTRIE, LLC   OHI ASSET (GA) SNELLVILLE, LLC   OHI ASSET (ID)
HOLLY, LLC   OHI ASSET (ID) MIDLAND, LLC   OHI ASSET (IN) CONNERSVILLE, LLC  
OHI ASSET (MS) BYHALIA, LLC   OHI ASSET (MS) CLEVELAND, LLC   OHI ASSET (MS)
CLINTON, LLC   OHI ASSET (MS) COLUMBIA, LLC   OHI ASSET (MS) CORINTH, LLC   OHI
ASSET (MS) GREENWOOD, LLC   OHI ASSET (MS) GRENADA, LLC   OHI ASSET (MS) HOLLY
SPRINGS, LLC   OHI ASSET (MS) INDIANOLA, LLC   OHI ASSET (MS) NATCHEZ, LLC   OHI
ASSET (MS) PICAYUNE, LLC   OHI ASSET (MS) VICKSBURG, LLC   OHI ASSET (MS) YAZOO
CITY, LLC   OHI ASSET (NC) WADESBORO, LLC   OHI ASSET (OR) PORTLAND, LLC   OHI
ASSET (SC) AIKEN, LLC   OHI ASSET (SC) ANDERSON, LLC   OHI ASSET (SC) EASLEY
ANNE, LLC   OHI ASSET (SC) EASLEY CRESTVIEW, LLC   OHI ASSET (SC) EDGEFIELD, LLC
  OHI ASSET (SC) GREENVILLE GRIFFITH, LLC   OHI ASSET (SC) GREENVILLE LAURENS,
LLC   OHI ASSET (SC) GREENVILLE NORTH, LLC   OHI ASSET (SC) GREER, LLC   OHI
ASSET (SC) MARIETTA, LLC   OHI ASSET (SC) MCCORMICK, LLC   OHI ASSET (SC)
PICKENS EAST CEDAR, LLC   OHI ASSET (SC) PICKENS ROSEMOND, LLC   OHI ASSET (SC)
PIEDMONT, LLC   OHI ASSET (SC) SIMPSONVILLE SE MAIN, LLC   OHI ASSET (SC)
SIMPSONVILLE WEST BROAD, LLC   OHI ASSET (SC) SIMPSONVILLE WEST CURTIS, LLC  
OHI ASSET (TN) BARTLETT, LLC   OHI ASSET (TN) COLLIERVILLE, LLC   OHI ASSET (TN)
MEMPHIS, LLC   OHI ASSET (TX) ANDERSON, LLC   OHI ASSET (TX) BRYAN, LLC   OHI
ASSET (TX) BURLESON, LLC   OHI ASSET (TX) COLLEGE STATION, LLC   OHI ASSET (TX)
COMFORT, LLC

 

omega healthcare investors, inc.

credit agreement

 

 

 

 

  OHI ASSET (TX) DIBOLL, LLC   OHI ASSET (TX) GRANBURY, LLC   OHI ASSET (TX)
ITALY, LLC   OHI ASSET (TX) WINNSBORO, LLC   OHI ASSET (UT) OGDEN, LLC   OHI
ASSET (UT) PROVO, LLC   OHI ASSET (UT) ROY, LLC   OHI ASSET (VA)
CHARLOTTESVILLE, LLC   OHI ASSET (VA) FARMVILLE, LLC   OHI ASSET (VA)
HILLSVILLE, LLC   OHI ASSET (VA) ROCKY MOUNT, LLC   OHI ASSET (WA) BATTLE
GROUND, LLC   OHI ASSET RO PMM SERVICES, LLC   OHI ASSET (GA) MACON, LLC   OHI
ASSET (SC) GREENVILLE, LLC   OHI ASSET (SC) ORANGEBURG, LLC

 

  By: OHI Asset RO, LLC,     the Sole Member of each such company

 

  By: /s/ Daniel J. Booth   Name: Daniel J. Booth   Title: Chief Operating
Officer

 

  OHI HEALTHCARE PROPERTIES LIMITED PARTNERSHIP

 

  By: OHI Healthcare Properties Holdco, Inc.,     the Principal General Partner
of such limited partnership

 

  By: /s/ Daniel J. Booth   Name: Daniel J. Booth   Title: Chief Operating
Officer

 

omega healthcare investors, inc.

credit agreement

 

 

 

 

  OHI ASSET MANAGEMENT, LLC

 

  By: OHI Healthcare Properties Limited Partnership,     a Member of such
company

 

  By: /s/ Daniel J. Booth   Name: Daniel J. Booth   Title: Chief Operating
Officer

 

  By: Omega TRS I, Inc.,     a Member of such company

 

  By: /s/ Daniel J. Booth   Name: Daniel J. Booth   Title: Chief Operating
Officer

 

omega healthcare investors, inc.

credit agreement

 

 

 

 

  OHI ASSET (OR) TROUTDALE, LLC   OHI ASSET (PA) GP, LLC   HOT SPRINGS ATRIUM
OWNER, LLC   HOT SPRINGS COTTAGES OWNER, LLC   HOT SPRINGS MARINA OWNER, LLC

 

  By: OHI Asset CHG ALF, LLC,     the Sole Member of such company

 

  By: /s/ Daniel J. Booth   Name: Daniel J. Booth   Title: Chief Operating
Officer

 

  OHI ASSET (PA) WEST MIFFLIN, LP   BALA CYNWYD REAL ESTATE, LP

 

  By: OHI Asset (PA) GP, LLC,     the General Partner of each limited
partnership

 

  By: /s/ Daniel J. Booth   Name: Daniel J. Booth   Title: Chief Operating
Officer

 

  BAYSIDE COLORADO HEALTHCARE ASSSOCIATES, LLC

 

  By: Bayside Street, LLC,     the Sole Member of such company

 

  By: /s/ Daniel J. Booth   Name: Daniel J. Booth   Title: Chief Operating
Officer

 

omega healthcare investors, inc.

credit agreement

 

 

 

 

  CANTON HEALTH CARE LAND, LLC   DIXON HEALTH CARE CENTER, LLC   HUTTON I LAND,
LLC   HUTTON II LAND, LLC   HUTTON III LAND, LLC   LEATHERMAN PARTNERSHIP 89-1,
LLC   LEATHERMAN PARTNERSHIP 89-2, LLC   LEATHERMAN 90-1, LLC   MERIDIAN ARMS
LAND, LLC   ORANGE VILLAGE CARE CENTER, LLC   ST. MARY’S PROPERTIES, LLC

 

  By: Bayside Street II, LLC,     the Sole Member of such company

 

  By: /s/ Daniel J. Booth   Name: Daniel J. Booth   Title: Chief Operating
Officer

 

  CHR BARTOW LLC   CHR BOCA RATON LLC   CHR BRADENTON LLC   CHR CAPE CORAL LLC  
CHR FORT MYERS LLC   CHR FORT WALTON BEACH LLC   CHR LAKE WALES LLC   CHR
LAKELAND LLC   CHR POMPANO BEACH BROWARD LLC   CHR POMPANO BEACH LLC   CHR
SANFORD LLC   CHR SPRING HILL LLC   CHR ST. PETE BAY LLC   CHR ST. PETE EGRET
LLC   CHR TAMPA CARROLLWOOD LLC   CHR TAMPA LLC   CHR TARPON SPRINGS LLC   CHR
TITUSVILLE LLC

 

  By: OHI Asset HUD H-F, LLC     the Sole Member of such companies

 

  By: /s/ Daniel J. Booth   Name: Daniel J. Booth   Title: Chief Operating
Officer

 

omega healthcare investors, inc.

credit agreement

 

 

 

 

  AVIV HEALTHCARE PROPERTIES OPERATING PARTNERSHIP I, L.P.

 

  By: OHI Healthcare Properties Limited Partnership, the General Partner of such
company

 

  By: /s/ Daniel J. Booth   Name: Daniel J. Booth   Title: Chief Operating
Officer

 

  AVIV FINANCING I, L.L.C.   AVIV FINANCING II, L.L.C.   AVIV FINANCING III,
L.L.C.   AVIV FINANCING IV, L.L.C.   AVIV FINANCING V, L.L.C.

 

  By: Aviv Healthcare Properties Operating Partnership I, L.P., the Sole Member
of such companies

 

  By: /s/ Daniel J. Booth   Name: Daniel J. Booth   Title: Chief Operating
Officer

 

  ALAMOGORDO AVIV, L.L.C.   ARMA YATES, L.L.C.   BRADENTON ALF PROPERTY, L.L.C.
  CALIFORNIA AVIV, L.L.C.   CHIPPEWA VALLEY, L.L.C.   CLAYTON ASSOCIATES, L.L.C.
  COLUMBUS WESTERN AVENUE, L.L.C.   COMMERCE NURSING HOMES, L.L.C.   COMMERCE
STERLING HART DRIVE, L.L.C.   CONROE RIGBY OWEN ROAD, L.L.C.   DENISON TEXAS,
L.L.C.   FALFURRIAS TEXAS, L.L.C.   FREDERICKSBURG SOUTH ADAMS STREET, L.L.C.  
FREEWATER OREGON, L.L.C.   FULLERTON CALIFORNIA, L.L.C.   GERMANTOWN PROPERTY,
L.L.C.   HERITAGE MONTEREY ASSOCIATES, L.L.C.   HIGHLAND LEASEHOLD, L.L.C.  
HOBBS ASSOCIATES, L.L.C.

 

omega healthcare investors, inc.

credit agreement

 

 

 

 

  HOT SPRINGS AVIV, L.L.C.   HOUSTON TEXAS AVIV, L.L.C.   HUTCHINSON KANSAS,
L.L.C.   JASPER SPRINGHILL STREET, L.L.C.   MCCARTHY STREET PROPERTY, L.L.C.  
MISSOURI ASSOCIATES, L.L.C.   MISSOURI REGENCY ASSOCIATES, L.L.C.   MOUNT
WASHINGTON PROPERTY, L.L.C.   N.M. BLOOMFIELD THREE PLUS ONE LIMITED COMPANY  
N.M. ESPANOLA THREE PLUS ONE LIMITED COMPANY   N.M. LORDSBURG THREE PLUS ONE
LIMITED COMPANY   N.M. SILVER CITY THREE PLUS ONE LIMITED COMPANY   OMAHA
ASSOCIATES, L.L.C.   RIVERSIDE NURSING HOME ASSOCIATES, L.L.C.   SANTA
ANA-BARTLETT, L.L.C.   SAVOY/BONHAM VENTURE, L.L.C.   SOUTHERN CALIFORNIA
NEVADA, L.L.C.   TUJUNGA, L.L.C.   WASHINGTON-OREGON ASSOCIATES, L.L.C.   WEST
YARMOUTH PROPERTY I, L.L.C.   WHEELER HEALTHCARE ASSOCIATES, L.L.C.

 

  By: Aviv Financing I, L.L.C.     the Sole Member of such companies

 

  By: /s/ Daniel J. Booth   Name: Daniel J. Booth   Title: Chief Operating
Officer

 

  446 SYCAMORE ROAD, L.L.C.   ALBANY STREET PROPERTY, L.L.C.   ARKANSAS AVIV,
L.L.C.   AVERY STREET PROPERTY, L.L.C.   AVON OHIO, L.L.C.   BELLEVILLE
ILLINOIS, L.L.C.   BELLINGHAM II ASSOCIATES, L.L.C.   BETHEL ALF PROPERTY,
L.L.C.   BHG AVIV, L.L.C.   BIGLERVILLE ROAD, L.L.C.   BONHAM TEXAS, L.L.C.  
BURTON NH PROPERTY, L.L.C.

 

omega healthcare investors, inc.

credit agreement

 

 

 

  

  CAMAS ASSOCIATES, L.L.C.   CHAMPAIGN WILLIAMSON FRANKLIN, L.L.C.   CHARDON
OHIO PROPERTY, L.L.C.   CHATHAM AVIV, L.L.C.   CLARKSTON CARE, L.L.C.   COLONIAL
MADISON ASSOCIATES, L.L.C.   COLUMBUS TEXAS AVIV, L.L.C.   COLVILLE WASHINGTON
PROPERTY, L.L.C.   CRETE PLUS FIVE PROPERTY, L.L.C.   CROOKED RIVER ROAD, L.L.C.
  CR AVIV, L.L.C.   CUYAHOGA FALLS PROPERTY, L.L.C.   DALLAS TWO PROPERTY,
L.L.C.   DARIEN ALF PROPERTY, L.L.C.   EAST ROLLINS STREET, L.L.C.   EDGEWOOD
DRIVE PROPERTY, L.L.C.   ELITE YORKVILLE, L.L.C.   FALCON FOUR PROPERTY, L.L.C.
  FLORIDA ALF PROPERTIES, L.L.C.   FORT STOCKTON PROPERTY, L.L.C.   FOUR
FOUNTAINS AVIV, L.L.C.   GILTEX CARE, L.L.C.   GONZALES TEXAS PROPERTY, L.L.C.  
GREAT BEND PROPERTY, L.L.C.   GREENVILLE KENTUCKY PROPERTY, L.L.C.   HHM AVIV,
L.L.C.   HIDDEN ACRES PROPERTY, L.L.C.   IDAHO ASSOCIATES, L.L.C.   ILLINOIS
MISSOURI PROPERTIES, L.L.C.   IOWA LINCOLN COUNTY PROPERTY, L.L.C.   KARAN
ASSOCIATES TWO, L.L.C.   KARISSA COURT PROPERTY, L.L.C.   KB NORTHWEST
ASSOCIATES, L.L.C.   KENTUCKY NH PROPERTIES, L.L.C.   LOUISVILLE DUTCHMANS
PROPERTY, L.L.C.   MAGNOLIA DRIVE PROPERTY, L.L.C.   MANSFIELD AVIV, L.L.C.  
MASSACHUSETTS NURSING HOMES, L.L.C.   MINNESOTA ASSOCIATES, L.L.C.   MISHAWAKA
PROPERTY, L.L.C.   MONTEREY PARK LEASEHOLD MORTGAGE, L.L.C.   MT. VERNON TEXAS,
L.L.C.   MURRAY COUNTY, L.L.C.   MUSCATINE TOLEDO PROPERTIES, L.L.C.   NEW HOPE
PROPERTY, L.L.C.

 

omega healthcare investors, inc.

credit agreement

 

 

 

 

  NICHOLASVILLE KENTUCKY PROPERTY, L.L.C.   NORTH ROYALTON OHIO PROPERTY, L.L.C.
  NORWALK ALF PROPERTY, L.L.C.   OAKLAND NURSING HOMES, L.L.C.   OCTOBER
ASSOCIATES, L.L.C.   OGDEN ASSOCIATES, L.L.C.   OHIO AVIV, L.L.C.   OHIO AVIV
THREE, L.L.C.   OHIO AVIV TWO, L.L.C.   OHIO INDIANA PROPERTY, L.L.C.   OKLAHOMA
WARR WIND, L.L.C.   OKLAHOMA TWO PROPERTY, L.L.C.   OREGON ASSOCIATES, L.L.C.  
OSO AVENUE PROPERTY, L.L.C.   OSTROM AVENUE PROPERTY, L.L.C.   S.C. PORTFOLIO
PROPERTY, L.L.C.   PEABODY ASSOCIATES, L.L.C.   PENNINGTON ROAD PROPERTY, L.L.C.
  POCATELLO IDAHO PROPERTY, L.L.C.   PRESCOTT ARKANSAS, L.L.C.   RAVENNA OHIO
PROPERTY, L.L.C.   RICHLAND WASHINGTON, L.L.C.   ROCKINGHAM DRIVE PROPERTY,
L.L.C.   SANTA FE MISSOURI ASSOCIATES, L.L.C.   SEARCY AVIV, L.L.C.   SIERRA
PONDS PROPERTY, L.L.C.   SKYVIEW ASSOCIATES, L.L.C.   ST. JOSEPH MISSOURI
PROPERTY, L.L.C.   STAR CITY ARKANSAS, L.L.C.   STEPHENVILLE TEXAS PROPERTY,
L.L.C.   TEXAS FOUR PROPERTY, L.L.C.   TEXHOMA AVENUE PROPERTY, L.L.C.   TULARE
COUNTY PROPERTY, L.L.C.   WASHINGTON IDAHO PROPERTY, L.L.C.   WELLINGTON
LEASEHOLD, L.L.C.   WEST PEARL STREET, L.L.C.   WHITLOCK STREET PROPERTY, L.L.C.
  YUBA AVIV, L.L.C.

 

  By: Aviv Financing II, L.L.C.     the Sole Member of such companies

 

  By: /s/ Daniel J. Booth   Name: Daniel J. Booth   Title: Chief Operating
Officer

 

omega healthcare investors, inc.

credit agreement

 

 

 

 

  DANBURY ALF PROPERTY, L.L.C.   RIVERSIDE NURSING HOME ASSOCIATES TWO, L.L.C.  
WESTERVILLE OHIO OFFICE PROPERTY, L.L.C.

 

  By: Aviv Financing III, L.L.C.     the Sole Member of such companies

 

  By: /s/ Daniel J. Booth   Name: Daniel J. Booth   Title: Chief Operating
Officer

 

  AVIV LIBERTY, L.L.C.   AVIV FOOTHILLS, L.L.C.   CALIFORNIA AVIV TWO, L.L.C.  
GARDNERVILLE PROPERTY, L.L.C.   EFFINGHAM ASSOCIATES, L.L.C.   ELITE MATTOON,
L.L.C.   KANSAS FIVE PROPERTY, L.L.C.   KARAN ASSOCIATES, L.L.C.   MANOR
ASSOCIATES, L.L.C.   NEWTON ALF PROPERTY, L.L.C.   OHIO PENNSYLVANIA PROPERTY,
L.L.C.   ORANGE ALF PROPERTY, L.L.C.   POMONA VISTA L.L.C.   RATON PROPERTY
LIMITED COMPANY   RED ROCKS, L.L.C.   ROSE BALDWIN PARK PROPERTY, L.L.C.   SALEM
ASSOCIATES, L.L.C.   SAN JUAN NH PROPERTY, L.L.C.   SANDALWOOD ARKANSAS
PROPERTY, L.L.C.   SEDGWICK PROPERTIES, L.L.C.   SUN-MESA PROPERTIES, L.L.C.  
VRB AVIV, L.L.C.   WATAUGA ASSOCIATES, L.L.C.   WILLIS TEXAS AVIV, L.L.C.

 

  By: Aviv Financing IV, L.L.C.     the Sole Member of such companies

 

  By: /s/ Daniel J. Booth   Name: Daniel J. Booth   Title: Chief Operating
Officer

 

omega healthcare investors, inc.

credit agreement

 

 

 

 

  CASA/SIERRA CALIFORNIA ASSOCIATES, L.L.C.   FLORIDA FOUR PROPERTIES, L.L.C.  
KINGSVILLE TEXAS, L.L.C.   GLENDALE NH PROPERTY, L.L.C.   MONTANA ASSOCIATES,
L.L.C.   ORANGE, L.L.C.   PEABODY ASSOCIATES TWO, L.L.C.   SEGUIN TEXAS
PROPERTY, L.L.C.   SOUTHEAST MISSOURI PROPERTY, L.L.C.   STEVENS AVENUE
PROPERTY, L.L.C.   TEXAS FIFTEEN PROPERTY, L.L.C.

 

  By: Aviv Financing V, L.L.C.     the Sole Member of such companies

 

  By: /s/ Daniel J. Booth   Name: Daniel J. Booth   Title: Chief Operating
Officer

 

  CHARDON OHIO PROPERTY HOLDINGS, L.L.C.

 

  By: Chardon Ohio Property, L.L.C.     the Sole Member of such company

 

  By: /s/ Daniel J. Booth   Name: Daniel J. Booth   Title: Chief Operating
Officer

 

  FALCON FOUR PROPERTY HOLDING, L.L.C.

 

  By: Falcon Four Property, L.L.C.     the Sole Member of such company

 

  By: /s/ Daniel J. Booth   Name: Daniel J. Booth   Title: Chief Operating
Officer

 

omega healthcare investors, inc.

credit agreement

 

 

 

 

ADMINISTRATIVE AGENT: THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Administrative
Agent         By: /s/ Lawrence Blat   Name: Lawrence Blat   Title: Authorized
Signatory

 

omega healthcare investors, inc.

credit agreement

 

 

 

 

LENDERS:     THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as a Lender

 

  By: /s/ Scott O. Connell   Name: Scott O. Connell   Title: Director

 

omega healthcare investors, inc.

term loan credit agreement

 

 

 

 

  CAPITAL ONE, N.A., as a Lender

 

  By: /s/ Scott Rossbach   Name: Scott Rossbach   Title: Director

 

omega healthcare investors, inc.

term loan credit agreement

 

 

 

 

  UMB BANK, N.A., as a Lender

 

  By: /s/ Cory Miller   Name: Cory Miller   Title: Vice President

 

omega healthcare investors, inc.

term loan credit agreement

 

 

 

 

  REGIONS BANK, as a Lender

 

  By: /s/ Steven W. Mitchell   Name: Steven W. Mitchell   Title: Senior Vice
President

 

omega healthcare investors, inc.

term loan credit agreement

 

 

 

 

  MITSUBISHI UFJ TRUST AND BANKING CORPORATION, as a Lender

 

  By: /s/ Tatsuo Wakabayashi   Name:  Tatsuo Wakabayashi   Title: President and
CEO

 

omega healthcare investors, inc.

term loan credit agreement

 

 

 

 

  TAIWAN COOPERATIVE BANK, LTD., SEATTLE BRANCH, as a Lender

 

  By: /s/ Cheng-Pin Chou   Name: Cheng-Pin Chou   Title: VP & General Manager

 

omega healthcare investors, inc.

term loan credit agreement

 

 

 

 

  BOKF, N.A. DBA BANK OF TEXAS, as a Lender

 

  By: /s/ Bianca Andujo   Name:  Bianca Andujo   Title: Senior Vice President

 

omega healthcare investors, inc.

term loan credit agreement

 

 

 

 

  CTBC BANK CO., LTD. NEW YORK BRANCH,   as a Lender

 

  By: /s/ Ralph Wu   Name: Ralph Wu   Title: Senior Vice President  & Branch
General Manager

 

omega healthcare investors, inc.

term loan credit agreement

 

 

 



 



Schedule 2.01

 

LENDERS AND COMMITMENTS

 

See Attached

 

Lender Term Loan
Commitment Term Loan
Commitment
Percentage The Bank of Tokyo-Mitsubishi UFJ, Ltd. $75,000,000 30.000000000%
Capital One, National Association $75,000,000 30.000000000% UMB Bank, N.A.
$25,000,000 10.000000000% Regions Bank $25,000,000 10.000000000% Mitsubishi UFJ
Trust and Banking Corporation $20,000,000 8.000000000% Taiwan Cooperative Bank,
Ltd. Seattle Branch $15,000,000 6.000000000% BOKF, N.A. dba Bank of Texas
$7,500,000 3.000000000% CTBC Bank Co., Ltd., New York Branch $7,500,000
3.000000000% Total: $250,000,000.00 100.000000000%

 

 

 

 

Schedule 5.11

 

CORPORATE STRUCTURE; CAPITAL STOCK

 

[flowchrt_pg01.jpg]

 

 

 

 

[flowchrt_pg02.jpg]

 

 

 

 

[flowchrt_pg03.jpg]

 

 

 

 

[flowchrt_pg04.jpg]

 

 

 

 

[flowchrt_pg05.jpg]

 

 

 

 

[flowchrt_pg06.jpg]

 

 

 

 

[flowchrt_pg07.jpg]

 

 

 

 

[flowchrt_pg08.jpg]

 

 

 

 

[flowchrt_pg09.jpg]

 

 

 

 

[flowchrt_pg10.jpg]

 

 

 

 

[flowchrt_pg11.jpg]

 

 

 

 

Schedule 5.20 

 

CONSOLIDATED PARTIES

 

Omega Healthcare Investors, Inc.

Subsidiary List

As of December 14, 2015

 

noteS:(1)  this chart is cross-referenced with the organizational chart, doc.
#6406314.

(2)  thIS chart is sorted in alphabetical order and assigned the chart reference
nO. listed in column 6.

(3)  Unless otherwise noted in Column 7, Comment(s), the subsidIary is a
guarantor subsidiary.

 

  Subsidiary Name FEIN Home
State Foreign
Qualification(s) Chart
Ref. # Comment(s) 1. 1040 Wedding Ford Road, LLC 61-1573457 Arkansas --- 270
Non-Guarantor Subsidiary 2. 1101 Waterwell Road, LLC 61-1573458 Arkansas --- 269
Non-Guarantor Subsidiary 3. 1149 & 1151 West New Hope Road, LLC 61-1573459
Arkansas --- 272 Non-Guarantor Subsidiary 4. 115 Orendorff Avenue, LLC
61-1573450 Arkansas --- 274 Non-Guarantor Subsidiary 5. 11900 East Artesia
Boulevard, LLC 90-0266391 California --- 323   6. 1194 North Chester Street, LLC
61-1573460 Arkansas --- 271 Non-Guarantor Subsidiary 7. 1200 Ely Street Holdings
Co. LLC 26-3524594 Michigan --- 278   8. 13922 Cerise Avenue, LLC 71-0976970
California --- 314   9. 1401 Park Avenue, LLC 61-1573464 Arkansas --- 273
Non-Guarantor Subsidiary 10. 1628 B Street, LLC 30-0482286 California --- 320  
11. 202 Tims Avenue, LLC 61-1573452 Arkansas --- 275 Non-Guarantor Subsidiary
12. 228 Pointer Trail West, LLC 61-1573453 Arkansas --- 267 Non-Guarantor
Subsidiary 13. 2400 Parkside Drive, LLC 30-0482288 California --- 321   14. 2425
Teller Avenue, LLC 20-5672217 Colorado --- 279   15. 245 East Wilshire Avenue,
LLC 90-0266386 California --- 313   16. 2701 Twin Rivers Drive, LLC 61-1573466
Arkansas --- 266 Non-Guarantor Subsidiary 17. 305 West End Avenue Property,
L.L.C. None Delaware --- 425 Non-Guarantor for OHI 18. 3232 Artesia Real Estate,
LLC 65-1232714 California --- 322   19. 3600 Richards Road, LLC 61-1573467
Arkansas --- 268 Non-Guarantor Subsidiary 20. 3806 Clayton Road, LLC 90-0266403
California --- 312  

 

 

 

 

  Subsidiary Name FEIN Home
State Foreign
Qualification(s) Chart
Ref. # Comment(s) 21. 42235 County Road Holdings Co. LLC 83-0500167 Michigan ---
281   22. 446 Sycamore Road, L.L.C. 32-0380782 Delaware CA 426   23. 48 High
Point Road, LLC 27-2498824 Maryland Florida 282   24. 523 Hayes Lane, LLC
45-1777721 California --- 316   25. 637 East Romie Lane, LLC 90-0266404
California --- 315   26. 700 Mark Drive, LLC 61-1573454 Arkansas --- 277
Non-Guarantor Subsidiary 27. 900 Magnolia Road SW, LLC 61-1573456 Arkansas ---
276 Non-Guarantor Subsidiary 28. Alamogordo Aviv, L.L.C. 27-0123540 New Mexico
--- 427   29. Albany Street Property, L.L.C. 61-1754256 Delaware OH 428   30.
Arizona Lessor - Infinia, LLC 32-0008074 Maryland AZ 1   31. Arkansas Aviv,
L.L.C. 30-0509615 Delaware AR 429   32. Arma Yates, L.L.C. 27-3971035 Delaware
KS 430   33. Avery Street Property, L.L.C 36-4775490 Delaware FL 431   34. Aviv
Asset Management, L.L.C. 30-0305067 Delaware IL 432   35. Aviv Financing I,
L.L.C. 11-3747125 Delaware IL, MA 433   36. Aviv Financing II, L.L.C. 36-4597042
Delaware --- 434   37. Aviv Financing III, L.L.C. 36-4641210 Delaware --- 435  
38. Aviv Financing IV, L.L.C. 27-0836481 Delaware --- 436   39. Aviv Financing
V, L.L.C. 27-0836548 Delaware --- 437   40. Aviv Financing VI, L.L.C. 61-1749036
Delaware --- 438 Non-Guarantor for OHI 41. Aviv Foothills, L.L.C. 36-4572035
Delaware AZ 439   42. Aviv Healthcare Properties Operating Partnership I, L.P.
11-3747120 Delaware IL, MA 441   43. Aviv Liberty, L.L.C. 36-4572034 Delaware TX
442   44. Aviv OP Limited Partner, L.L.C. 27-3474432 Delaware --- 443
Non-Guarantor for OHI 45. Avon Ohio, L.L.C. 36-4601433 Delaware OH 444   46.
Bala Cynwyd Real Estate, LP 27-1726563 Pennsylvania --- 413   47. Bayside
Colorado Healthcare Associates, LLC 38-3517837 Colorado --- 6   48. Bayside
Street II, LLC 38-3519969 Delaware --- 9   49. Bayside Street, LLC 38-3160026
Maryland --- 10   50. Belleville Illinois, L.L.C. 32-0188341 Delaware IL 445  

 

2

 

 

  Subsidiary Name FEIN Home
State Foreign
Qualification(s) Chart
Ref. # Comment(s) 51. Bellingham II Associates, L.L.C. 11-3747130 Delaware WA
446   52. Bethel ALF Property, L.L.C. 36-4759871 Delaware CT 447   53. BHG Aviv,
L.L.C. 36-4601432 Delaware MA, PA 448   54. Biglerville Road, L.L.C. 35-2410897
Delaware PA 449   55. Bonham Texas, L.L.C. 30-0358809 Delaware TX 450   56.
Bradenton ALF Property, L.L.C. 45-4444919 Delaware FL 451   57. Brewster ALF
Property, L.L.C. 46-5485524 Delaware MA 452 Non-Guarantor for OHI 58. Burton NH
Property, L.L.C. 11-3714506 Delaware WA 453   59. California Aviv Two, L.L.C.
26-4117080 Delaware CA, NV 454   60. California Aviv, L.L.C. 38-3786697 Delaware
CA, WA, OR 455   61. Camas Associates, L.L.C. 36-4340182 Delaware WA 456   62.
Canton Health Care Land, LLC 20-1914579 Ohio --- 11   63. Carnegie Gardens LLC
20-2442381 Delaware FL 12   64. Casa/Sierra California Associates, L.L.C.
36-4572017 Delaware CA 457   65. CFG 2115 Woodstock Place LLC 26-1123970
Delaware WI 280   66. Champaign Williamson Franklin, L.L.C. 36-4769741 Delaware
IL 458   67. Chardon Ohio Property Holdings, L.L.C. 37-1762860 Delaware OH 459  
68. Chardon Ohio Property, L.L.C. 61-1722650 Delaware --- 460   69. Chatham
Aviv, L.L.C. 27-0354315 Delaware PA 461   70. Chenal Arkansas, L.L.C. 04-3835270
Delaware AR 462 Non-Guarantor for OHI 71. Chippewa Valley, L.L.C. 36-4065826
Illinois MI, WI 463   72. CHR Bartow LLC 26-3708257 Delaware FL 218   73. CHR
Boca Raton LLC 26-3709390 Delaware FL 219   74. CHR Bradenton LLC 26-3710605
Delaware FL 220   75. CHR Cape Coral LLC 26-3710052 Delaware FL 221   76. CHR
Clearwater Highland LLC 26-3709760 Delaware FL 222 Non-Guarantor Subsidiary 77.
CHR Clearwater LLC 26-3708420 Delaware FL 223 Non-Guarantor Subsidiary 78. CHR
Deland East LLC 26-3709095 Delaware FL 224 Non-Guarantor Subsidiary 79. CHR
Deland West LLC 26-3709165 Delaware FL 225 Non-Guarantor Subsidiary 80. CHR Fort
Myers LLC 26-3710399 Delaware FL 226   81. CHR Fort Walton Beach LLC 26-3708663
Delaware FL 227  

 

3

 

 

  Subsidiary Name FEIN Home
State Foreign
Qualification(s) Chart
Ref. # Comment(s) 82. CHR Gulfport LLC 26-3710452 Delaware FL 228 Non-Guarantor
Subsidiary 83. CHR Hudson LLC 26-3709991 Delaware FL 229 Non-Guarantor
Subsidiary 84. CHR Lake Wales LLC 26-3708893 Delaware FL 230   85. CHR Lakeland
LLC 26-3708735 Delaware FL 231   86. CHR Panama City LLC 26-3708524 Delaware FL
232 Non-Guarantor Subsidiary 87. CHR Pompano Beach Broward LLC 26-3710220
Delaware FL 233   88. CHR Pompano Beach LLC 26-3709856 Delaware FL 234   89. CHR
Sanford LLC 26-3709701 Delaware FL 235   90. CHR Sarasota LLC 26-3710347
Delaware FL 236 Non-Guarantor Subsidiary 91. CHR Spring Hill LLC 26-3709633
Delaware FL 237   92. CHR St. Pete Abbey LLC 26-3709327 Delaware FL 238
Non-Guarantor Subsidiary 93. CHR St. Pete Bay LLC 26-3709236 Delaware FL 239  
94. CHR St. Pete Egret LLC 26-3708588 Delaware FL 240   95. CHR Tampa
Carrollwood LLC 26-3709502 Delaware FL 241   96. CHR Tampa LLC 26-3710161
Delaware FL 242   97. CHR Tarpon Springs LLC 26-3708823 Delaware FL 243   98.
CHR Titusville LLC 26-3709919 Delaware FL 244   99. CHR West Palm Beach LLC
26-3710287 Delaware FL 245 Non-Guarantor Subsidiary 100. Clarkston Care, L.L.C.
76-0802028 Delaware WA 464   101. Clayton Associates, L.L.C. 36-4572014 New
Mexico --- 465   102. Colonial Gardens, LLC 26-0110549 Ohio --- 15   103.
Colonial Madison Associates, L.L.C. 38-3741678 Delaware WI 466   104. Colorado
Lessor - Conifer, LLC 32-0008069 Maryland CO 16   105. Columbus Texas Aviv,
L.L.C. 38-3735473 Delaware TX 467   106. Columbus Western Avenue, L.L.C.
71-0960205 Delaware WI 468   107. Colville Washington Property, L.L.C.
35-2521805 Delaware WA 469   108. Commerce Nursing Homes, L.L.C. 36-4122632
Illinois TX 470   109. Commerce Sterling Hart Drive, L.L.C. 27-5458991 Delaware
TX 471   110. Conroe Rigby Owen Road, L.L.C. 27-5458820 Delaware TX 472   111.
CR Aviv, L.L.C. 20-5354773 Delaware IL, MO 473   112. Crete Plus Five Property,
L.L.C. 30-0855110 Delaware NE 474  

 

4

 

 

  Subsidiary Name FEIN Home
State Foreign
Qualification(s) Chart
Ref. # Comment(s) 113. Crooked River Road, L.L.C. 27-5081057 Delaware FL 475  
114. CSE Albany LLC 20-5885886 Delaware KY 149   115. CSE Amarillo LLC
20-5862752 Delaware TX 150 TX d/b/a:  CapitalSource Amarillo LLC 116. CSE Arden
L.P. 20-5888680 Delaware NC 151   117. CSE Augusta LLC 20-5885921 Delaware KY
152   118. CSE Bedford LLC 20-5886082 Delaware KY 153   119. CSE Blountville LLC
20-8295288 Delaware TN 19   120. CSE Bolivar LLC 20-8295024 Delaware TN 20  
121. CSE Cambridge LLC 20-5886976 Delaware MD 154   122. CSE Cambridge Realty
LLC 20-5959318 Delaware MD 155   123. CSE Camden LLC 20-8295066 Delaware TN 21  
124. CSE Canton LLC 20-5887312 Delaware OH 156   125. CSE Casablanca Holdings II
LLC 26-0595183 Delaware --- 158   126. CSE Casablanca Holdings LLC 20-8724466
Delaware --- 157   127. CSE Cedar Rapids LLC 20-5884941 Delaware IA 159   128.
CSE Centennial Village, LP 20-6974959 Delaware PA 22   129. CSE Chelmsford LLC
20-5920451 Delaware MA 160   130. CSE Chesterton LLC 20-5885195 Delaware IN 161
  131. CSE Claremont LLC 20-5883891 Delaware CA 162 CA d/b/a:  CapitalSource
Claremont LLC 132. CSE Corpus North LLC 20-5186415 Delaware TX 23 TX
d/b/a:  CapitalSource Corpus North LLC 133. CSE Denver Iliff LLC 20-8037772
Delaware CO 25   134. CSE Denver LLC 20-5884311 Delaware CO 163   135. CSE
Douglas LLC 20-5883761 Delaware AZ 164   136. CSE Elkton LLC 20-5887006 Delaware
MD 166   137. CSE Elkton Realty LLC 20-5959253 Delaware MD 167   138. CSE
Fairhaven LLC 20-8281491 Delaware MA 26   139. CSE Fort Wayne LLC 20-5885125
Delaware IN 168  

 

5

 

 

  Subsidiary Name FEIN Home
State Foreign
Qualification(s) Chart
Ref. # Comment(s) 140. CSE Frankston LLC 20-5862947 Delaware TX 169 TX
d/b/a:  CapitalSource Frankston LLC 141. CSE Georgetown LLC 20-5886126 Delaware
KY 170   142. CSE Green Bay LLC 20-5888029 Delaware WI 171   143. CSE Hilliard
LLC 20-5887347 Delaware OH 172   144. CSE Huntingdon LLC 20-8295191 Delaware TN
27   145. CSE Huntsville LLC 20-5887764 Delaware TN 173   146. CSE
Indianapolis-Continental LLC 20-5885046 Delaware IN 174   147. CSE
Indianapolis-Greenbriar LLC 20-5885096 Delaware IN 175   148. CSE Jacinto City
LLC 20-5186519 Delaware TX 28 TX d/b/a:  CapitalSource Jacinto City LLC 149. CSE
Jefferson City LLC 20-8295101 Delaware TN 29   150. CSE Jeffersonville-Hillcrest
Center LLC 20-5885261 Delaware IN 176   151. CSE Jeffersonville-Jennings House
LLC 20-5885346 Delaware IN 177   152. CSE Kerrville LLC 20-8684872 Delaware TX
30 TX d/b/a:  CapitalSource Kerrville LLC 153. CSE King L.P. 20-5888725 Delaware
NC 178   154. CSE Kingsport LLC 20-5887736 Delaware TN 179   155. CSE Knightdale
L.P. 20-5888653 Delaware NC 180   156. CSE Lake City LLC 20-5863259 Delaware FL
181   157. CSE Lake Worth LLC 20-5863173 Delaware FL 182   158. CSE Lakewood LLC
20-5884352 Delaware CO 183   159. CSE Las Vegas LLC 20-5887216 Delaware NM 184  
160. CSE Lawrenceburg LLC 20-5887802 Delaware TN 185   161. CSE Lenoir L.P.
20-5888528 Delaware NC 186   162. CSE Lexington Park LLC 20-5886951 Delaware MD
187   163. CSE Lexington Park Realty LLC 20-5959280 Delaware MD 188   164. CSE
Ligonier LLC 20-5885484 Delaware IN 189   165. CSE Live Oak LLC 20-5863086
Delaware FL 190   166. CSE Lowell LLC 20-5885381 Delaware IN 192   167. CSE
Marianna Holdings LLC 20-1411422 Delaware FL 31  

 

6

 

 

  Subsidiary Name FEIN Home
State Foreign
Qualification(s) Chart
Ref. # Comment(s) 168. CSE Memphis LLC 20-8295130 Delaware TN 32   169. CSE
Mobile LLC 20-5883572 Delaware --- 193   170. CSE Moore LLC 20-5887574 Delaware
OK 194   171. CSE North Carolina Holdings I LLC 20-5888397 Delaware --- 195  
172. CSE North Carolina Holdings II LLC 20-5888430 Delaware --- 196   173. CSE
Omro LLC 20-5887998 Delaware WI 197   174. CSE Orange Park LLC 20-5863371
Delaware FL 198   175. CSE Orlando-Pinar Terrace Manor LLC 20-5863043 Delaware
FL 199   176. CSE Orlando-Terra Vista Rehab LLC 20-5863223 Delaware FL 200  
177. CSE Pennsylvania Holdings, LP 20-6974946 Delaware --- 33   178. CSE Piggott
LLC 20-5883659 Delaware AR 201   179. CSE Pilot Point LLC 20-5862827 Delaware TX
202 TX d/b/a:  CapitalSource Pilot Point LLC 180. CSE Pine View LLC 20-5398686
Delaware MS 246   181. CSE Ponca City LLC 20-5887495 Delaware OK 203   182. CSE
Port St. Lucie LLC 20-5863294 Delaware FL 204   183. CSE Richmond LLC 20-5885427
Delaware IN 205   184. CSE Ripley LLC 20-8295238 Delaware TN 34   185. CSE Ripon
LLC 26-0480886 Delaware WI 35   186. CSE Safford LLC 20-5883807 Delaware AZ 206
  187. CSE Salina LLC 20-5885669 Delaware KS 207   188. CSE Seminole LLC
20-5887615 Delaware OK 208   189. CSE Shawnee LLC 20-5887524 Delaware OK 209  
190. CSE Spring Branch LLC 20-5186484 Delaware TX 36 TX d/b/a:  CapitalSource
Spring Branch LLC 191. CSE Stillwater LLC 20-5887548 Delaware OK 210   192. CSE
Taylorsville LLC 20-5886196 Delaware KY 211   193. CSE Texarkana LLC 20-5862880
Delaware TX 37 TX d/b/a:  CapitalSource Texarkana LLC 194. CSE Texas City LLC
20-5862791 Delaware TX 212 TX d/b/a:  CapitalSource Texas City LLC

 

7

 

 

  Subsidiary Name FEIN Home
State Foreign
Qualification(s) Chart
Ref. # Comment(s) 195. CSE The Village LLC 20-5186550 Delaware TX 38   196. CSE
Upland LLC 20-5891148 Delaware IN 213   197. CSE Walnut Cove L.P. 20-5888502
Delaware NC 214   198. CSE West Point LLC 20-5887119 Delaware MS 39   199. CSE
Whitehouse LLC 20-8294979 Delaware OH 40   200. CSE Williamsport LLC 26-0480953
Delaware IN 41   201. CSE Winter Haven LLC 20-5863327 Delaware FL 215   202. CSE
Woodfin L.P. 20-5888619 Delaware NC 216   203. CSE Yorktown LLC 20-5885163
Delaware IN 217   204. Cuyahoga Falls Property II, L.L.C. 38-3937172 Delaware OH
476 Non-Guarantor for OHI 205. Cuyahoga Falls Property, L.L.C. 35-2419468
Delaware OH 477   206. Dallas Two Property, L.L.C. 61-1746734 Delaware TX 478  
207. Danbury ALF Property, L.L.C. 27-4083747 Delaware CT 479   208. Darien ALF
Property, L.L.C. 30-0694838 Delaware CT 480   209. Deerfield Class B, L.L.C.
None Delaware --- 481 Non-Guarantor for OHI 210. Delta Investors I, LLC
54-2112455 Maryland CA, ID, MA, OH, WV 43   211. Delta Investors II, LLC
54-2112456 Maryland CA, NC, OH, WA, WV 44   212. Denison Texas, L.L.C.
32-0173170 Delaware TX 482   213. Desert Lane LLC 20-3098022 Delaware NV 45  
214. Dixie White House Nursing Home, LLC 59-3738671 Mississippi --- 247   215.
Dixon Health Care Center, LLC 34-1509772 Ohio --- 46   216. DWC Finance, L.L.C.
47-2256374 Delaware --- 483 Non-Guarantor for OHI 217. East Rollins Street,
L.L.C. 38-3838004 Delaware MO 484   218. Edgewood Drive Property, L.L.C.
32-0405276 Delaware IN 485   219. Effingham Associates, L.L.C. 36-4150491
Illinois --- 486   220. Elite Mattoon, L.L.C. 36-4454111 Delaware IL 487   221.
Elite Yorkville, L.L.C. 36-4454114 Delaware IL 488   222. Encanto Senior Care,
LLC 20-1669755 Arizona --- 308   223. Falcon Four Property Holding, L.L.C.
46-3986352 Delaware OH 489  

 

8

 

 

  Subsidiary Name FEIN Home
State Foreign
Qualification(s) Chart
Ref. # Comment(s) 224. Falcon Four Property, L.L.C. 30-0794160 Delaware --- 490
  225. Falfurrias Texas, L.L.C. 61-1501714 Delaware TX 491   226. Financing VI
Healthcare Property, L.L.C. 61-1749036 Delaware OH, IN, MI, NC, VA 492
Non-Guarantor for OHI 227. Florida ALF Properties, L.L.C. 32-0417622 Delaware FL
493   228. Florida Four Properties, L.L.C. 35-2456486 Delaware FL 494   229.
Florida Lessor – Meadowview, LLC 56-2398721 Maryland FL 50   230. Florida Real
Estate Company, LLC 20-1458431 Florida --- 51   231. Fort Stockton Property,
L.L.C. 38-3918639 Delaware TX 495   232. Fountain Associates, L.L.C. 36-4572016
Delaware AZ 496 Non-Guarantor for OHI 233. Four Fountains Aviv, L.L.C.
36-4601434 Delaware IL 497   234. Fredericksburg South Adams Street, L.L.C.
27-5459311 Delaware TX 498   235. Freewater Oregon, L.L.C. 36-2280966 Delaware
OR 499   236. Fullerton California, L.L.C. 36-4480527 Delaware CA 500   237. G&L
Gardens, LLC 95-4639695 Arizona --- 309   238. Gardnerville Property, L.L.C.
37-1657201 Delaware NV 501   239. Georgia Lessor - Bonterra/Parkview, LLC
16-1650494 Maryland GA 52   240. Germantown Property, L.L.C. 45-4444655 Delaware
OH 502   241. Giltex Care, L.L.C. 36-4572036 Delaware TX 503   242. Glendale NH
Property, L.L.C. 61-1686455 Delaware WI 504   243. Golden Hill Real Estate
Company, LLC 71-0976967 California --- 324   244. Gonzales Texas Property,
L.L.C. 32-0403901 Delaware TX 505   245. Great Bend Property, L.L.C. 27-3971138
Delaware KS 506   246. Greenbough, LLC 27-0258266 Delaware MS 53 MS
d/b/a:  Greenbough Nursing Home LLC 247. Greenville Kentucky Property, L.L.C.
30-0838127 Delaware KY 507   248. Heritage Monterey Associates, L.L.C.
36-4056688 Illinois CA 508   249. HHM Aviv, L.L.C. 32-0205746 Delaware TX 509  
250. Hidden Acres Property, L.L.C. 27-2457250 Delaware TN 510   251. Highland
Leasehold, L.L.C. 20-2873499 Delaware IL 511   252. Hobbs Associates, L.L.C.
36-4177337 Illinois NM 512  

 

9

 

 

  Subsidiary Name FEIN Home
State Foreign
Qualification(s) Chart
Ref. # Comment(s) 253. Hot Springs Atrium Owner, LLC 47-1359052 Delaware AR 414
  254. Hot Springs Aviv, L.L.C. 30-0470700 Delaware AR 513   255. Hot Springs
Cottages Owner, LLC 47-1371567 Delaware AR 415   256. Hot Springs Marina Owner,
LLC 47-1461931 Delaware AR 416   257. Houston Texas Aviv, L.L.C. 36-4587739
Delaware TX 514   258. Hutchinson Kansas, L.L.C. 51-0559326 Delaware KS 515  
259. Hutton I Land, LLC 20-1914403 Ohio --- 57   260. Hutton II Land, LLC
20-1914470 Ohio --- 58   261. Hutton III Land, LLC 20-1914529 Ohio --- 59   262.
Idaho Associates, L.L.C. 36-4114446 Illinois ID 516   263. Illinois Missouri
Properties, L.L.C. 35-2520792 Delaware IL, MO 517   264. Indiana Lessor –
Wellington Manor, LLC 32-0008064 Maryland IN 61   265. Iowa Lincoln County
Property, L.L.C. 45-4445450 Delaware IA. NE 518   266. Jasper Springhill Street,
L.L.C. 27-5458704 Delaware TX 519   267. Kansas Five Property, L.L.C. 36-1647542
Delaware KS 520   268. Karan Associates Two, L.L.C. 61-1514965 Delaware TX 521  
269. Karan Associates, L.L.C. 11-3747208 Delaware TX 522   270. Karissa Court
Property, L.L.C. 38-3923400 Delaware TX 523   271. KB Northwest Associates,
L.L.C. 36-4572025 Delaware WA 524   272. Kentucky NH Properties, L.L.C.
61-1730147 Delaware KY 525   273. Kingsville Texas, L.L.C. 37-1522939 Delaware
TX 526   274. LAD I Real Estate Company, LLC 20-1454154 Delaware FL 63   275.
Leatherman 90-1, LLC 20-1914625 Ohio --- 65   276. Leatherman Partnership 89-1,
LLC 34-1656489 Ohio --- 66   277. Leatherman Partnership 89-2, LLC 34-1656491
Ohio --- 67   278. Louisville Dutchmans Property, L.L.C. 61-1715555 Delaware KY
527   279. Magnolia Drive Property, L.L.C. 30-0793756 Delaware TX 528   280.
Manor Associates, L.L.C. 36-4572020 Delaware TX 529   281. Mansfield Aviv,
L.L.C. 32-0183852 Delaware OH 530   282. Massachusetts Nursing Homes, L.L.C.
20-2873416 Delaware MA 531   283. McCarthy Street Property, L.L.C. 38-3855495
Delaware PA 532  

 

10

 

 

  Subsidiary Name FEIN Home
State Foreign
Qualification(s) Chart
Ref. # Comment(s) 284. Meridian Arms Land, LLC 20-1914864 Ohio --- 73   285.
Minnesota Associates, L.L.C. 36-4469552 Delaware MN 533   286. Mishawaka
Property, L.L.C. 36-4734067 Delaware IN 534   287. Missouri Associates, L.L.C.
36-4572033 Delaware MO, TX 535   288. Missouri Regency Associates, L.L.C.
36-4572031 Delaware MO 536   289. Montana Associates, L.L.C. 36-4149849 Illinois
MT 537   290. Monterey Park Leasehold Mortgage, L.L.C. 32-0267202 Delaware CA
538   291. Mount Washington Property, L.L.C. 45-5010153 Delaware WI 539   292.
Mt. Vernon Texas, L.L.C. 35-2270167 Delaware TX 540   293. Murray County, L.L.C.
36-4708756 Delaware MA, OK 541   294. Muscatine Toledo Properties, L.L.C.
36-4777497 Delaware IA 542   295. N.M. Bloomfield Three Plus One Limited Company
74-2748292 New Mexico --- 543   296. N.M. Espanola Three Plus One Limited
Company 74-2748289 New Mexico --- 544   297. N.M. Lordsburg Three Plus One
Limited Company 74-2748286 New Mexico --- 545   298. N.M. Silver City Three Plus
One Limited Company 74-2748283 New Mexico --- 546   299. New Hope Property,
L.L.C. 61-1720871 Delaware MN 547   300. Newtown ALF Property, L.L.C. 27-4083571
Delaware CT 548   301. Nicholasville Kentucky Property, L.L.C. 46-5411821
Delaware KY 549   302. North Las Vegas LLC 20-3098036 Delaware NV 74 NV d/b/a:
 CSE North Las Vegas LLC 303. North Royalton Ohio Property, L.L.C. 37-1729308
Delaware OH 550   304. Norwalk ALF Property, L.L.C. 27-4083805 Delaware CT 551  
305. NRS Ventures, L.L.C. 38-4236118 Delaware FL, GA, KY, TN 75   306. Oakland
Nursing Homes, L.L.C. 36-4572018 Delaware CA 552   307. Ocean Springs Nursing
Home, LLC 58-2635823 Mississippi --- 248   308. October Associates, L.L.C.
36-4572030 Delaware TX 553   309. Ogden Associates, L.L.C. 36-4412291 Delaware
UT 554   310. OHI (Connecticut) , LLC 06-1552120 Connecticut NH, VT, WV 77  
311. OHI (Illinois), LLC 47-3264182 Illinois IN 423   312. OHI (Indiana) , LLC
38-3568359 Indiana OH 80  

 

11

 

 

  Subsidiary Name FEIN Home
State Foreign
Qualification(s) Chart
Ref. # Comment(s) 313. OHI (Iowa) , LLC 38-3377918 Iowa MD 81   314. OHI Anglia
Care Ltd (f/k/a Anglia Care Limited) 98-1239899 UK Reg. No.: 01375652 --- 633
Non-Guarantor Subsidiary 315. OHI Asset (AR) Ash Flat, LLC 46-3670959 Delaware
AR 326   316. OHI Asset (AR) Camden, LLC 46-3672608 Delaware AR 327   317. OHI
Asset (AR) Conway, LLC 61-1721332 Delaware AR 328   318. OHI Asset (AR) Des Arc,
LLC 46-3691025 Delaware AR 329   319. OHI Asset (AR) Hot Springs, LLC 80-0951655
Delaware AR 330   320. OHI Asset (AR) Malvern, LLC 46-3719491 Delaware AR 332  
321. OHI Asset (AR) Mena, LLC 38-3915930 Delaware AR 331   322. OHI Asset (AR)
Pocahontas, LLC 46-3728913 Delaware AR 333   323. OHI Asset (AR) Sheridan, LLC
46-3739623 Delaware AR 334   324. OHI Asset (AR) Walnut Ridge, LLC 46-3751920
Delaware AR 335   325. OHI Asset (AZ) Austin House, LLC 46-4385050 Delaware ---
400   326. OHI Asset (AZ) Tucson, LLC 35-2546755 Delaware --- 650 Non-Guarantor
Subsidiary 327. OHI Asset (CA), LLC 04-3759925 Delaware CA 83   328. OHI Asset
(CO), LLC 84-1706510 Delaware CO, ID 84   329. OHI Asset (CT) Lender, LLC
75-3205111 Delaware NH, RI, MA 86   330. OHI Asset (FL) Eustis, LLC 61-1773617
Delaware FL 646   331. OHI Asset (FL) Lake Placid, LLC 46-3827043 Delaware FL
337   332. OHI Asset (FL) Lender, LLC 27-4450390 Delaware --- 258   333. OHI
Asset (FL) Lutz, LLC 30-0858827 Delaware Florida 424   334. OHI Asset (FL)
Pasco, LLC N/A Delaware --- 645 Non-Guarantor Subsidiary 335. OHI Asset (FL)
Pensacola - Hillview, LLC 36-4821441 Delaware FL 647   336. OHI Asset (FL)
Pensacola, LLC 35-2541006 Delaware --- 641 Non-Guarantor Subsidiary 337. OHI
Asset (FL), LLC 13-4225158 Delaware FL, NM 87   338. OHI Asset (GA) Dunwoody,
LLC 30-0869546 Delaware GA 623   339. OHI Asset (GA) Macon, LLC 47-1027224
Delaware --- 401   340. OHI Asset (GA) Moultrie, LLC 46-4254981 Delaware GA 342
  341. OHI Asset (GA) Roswell, LLC 36-4808609 Delaware GA 624   342. OHI Asset
(GA) Snellville, LLC 46-4259685 Delaware GA 343  

 

12

 

 

  Subsidiary Name FEIN Home
State Foreign
Qualification(s) Chart
Ref. # Comment(s) 343. OHI Asset (ID) Holly, LLC 46-4268973 Delaware ID 344  
344. OHI Asset (ID) Midland, LLC 46-4279515 Delaware ID 345   345. OHI Asset
(ID), LLC 04-3759931 Delaware ID 88   346. OHI Asset (IL), LLC 14-1951802
Delaware IL 89   347. OHI Asset (IN) American Village, LLC 46-0985915 Delaware
IN 289   348. OHI Asset (IN) Anderson, LLC 46-0989235 Delaware IN 292   349. OHI
Asset (IN) Beech Grove, LLC 46-1000956 Delaware IN 290   350. OHI Asset (IN)
Clarksville, LLC 46-1011127 Delaware IN 299   351. OHI Asset (IN) Clinton, LLC
46-4095764 Delaware IN 338   352. OHI Asset (IN) Connersville, LLC 46-4289202
Delaware IN 346   353. OHI Asset (IN) Crown Point, LLC 46-1738072 Delaware IN
319   354. OHI Asset (IN) Eagle Valley, LLC 46-1021612 Delaware IN 291   355.
OHI Asset (IN) Elkhart, LLC 46-1035197 Delaware IN 298   356. OHI Asset (IN)
Forest Creek, LLC 46-1040435 Delaware IN 293   357. OHI Asset (IN) Fort Wayne,
LLC 46-1050897 Delaware IN 295   358. OHI Asset (IN) Franklin, LLC 46-1062818
Delaware IN 294   359. OHI Asset (IN) Greensburg, LLC 38-3879137 Delaware ---
287   360. OHI Asset (IN) Indianapolis, LLC 36-4736441 Delaware --- 288   361.
OHI Asset (IN) Jasper, LLC 46-4100999 Delaware IN 339   362. OHI Asset (IN)
Kokomo, LLC 46-1071289 Delaware IN 297   363. OHI Asset (IN) Lafayette, LLC
46-1085161 Delaware IN 302   364. OHI Asset (IN) Madison, LLC 46-1745924
Delaware IN 318   365. OHI Asset (IN) Monticello, LLC 46-1090601 Delaware IN 296
  366. OHI Asset (IN) Noblesville, LLC 46-1103366 Delaware IN 300   367. OHI
Asset (IN) Rosewalk, LLC 46-1116285 Delaware IN 301   368. OHI Asset (IN) Salem,
LLC 46-4111473 Delaware IN 340   369. OHI Asset (IN) Seymour, LLC 46-4133715
Delaware IN 341   370. OHI Asset (IN) Spring Mill, LLC 46-1120573 Delaware IN
303   371. OHI Asset (IN) Terre Haute, LLC 46-1140102 Delaware IN 304   372. OHI
Asset (IN) Wabash, LLC 38-3879151 Delaware --- 285   373. OHI Asset (IN)
Westfield, LLC 32-0381277 Delaware --- 286  

 

13

 

 

  Subsidiary Name FEIN Home
State Foreign
Qualification(s) Chart
Ref. # Comment(s) 374. OHI Asset (IN) Zionsville, LLC 46-1152307 Delaware IN 305
  375. OHI Asset (LA) Baton Rouge, LLC 37-1785874 Delaware LA 625   376. OHI
Asset (LA), LLC 04-3759935 Delaware LA, TX 91   377. OHI Asset (MD), LLC
45-2611748 Delaware --- 260   378. OHI Asset (MI) Heather Hills, LLC 46-1515395
Delaware MI 317   379. OHI Asset (MI), LLC 27-3378345 Delaware --- 257   380.
OHI Asset (MO), LLC 04-3759939 Delaware MO 93   381. OHI Asset (MS) Byhalia, LLC
46-4298734 Delaware MS 347   382. OHI Asset (MS) Cleveland, LLC 36-4774986
Delaware MS 348   383. OHI Asset (MS) Clinton, LLC 80-0965657 Delaware MS 349  
384. OHI Asset (MS) Columbia, LLC 46-4340609 Delaware MS 350   385. OHI Asset
(MS) Corinth, LLC 46-4351222 Delaware MS 351   386. OHI Asset (MS) Greenwood,
LLC 46-4361245 Delaware MS 352   387. OHI Asset (MS) Grenada, LLC 46-4376223
Delaware MS 353   388. OHI Asset (MS) Holly Springs, LLC 38-3921178 Delaware MS
354   389. OHI Asset (MS) Indianola, LLC 90-1036275 Delaware MS 355   390. OHI
Asset (MS) Natchez, LLC 46-4384987 Delaware MS 356   391. OHI Asset (MS)
Picayune, LLC 90-1036523 Delaware MS 357   392. OHI Asset (MS) Vicksburg, LLC
90-1036559 Delaware MS 358   393. OHI Asset (MS) Yazoo City, LLC 38-3921461
Delaware MS 359   394. OHI Asset (NC) Wadesboro, LLC 35-2492230 Delaware NC 360
  395. OHI Asset (NY) 2nd Avenue, LLC 30-0874937 Delaware NY 626   396. OHI
Asset (NY) 93rd Street, LLC 32-0470120 Delaware NY 640   397. OHI Asset (OH)
Lender, LLC 51-0529744 Delaware --- 94   398. OHI Asset (OH), LLC 04-3759938
Delaware OH, PA 96   399. OHI Asset (OR) Portland, LLC 30-0805633 Delaware OR
361   400. OHI Asset (OR) Troutdale, LLC 47-2564223 Delaware OR 410   401. OHI
Asset (PA) GP, LLC 47-2553542 Delaware PA 412   402. OHI Asset (PA) West
Mifflin, LP 30-0852028 Delaware PA 411   403. OHI Asset (PA), LLC 90-0137715
Delaware OH, PA, WV 98  

 

14

 

 

  Subsidiary Name FEIN Home
State Foreign
Qualification(s) Chart
Ref. # Comment(s) 404. OHI Asset (PA), LP 54-6643405 Maryland OH, PA, WV 97 PA
and WV dba:  Omega Healthcare Asset PA, LP 405. OHI Asset (SC) Aiken, LLC
46-4426281 Delaware SC 362   406. OHI Asset (SC) Anderson, LLC 46-4455254
Delaware SC 363   407. OHI Asset (SC) Easley Anne, LLC 46-4475177 Delaware SC
364   408. OHI Asset (SC) Easley Crestview, LLC 46-4489507 Delaware SC 365  
409. OHI Asset (SC) Edgefield, LLC 46-4494366 Delaware SC 366   410. OHI Asset
(SC) Greenville Griffith, LLC 46-4510885 Delaware SC 367   411. OHI Asset (SC)
Greenville Laurens, LLC 46-4524387 Delaware SC 368   412. OHI Asset (SC)
Greenville North, LLC 46-4538349 Delaware SC 369   413. OHI Asset (SC)
Greenville, LLC 47-1053139 Delaware --- 402   414. OHI Asset (SC) Greer, LLC
46-4551649 Delaware SC 370   415. OHI Asset (SC) Marietta, LLC 46-4569172
Delaware SC 371   416. OHI Asset (SC) McCormick, LLC 46-4597938 Delaware SC 372
  417. OHI Asset (SC) Orangeburg, LLC 47-1034331 Delaware --- 403   418. OHI
Asset (SC) Pickens East Cedar, LLC 46-4613823 Delaware SC 373   419. OHI Asset
(SC) Pickens Rosemond, LLC 46-4629569 Delaware SC 374   420. OHI Asset (SC)
Piedmont, LLC 46-4640288 Delaware SC 375   421. OHI Asset (SC) Simpsonville SE
Main, LLC 46-4682098 Delaware SC 376   422. OHI Asset (SC) Simpsonville West
Broad, LLC 46-4695995 Delaware SC 377   423. OHI Asset (SC) Simpsonville West
Curtis, LLC 46-4712666 Delaware SC 378   424. OHI Asset (TN) Bartlett, LLC
46-4727889 Delaware TN 379   425. OHI Asset (TN) Collierville, LLC 46-4738239
Delaware TN 380   426. OHI Asset (TN) Jefferson City, LLC 61-1750374 Delaware TN
408   427. OHI Asset (TN) Memphis, LLC 46-4750926 Delaware TN 381   428. OHI
Asset (TN) Rogersville, LLC 38-3954783 Delaware TN 418   429. OHI Asset (TX)
Anderson, LLC 46-4764905 Delaware TX 382   430. OHI Asset (TX) Athens, LLC [TBD)
Delaware --- 653 Non-Guarantor Subsidiary 431. OHI Asset (TX) Bryan, LLC
46-4781488 Delaware TX 383   432. OHI Asset (TX) Burleson, LLC 46-4795498
Delaware TX 384   433. OHI Asset (TX) College Station, LLC 46-4805289 Delaware
TX 385  

 

15

 

 

  Subsidiary Name FEIN Home
State Foreign
Qualification(s) Chart
Ref. # Comment(s) 434. OHI Asset (TX) Comfort, LLC 46-4815908 Delaware TX 386  
435. OHI Asset (TX) Diboll, LLC 46-4843528 Delaware TX 387   436. OHI Asset (TX)
Granbury, LLC 46-4852513 Delaware TX 388   437. OHI Asset (TX) Hondo, LLC
46-1346058 Delaware TX 307   438. OHI Asset (TX) Italy, LLC 46-4873054 Delaware
TX 389   439. OHI Asset (TX) Longview, LLC [TBD) Delaware --- 654 Non-Guarantor
Subsidiary 440. OHI Asset (TX) Schertz, LLC [TBD) Delaware --- 648 Non-Guarantor
Subsidiary 441. OHI Asset (TX) Winnsboro ALF, LLC [TBD) Delaware --- 655
Non-Guarantor Subsidiary 442. OHI Asset (TX) Winnsboro, LLC 46-4881288 Delaware
TX 390   443. OHI Asset (TX), LLC 04-3759927 Delaware TX 100   444. OHI Asset
(UT) Ogden, LLC 46-4903181 Delaware UT 391   445. OHI Asset (UT) Provo, LLC
46-4915063 Delaware UT 392   446. OHI Asset (UT) Roy, LLC 46-4931511 Delaware UT
393   447. OHI Asset (VA) Charlottesville, LLC 46-4945417 Delaware VA 394   448.
OHI Asset (VA) Farmville, LLC 46-4955482 Delaware VA 395   449. OHI Asset (VA)
Hillsville, LLC 46-4987367 Delaware VA 396   450. OHI Asset (VA) Martinsville
ALF, LLC 61-1769745 Delaware VA 643 Non-Guarantor Subsidiary 451. OHI Asset (VA)
Martinsville SNF, LLC 37-1791389 Delaware VA 644   452. OHI Asset (VA)
Midlothian, LLC [TBD) Delaware --- 652 Non-Guarantor Subsidiary 453. OHI Asset
(VA) Rocky Mount, LLC 46-5002710 Delaware VA 397   454. OHI Asset (WA) Battle
Ground, LLC 46-5006928 Delaware WA 398   455. OHI Asset (WA) Fort Vancouver, LLC
36-4817415 Delaware WA 642   456. OHI Asset (WA) Oak Harbor, LLC [TBD) Delaware
--- 649 Non-Guarantor Subsidiary 457. OHI Asset (WV) Danville, LLC 47-1084194
Delaware --- 404   458. OHI Asset (WV) Ivydale, LLC 47-1112048 Delaware --- 405
  459. OHI Asset CHG ALF, LLC 38-3945599 Delaware PA 409   460. OHI Asset CSB
LLC 27-2820083 Delaware --- 148   461. OHI Asset CSE-E Subsidiary, LLC
61-1756267 Delaware PA 419   462. OHI Asset CSE-E, LLC 27-1675861 Delaware PA
102   463. OHI Asset CSE-U Subsidiary, LLC 32-0459385 Delaware PA 420   464. OHI
Asset CSE-U, LLC 27-1675768 Delaware PA 103  

 

16

 

 

  Subsidiary Name FEIN Home
State Foreign
Qualification(s) Chart
Ref. # Comment(s) 465. OHI Asset DB Collateral Agent, LLC 61-1774325 Delaware
--- 651 Non-Guarantor Subsidiary 466. OHI Asset HUD CFG, LLC 45-3662151 Delaware
--- 261   467. OHI Asset HUD Delta, LLC 27-1895030 Delaware --- 105   468. OHI
Asset HUD H-F, LLC 27-1894893 Delaware --- 106   469. OHI Asset HUD SF CA, LLC
46-1251365 Delaware --- 306   470. OHI Asset HUD SF, LLC 80-0830116 Delaware AZ
284   471. OHI Asset HUD WO, LLC 45-2379675 Delaware --- 259   472. OHI Asset II
(CA), LLC 20-1000879 Delaware CA 107   473. OHI Asset II (FL), LLC 27-1813906
Delaware FL 108   474. OHI Asset II (PA), LP 84-6390330 Maryland PA 109   475.
OHI Asset III (PA), LP 84-6390331 Maryland OH, PA 110   476. OHI Asset IV (PA)
Silver Lake, LP 80-6146794 Maryland PA 111   477. OHI Asset Management, LLC
36-4798979 Delaware --- 417   478. OHI Asset RO PMM Services, LLC 46-4309941
Delaware --- 399   479. OHI Asset RO, LLC 90-1018980 Delaware --- 336   480. OHI
Asset, LLC 32-0079270 Delaware AL, NC, TN, WA 112   481. OHI Beaumont Park Ltd
(f/k/a Beaumont Park Limited) 98-1239627 UK Reg.: 03213741 --- 636 Non-Guarantor
Subsidiary 482. OHI Healthcare Homes (Central) Ltd (f/k/a Healthcare Homes
(Central) Limited) 98-1240172 UK Reg. No.: 03995046 --- 635 Non-Guarantor
Subsidiary 483. OHI Healthcare Homes Ltd (f/k/a Healthcare Homes Ltd) 98-1239396
UK Reg. No.: 05029866 --- 631 Non-Guarantor Subsidiary 484. OHI Healthcare
Properties Holdco, Inc. 47-2148273 Delaware --- 406   485. OHI Healthcare
Properties Limited Partnership 36-4796206 Delaware --- 407   486. OHI Hillings
Ltd (f/k/a The Hillings Ltd) 98-1239389 UK Reg. No.: 03995388 --- 639
Non-Guarantor Subsidiary 487. OHI Home Close Ltd (f/k/a Home Close Ltd)
98-1239635 UK Reg. No.: 03995398 --- 637 Non-Guarantor Subsidiary

 

17

 

 

  Subsidiary Name FEIN Home
State Foreign
Qualification(s) Chart
Ref. # Comment(s) 488. OHI Home Meadow Ltd (f/k/a Home Meadow Ltd) 98-1239912 UK
Reg. No.: 03995378 --- 638 Non-Guarantor Subsidiary 489. OHI Manor House (North
Walsham Wood) Ltd (f/k/a The Manor House (North Walsham Wood) Ltd.) 98-1239621
UK Reg. No: 03808976 --- 632 Non-Guarantor Subsidiary 490. OHI Mezz Lender, LLC
46-3201249 Delaware --- 325   491. OHI Olive House RCH Ltd (f/k/a Olive House
RCH Ltd) 98-1240196 UK Reg. No.: 05599571 --- 634 Non-Guarantor Subsidiary 492.
OHI Pri-Med Care Homes Ltd (f/k/a Pri-Med Care Homes Limited) 98-1239394 UK Reg.
No.: 02939745 --- 630 Non-Guarantor Subsidiary 493. OHI Pri-Med Group
Developments Ltd (f/k/a Pri-Med Group Developments Limited) 98-1240500 UK Reg.
No.: 02467049 --- 629 Non-Guarantor Subsidiary 494. OHI Pri-Med Group Ltd (f/k/a
Pri-Med Group Limited) 98-1239392 UK Reg. No. 01241402 --- 628 Non-Guarantor
Subsidiary 495. OHI Tennessee, LLC 38-3509157 Maryland TN 115   496. OHI UK
Healthcare Properties Ltd 98-1240197 UK Reg. No.: 09532166 --- 627 Non-Guarantor
Subsidiary 497. OHIMA, LLC 06-1552118 Massachusetts --- 116   498. Ohio Aviv
Three, L.L.C. 27-5082021 Delaware OH 555   499. Ohio Aviv Two, L.L.C. 27-5081906
Delaware OH 556   500. Ohio Aviv, L.L.C. 36-4597043 Delaware OH 557   501. Ohio
Indiana Property, L.L.C. 36-4764623 Delaware OH, IN 558   502. Ohio Pennsylvania
Property, L.L.C. 32-0350654 Delaware OH, PA 559   503. Oklahoma Two Property,
L.L.C. 37-1695177 Delaware OK 560   504. Oklahoma Warr Wind, L.L.C. 38-3886603
Delaware OK 561   505. Omaha Associates, L.L.C. 36-4572019 Delaware NE 562  
506. Omega TRS I, Inc. 38-3587540 Maryland LA, TX 118   507. Orange ALF
Property, L.L.C. 27-4083471 Delaware CT 563   508. Orange Village Care Center,
LLC 34-1321728 Ohio --- 119   509. Orange, L.L.C. 36-4095365 Illinois TX 564  

 

18

 

 

  Subsidiary Name FEIN Home
State Foreign
Qualification(s) Chart
Ref. # Comment(s) 510. Oregon Associates, L.L.C. 36-4572024 Delaware OR 565  
511. Oso Avenue Property, L.L.C. 30-0767014 Delaware CA 566   512. Ostrom Avenue
Property, L.L.C. 32-0457123 Delaware TX 567   513. Palm Valley Senior Care, LLC
75-3153681 Arizona --- 310   514. Panama City Nursing Center LLC 20-2568041
Delaware FL 121   515. Pavillion North Partners, LLC 47-3255261 Pennsylvania ---
421   516. Pavillion North, LLP 75-3202956 Pennsylvania --- 124   517. Pavillion
Nursing Center North, LLC 47-3259540 Pennsylvania --- 422   518. Peabody
Associates Two, L.L.C. 27-5346222 Delaware KS 568   519. Peabody Associates,
L.L.C. 36-4572029 Delaware KS 569   520. Pennington Road Property, L.L.C.
36-4768380 Delaware AR 570   521. Pensacola Real Estate Holdings I, LLC
59-3667935 Florida --- 249   522. Pensacola Real Estate Holdings II, LLC
59-3667937 Florida --- 250   523. Pensacola Real Estate Holdings III, LLC
59-3667939 Florida --- 251   524. Pensacola Real Estate Holdings IV, LLC
59-3667940 Florida --- 252   525. Pensacola Real Estate Holdings V, LLC
59-3667941 Florida --- 253   526. Pocatello Idaho Property, L.L.C. 35-2449870
Delaware ID 571   527. Pomona Vista L.L.C. 36-4111095 Illinois CA 572   528.
Prescott Arkansas, L.L.C. 04-3835264 Delaware AR 573   529. PV Realty-Clinton,
LLC 26-4389743 Maryland --- 262 Non-Guarantor Subsidiary 530. PV Realty-Holly
Hill, LLC 74-3244463 Maryland --- 265 Non-Guarantor Subsidiary 531. PV
Realty-Kensington, LLC 26-4389837 Maryland --- 263 Non-Guarantor Subsidiary 532.
PV Realty-Willow Tree, LLC 27-0328038 Maryland WV 264   533. Raton Property
Limited Company 36-4111094 New Mexico --- 574   534. Ravenna Ohio Property,
L.L.C. 61-1692048 Delaware OH 575   535. Red Rocks, L.L.C. 36-4192351 Illinois
NM 576   536. Richland Washington, L.L.C. 26-0081509 Delaware WA 577   537.
Ridgecrest Senior Care, LLC 20-1998988 Arizona --- 311   538. Riverside Nursing
Home Associates Two, L.L.C. 27-3524946 Delaware CA 578   539. Riverside Nursing
Home Associates, L.L.C. 36-4340184 Delaware CA 579   540. Rockingham Drive
Property, L.L.C. 35-2485732 Delaware TX 580  

 

19

 

 

  Subsidiary Name FEIN Home
State Foreign
Qualification(s) Chart
Ref. # Comment(s) 541. Rose Baldwin Park Property L.L.C. 36-4111092 Illinois CA
581   542. S.C. Portfolio Property, L.L.C. 32-0457621 Delaware SC 582   543.
Salem Associates, L.L.C. 36-4572028 Delaware IL 583   544. San Juan NH Property,
LLC 11-3714511 Delaware WA 584   545. Sandalwood Arkansas Property, L.L.C.
61-1665105 Delaware AR 585   546. Santa Ana-Bartlett, L.L.C. 36-4212739 Illinois
CA 586   547. Santa Fe Missouri Associates, L.L.C. 36-4165126 Illinois MO 587  
548. Savoy/Bonham Venture, L.L.C. 36-4572026 Delaware TX 588   549. Searcy Aviv,
L.L.C. 38-3779442 Delaware AR 589   550. Sedgwick Properties, L.L.C. 36-4694767
Delaware KS 590   551. Seguin Texas Property, L.L.C. 35-2456377 Delaware TX 591
  552. Sierra Ponds Property, L.L.C. 38-3888430 Delaware CA 592   553. Skyler
Boyington, LLC 42-1572543 Mississippi --- 254   554. Skyler Florida, LLC
64-0821299 Mississippi FL 255   555. Skyler Maitland LLC 20-3888672 Delaware FL
133   556. Skyler Pensacola, LLC 59-3561064 Florida --- 256   557. Skyview
Associates, L.L.C. 36-4572023 Delaware ID 593   558. SLC Property Investors, LLC
32-0265175 Delaware --- 283 Non-Guarantor Subsidiary 559. Southeast Missouri
Property, L.L.C. 27-3502072 Delaware MO 594   560. Southern California Nevada,
L.L.C. 30-0705746 Delaware CA, NV 595   561. St. Joseph Missouri Property,
L.L.C. 36-4597042 Delaware MO 596   562. St. Mary’s Properties, LLC 20-1914905
Ohio --- 135   563. Star City Arkansas, L.L.C. 43-2089308 Delaware AR 597   564.
STBA Properties, L.L.C. 37-1746483 Delaware --- 598 Non-Guarantor Subsidiary
565. Stephenville Texas Property, L.L.C. 46-5421870 Delaware TX 599   566.
Sterling Acquisition, LLC 38-3207992 Kentucky AL, AR, FL, OH, TN, TX, WV 136  
567. Stevens Avenue Property, L.L.C. 35-2446030 Delaware KY 600   568. Sun-Mesa
Properties, L.L.C. 36-4047650 Illinois AZ 601   569. Suwanee, LLC 20-5223977
Delaware FL 138  

 

20

 

 

  Subsidiary Name FEIN Home
State Foreign
Qualification(s) Chart
Ref. # Comment(s) 570. Texas Fifteen Property, L.L.C. 35-2437626 Delaware TX 602
  571. Texas Four Property, L.L.C. 46-5459201 Delaware TX 603   572. Texas
Lessor – Stonegate GP, LLC 32-0008071 Maryland TX 139   573. Texas Lessor –
Stonegate, Limited, LLC 32-0008072 Maryland --- 140   574. Texas Lessor –
Stonegate, LP 32-0008073 Maryland TX 141   575. Texhoma Avenue Property, L.L.C.
35-2470607 Delaware CA 604   576. The Suburban Pavilion, LLC 34-1035431 Ohio ---
143   577. Tujunga, L.L.C. 36-4389732 Delaware CA 605   578. Tulare County
Property, L.L.C. 46-5446413 Delaware CA 606   579. Twinsburg Ohio Property,
L.L.C. 37-1763327 Delaware OH 607 Non-Guarantor for OHI 580. VRB Aviv, L.L.C.
76-0802032 Delaware CA 608   581. Washington Idaho Property, L.L.C. 61-1743318
Delaware WA, ID 609   582. Washington Lessor – Silverdale, LLC 56-2386887
Maryland WA 144   583. Washington-Oregon Associates, L.L.C. 36-4192347 Illinois
WA, OR 610   584. Watauga Associates, L.L.C. 36-4163268 Illinois TX 611   585.
Wellington Leasehold, L.L.C. 27-3971187 Delaware KS 612   586. West Pearl
Street, L.L.C. 81-0637081 Delaware CA 613   587. West Yarmouth Property I,
L.L.C. 46-5495346 Delaware MA 614   588. West Yarmouth Property II, L.L.C.
46-5528008 Delaware MA 615 Non-Guarantor for OHI 589. Westerville Ohio Office
Property, L.L.C. 32-0452280 Delaware OH 616   590. Weston ALF Property, L.L.C.
46-5472581 Delaware MA 617 Non-Guarantor Subsidiary 591. Wheeler Healthcare
Associates, L.L.C. 74-2752353 Texas --- 618   592. Whitlock Street Property,
L.L.C. 32-0419832 Delaware IN 619   593. Wilcare, LLC 26-0110550 Ohio --- 147  
594. Willis Texas Aviv, L.L.C. 37-1522942 Delaware TX 620   595. Yuba Aviv,
L.L.C. 11-3750228 Delaware VA 621  

 

*       *       *

21

 

 



Schedule 7.01

 

LIENS

 

 

Braswell Indebtedness

 





 

  

Schedule 7.02

 

INDEBTEDNESS

 

UNSECURED INDEBTEDNESS                               Description  Current
Obligor  Maturity Date  Interest
Rate   Current Balance
@ 11/30/2015                  5 7/8% Senior Notes due 2024  Omega Healthcare
Investors, Inc.  3/15/2024   5.875%   400,000,000                    4.95%
Senior Notes due 2024  Omega Healthcare Investors, Inc.  4/1/2024   4.950% 
 400,000,000                    4.50% Senior Notes due 2025  Omega Healthcare
Investors, Inc.  1/15/2025   4.50%   250,000,000                    4.50% Senior
Notes due 2027  Omega Healthcare Investors, Inc.  4/1/2027   4.50% 
 700,000,000                    5.25% Senior Notes due 2026  Omega Healthcare
Investors, Inc.  1/15/2026   5.25%   600,000,000                    9% Delta
Subordinated Promissory Note due 2021  OHI Asset HUD Delta, LLC  12/21/2021 
 9.00%   4,000,000                    9% Delta Subordinated Promissory Note due
2021  OHI Asset HUD Delta, LLC  12/21/2021   9.00%   4,000,000               
    9% Delta Subordinated Promissory Note due 2021  OHI Asset HUD Delta, LLC 
12/21/2021   9.00%   4,000,000                    9% Delta Subordinated
Promissory Note due 2021  OHI Asset HUD Delta, LLC  12/21/2021   9.00% 
 4,000,000                    9% Delta Subordinated Promissory Note due 2021 
OHI Asset HUD Delta, LLC  12/21/2021   9.00%   4,000,000                   
SECURED INDEBTEDNESS                                   Description  Current
Obligor  Maturity Date  Interest
Rate   Current Balance
@ 11/30/2015                    CFG - Arkansas Properties                      
            Department of Housing and Urban Development Note  700 Mark Drive,
LLC (Southern Heritage)  7/1/2044   3.20%   2,251,618                   
Department of Housing and Urban Development Note  1194 North Chester Street, LLC
(The Woods at Monticello)  7/1/2044   3.00%   5,068,443                   
Department of Housing and Urban Development Note  1149 & 1151 West New Hope
Road, LLC (New Hope)  7/1/2044   3.00%   4,251,276                    Department
of Housing and Urban Development Note  228 Pointer Trail West, LLC (Pointer
Trail)  7/1/2044   3.09%   5,031,119                    Department of Housing
and Urban Development Note  900 Magnolia Road SW, LLC (Pine Hills)  7/1/2044 
 3.20%   1,867,135                    Department of Housing and Urban
Development Note  1101 Waterwell Road, LLC (Pinewood)  7/1/2044   3.20% 
 4,655,681                    Department of Housing and Urban Development Note 
115 Orendorff Avenue, LLC (Apple Ridge)  7/1/2044   3.20%   4,431,810          
         Department of Housing and Urban Development Note  1040 Wedding Ford
Road, LLC (Seven Springs)  7/1/2044   3.00%   2,731,473                   
Department of Housing and Urban Development Note  202 Tims Avenue, LLC (Bristol
Pointe)  7/1/2044   3.00%   8,880,560                    Department of Housing
and Urban Development Note  1401 Park Avenue, LLC (Canyon Springs)  7/1/2044 
 3.00%   5,797,910                    Department of Housing and Urban
Development Note  3600 Richards Road, LLC (Premier)  7/1/2044   3.00% 
 6,344,300                    Department of Housing and Urban Development Note 
2701 Twin Rivers Drive, LLC (Courtyard Gardens)  7/1/2044   3.09%   4,995,252 
                  White Oak                                   Department of
Housing and Urban Development Note  PV Realty-Clinton, LLC (Clinton)  4/1/2036 
 4.90%   16,849,026                    Department of Housing and Urban
Development Note  PV Realty-Kensington, LLC (Kensington)  3/1/2036   4.95% 
 6,982,716                    GE Term Loan                                  
General Electric Capital Corporation Term Loan  Financing VI Healthcare
Property, LLC.  12/17/2019   4.00%   180,000,000 

 



 

 

 





Schedule 7.03

 

INVESTMENTS

 

None

 







 

 



Schedule 7.09

 

NEGATIVE PLEDGES

 

None

 





 



  

Schedule 10.02

 

NOTICE ADDRESSES

 

Credit Parties:

 

Omega Healthcare Investors, Inc.
200 International Circle, Suite 3500
Hunt Valley, Maryland 21030

Attention: Daniel J. Booth Telephone: (410) 427-1724 Facsimile: (410) 427-8824
Website: www.omegahealthcare.com

 

with a copy to:

 

Kaye Scholer LLP
250 West 55th Street
New York, New York 10019-9710

Attention: John R. Fallon, Jr., Esq. Telephone: (212) 836-8702 Facsimile: (212)
836-6802

 

Administrative Agent:

 

For payments and Requests for Credit Extensions:

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

1251 Avenue of the Americas

New York, NY 10020

Attn: Lawrence Blat/Nicholas Lukenovich/Andre Fatovic

Tel: (212) 782-4310/6687/4045

Email: Lblat@us.mufg.jp / AgencyDesk@us.mufg.jp

Wire Instructions:

Pay to: The Bank of Tokyo-Mitsubishi UFJ, Ltd. ABA: 026-009-632 Swift ID:
BOTKUS33 A/C Name: Loan Operations Department A/C#: 9777-0191 Attn: Agency Desk
Reference: Omega Healthcare Investors, Inc.

 

with a copy to:

 

Moore & Van Allen PLLC

Attn: Kurt Oosterhouse

100 North Tryon Street

Suite 4700

Charlotte, NC 28202

Tel: 704-331-1017

 

 

 

 

Email: kurtoosterhouse@mvalaw.com

 

Lenders:

 

Contact information on file with the Administrative Agent.

 

 

 

 

Exhibit A

 

FORM OF LOAN NOTICE

 

Date: __________, 20__

 

To:The Bank of Tokyo-Mitsubishi UFJ, Ltd., as Administrative Agent

 

Re:Credit Agreement (as amended, modified, supplemented and extended from time
to time, the “Credit Agreement”), dated as of December 16, 2015, by and among
Omega Healthcare Investors, Inc., a Maryland corporation (the “Borrower”), the
Guarantors (as defined therein), the Lenders identified therein, and The Bank of
Tokyo-Mitsubishi UFJ, Ltd., as Administrative Agent. Capitalized terms used but
not otherwise defined herein have the meanings provided in the Credit Agreement.

 

Ladies and Gentlemen:

 

The undersigned hereby requests (select one):

 

A Borrowing   A continuation   A conversion

 

of Term Loans:

 

1.          On: _______________, 20__ (which is a Business Day).

 

2.          In the amount of: ___________________.

 

3.          Comprised of: ________________ (Type of Loan).

 

4.          For Eurodollar Loans: with an Interest Period of ______________
months.

 

With respect to any Borrowing or any conversion or continuation requested
herein, the Borrower hereby represents and warrants that (i) in the case of a
Borrowing of Term Loans, such request complies with the requirements of Section
2.01(d) of the Credit Agreement, and (ii) in the case of a Borrowing or any
conversion or continuation, each of the conditions set forth in Section 2.02 of
the Credit Agreement have been satisfied on and as of the date of such Borrowing
or such conversion or continuation.

 

  OMEGA HEALTHCARE INVESTORS, INC.         By:     Name:    Title:  

 

 

 

 

Exhibit B

 

FORM OF TERM NOTE

 

_____________, 20__

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
[INSERT LENDER] or its registered assigns (the “Lender”), in accordance with the
terms and conditions of the Credit Agreement (as hereinafter defined), the
principal amount of each Term Loan from time to time made by the Lender to the
Borrower under that certain Credit Agreement (as amended, modified, supplemented
and extended from time to time, the “Credit Agreement”), dated as of December
16, 2015, by and among the Borrower, the Guarantors, the Lenders identified
therein and The Bank of Tokyo-Mitsubishi UFJ, Ltd., as Administrative Agent.
Capitalized terms used but not otherwise defined herein have the meanings
provided in the Credit Agreement.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Term Loan from the date of such Term Loan until such principal amount is paid in
full, at such interest rates and at such times as provided in the Credit
Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Credit Agreement.

 

This Note is one of the Notes referred to in the Credit Agreement, is entitled
to the benefits thereof and may be prepaid in whole or in part subject to the
terms and conditions provided therein. Upon the occurrence and continuation of
one or more of the Events of Default specified in the Credit Agreement, all
amounts then remaining unpaid on this Note, upon written notice to the Borrower,
may be declared to be, immediately due and payable all as provided in the Credit
Agreement. Term Loans made by the Lender may be evidenced by one or more loan
accounts or records maintained by the Lender in the ordinary course of business.
The Lender may also attach schedules to this Note and endorse thereon the date,
amount and maturity of its Term Loans and payments with respect thereto.

 

Except as otherwise provided for in the Credit Agreement, the Borrower, for
itself, its successors and assigns, hereby waives diligence, presentment,
protest and demand and notice of protest, demand, dishonor and nonpayment of
this Note.

 

 

 

 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES.

 

  OMEGA HEALTHCARE INVESTORS, INC.         By:     Name:   Title:

 

 

 

 

Exhibit C

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date: __________, 20__

 

To:The Bank of Tokyo-Mitsubishi UFJ, Ltd., as Administrative Agent

 

Re:Credit Agreement (as amended, modified, supplemented and extended from time
to time, the “Credit Agreement”), dated as of December 16, 2015, by and among
Omega Healthcare Investors, Inc., a Maryland corporation (the “Borrower”), the
Guarantors, the Lenders identified therein, and The Bank of Tokyo-Mitsubishi
UFJ, Ltd., as Administrative Agent. Capitalized terms used but not otherwise
defined herein have the meanings provided in the Credit Agreement.

 

Ladies and Gentlemen:

 

The undersigned Responsible Officer of the Borrower hereby certifies as of the
date hereof that [he/she] is the _______________ of the Borrower, and that, in
[his/her] capacity as such, [he/she] is authorized to execute and deliver this
Compliance Certificate to the Administrative Agent on the behalf of the
Borrower, and that:

 

[Use following paragraph 1 for fiscal year-end financial statements:]

 

[1.          Attached hereto as Schedule 1 is the Form 10-K of the Borrower as
required by Section 6.01(a) of the Credit Agreement for the fiscal year of the
Borrower ended as of the above date.]

 

[Use following paragraph 1 for fiscal quarter-end financial statements:]

 

[1.          Attached hereto as Schedule 1 is the Form 10-Q of the Borrower, as
required by Section 6.01(b) of the Credit Agreement for the fiscal quarter of
the Borrower ended as of the above date. Such financial statements fairly
present the financial condition, results of operations and cash flows of the
Consolidated Parties in accordance with GAAP as at such date and for such
period, subject only to normal year-end audit adjustments and the absence of
footnotes.]

 

2.          The undersigned has reviewed and is familiar with the terms of the
Credit Agreement and has made, or has caused to be made, a review of the
transactions and condition (financial or otherwise) of the Consolidated Parties
during the accounting period covered by the attached financial statements.

 

3.          A review of the activities of each member of the Credit Parties
during such fiscal period has been made under the supervision of the undersigned
with a view to determining whether during such fiscal period the Credit Parties
have performed and observed in all material respects all their respective
Obligations under the Credit Documents, and

 

[select one:]

 

[to the best knowledge of the undersigned Responsible Officer during such fiscal
period, each of the Credit Parties has performed and observed in all material
respects each covenant and condition of the Credit Documents applicable to it.]

 

[or:]

 

 

 

 

[the following covenants or conditions of the Credit Documents have not been
performed or observed in all material respects and the following is a list of
any Default and its nature and status:]

 

4.          The representations and warranties of the Credit Parties contained
in the Credit Agreement, any other Credit Document or any other certificate or
document furnished at any time under or in connection with the Credit Documents,
are true and correct in all material respects on and as of the date hereof,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct as of such earlier
date.

 

5.          The financial covenant analyses and information set forth on
Schedule 2 hereto are true and accurate in all material respects on and as of
the date of this Compliance Certificate.

 

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of __________, 20__.

 

  OMEGA HEALTHCARE INVESTORS, INC.         By:     Name:   Title:

 

 

 

 

Exhibit D

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees] hereunder are several and not joint.]3
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto in the amount[s]
and equal to the percentage interest[s] identified below of all the outstanding
rights and obligations under the respective facilities identified below and (ii)
to the extent permitted to be assigned under applicable law, all claims, suits,
causes of action and any other right of [the Assignor (in its capacity as a
Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.

 

1. Assignor[s]:       [Assignor [is][is not] a Defaulting Lender.]       2.
Assignee[s]:       [for each Assignee, indicate [Affiliate][Approved Fund] of  
  [identify Lender]]

 

 



 



1 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language. 

2 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language. 

3 Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

 

 

 

3. Borrower: Omega Healthcare Investors, Inc., a Maryland corporation (the
“Borrower”)             4. Administrative Agent: The Bank of Tokyo-Mitsubishi
UFJ, Ltd., as the Administrative Agent under the Credit Agreement       5.
Credit Agreement: The Credit Agreement dated as of December 16, 2015, by and
among the Borrower, the Guarantors party thereto, the Lenders party thereto and
The Bank of Tokyo-Mitsubishi UFJ, Ltd., as Administrative Agent       6.
Assigned Interest[s]:  

 

Assignor[s]4 Assignee[s]5 Facility
Assigned6 Aggregate
Amount of
Commitment/Loans
for all Lenders7 Amount of
Commitment/ Loans
Assigned Percentage
Assigned of
Commitment/
Loans8 CUSIP
 Number                   ____________ $________________ $_________
____________%       ____________ $________________ $_________ ____________%    
  ____________ $________________ $_________ ____________%  

 

[7. Trade Date: __________________]9

 

8.             Effective Date: __________________, 20__ [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 



 



4 List each Assignor, as appropriate.

5 List each Assignee and, if available, its market entity identifier, as
appropriate.

6 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Term Loan
Commitment”, etc.).

7 Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

8 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

9 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

 

 

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR[S]:10 [NAME OF ASSIGNOR]         By:     Name:   Title:         [NAME
OF ASSIGNOR]         By:     Name:   Title:       ASSIGNEE[S]:11 [NAME OF
ASSIGNEE]         By:     Name:   Title:         [NAME OF ASSIGNEE]         By:
    Name:   Title:

 



 



10 Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).

 

11 Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).

 

 

 

 

[Consented to and]12 Accepted:

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Administrative Agent

 

By:     Name:   Title:  

 

[Consented to:]13

 

OMEGA HEALTHCARE INVESTORS, INC.,

a Maryland corporation

 

By:     Name:   Title:  

 



 



12 To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

13 To be added only if the consent of the Borrower and/or other parties is
required by the terms of the Credit Agreement.

 

 

 

 

Annex 1 to Assignment and Assumption

 

STANDARD TERMS AND CONDITIONS

 

1.             Representations and Warranties.

 

1.1.          Assignor. [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][[the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim, (iii) it has full power and authority, and
has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby and (iv) it is
[not] a Defaulting Lender; and (b) assumes no responsibility with respect to (i)
any statements, warranties or representations made in or in connection with the
Credit Agreement or any other Credit Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Credit Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Credit Document.

 

1.2.          Assignee. [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under Section
10.07(b)(iii) and (v) of the Credit Agreement (subject to such consents, if any,
as may be required under Section 10.07(b)(iii) of the Credit Agreement), (iii)
from and after the Effective Date, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.01 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Documents are required to be
performed by it as a Lender.

 

2.          Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued to but excluding the Effective
Date and to [the][the relevant] Assignee for amounts which have accrued from and
after the Effective Date. Notwithstanding the foregoing, the Administrative
Agent shall make all payments of interest, fees or other amounts paid or payable
in kind from and after the Effective Date to [the][the relevant] Assignee.

 

 

 

 

3.          General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York, without
regard to conflict of laws principles.

 

 

 

 

Exhibit E

 

FORM OF GUARANTY JOINDER AGREEMENT

 

THIS GUARANTY JOINDER AGREEMENT (this “Agreement”), dated as of _____________,
20__, is by and between [INSERT NEW GUARANTOR], a [INSERT TYPE OF ORGANIZATION]
(the “Subsidiary”), and THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., in its capacity
as Administrative Agent under that certain Credit Agreement (as it may be
amended, modified, restated or supplemented from time to time, the “Credit
Agreement”), dated as of December 16, 2015, by and among Omega Healthcare
Investors, Inc. (the “Borrower”), the Guarantors party thereto, the Lenders and
The Bank of Tokyo-Mitsubishi UFJ, Ltd., as Administrative Agent. Capitalized
terms used herein and not otherwise defined herein shall have the meanings
assigned to such terms in the Credit Agreement.

 

The Credit Parties are required under the provisions of Section 6.15 of the
Credit Agreement to cause the Subsidiary to become a “Guarantor”.

 

Accordingly, the Subsidiary hereby agrees as follows with the Administrative
Agent, for the benefit of the Lenders:

 

1.          The Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the Subsidiary will be deemed to be a party to the
Guaranty and a “Guarantor” for all purposes of the Guaranty, and shall have all
of the obligations of a Guarantor thereunder as if it had executed the Guaranty.
The Subsidiary hereby ratifies, as of the date hereof, and agrees to be bound
by, all of the terms, provisions and conditions applicable to the Guarantor
contained in the Guaranty. Without limiting the generality of the foregoing
terms of this paragraph 1, the Subsidiary hereby (i) jointly and severally
together with the other Guarantors, guarantees to each Lender and the
Administrative Agent, the prompt payment and performance of the Obligations in
full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration or otherwise) strictly in accordance with the terms thereof.

 

2.          The address of the Subsidiary for purposes of all notices and other
communications is described on Schedule 10.02 of the Credit Agreement.

 

3.          The Subsidiary hereby waives acceptance by the Administrative Agent
and the Lenders of the guaranty by the Subsidiary upon the execution of this
Agreement by the Subsidiary.

 

4.          This Agreement may be executed in one or more counterparts, each of
which shall constitute an original but all of which when taken together shall
constitute one contract.

 

5.          This Agreement shall be governed by and construed and interpreted in
accordance with the laws of the State of New York, without regard to conflict of
laws principles.

 

 

 

 

IN WITNESS WHEREOF, the Subsidiary has caused this Guaranty Joinder Agreement to
be duly executed by its authorized officer, and the Administrative Agent, for
the benefit of the Lenders, has caused the same to be accepted by its authorized
officer, as of the day and year first above written.

 

  [INSERT NEW GUARANTOR]         By:     Name:     Title:           Acknowledged
and accepted:       THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,   as Administrative
Agent         By:     Name:     Title:  

 

 

 

 

Exhibit F

 

FORM OF LENDER JOINDER AGREEMENT

 

THIS LENDER JOINDER AGREEMENT (this “Agreement”) dated as of __________, 20__ to
the Credit Agreement referenced below is by and among [INSERT NEW LENDER] (the
“New Lender”), Omega Healthcare Investors, Inc., a Maryland corporation (the
“Borrower”) and The Bank of Tokyo-Mitsubishi UFJ, Ltd., as administrative agent
(in such capacity, the “Administrative Agent”) for the Lenders. All of the
defined terms of the Credit Agreement are incorporated herein by reference.

 

W I T N E S S E T H

 

WHEREAS, pursuant to that Credit Agreement dated as of December 16, 2015 (as
amended and modified from time to time, the “Credit Agreement”), by and among
the Borrower, the Guarantors, the Lenders and the Administrative Agent, the
Lenders have agreed to provide the Borrower with a term loan credit facility;

 

WHEREAS, pursuant to Section 2.01(e) of the Credit Agreement, the Borrower has
requested that the New Lender provide an Incremental Facility Commitment in
connection with an Incremental Term Loan Facility under the Credit Agreement;
and

 

WHEREAS, the New Lender has agreed to provide the additional Term Loan
Commitment on the terms and conditions set forth herein and to become a “Lender”
under the Credit Agreement in connection therewith;

 

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1.          The New Lender hereby agrees to provide Term Loan Commitments to the
Borrower in the amounts set forth on Schedule 2.01 to the Credit Agreement as
attached hereto. The Term Loan Commitment Percentage of the New Lender shall be
as set forth on Schedule 2.01.

 

2.          The New Lender (a) represents and warrants that it is a commercial
lender, other financial institution or other “accredited” investor (as defined
in SEC Regulation D) that makes or acquires loans in the ordinary course of
business and that it will make or acquire Loans for its own account in the
ordinary course of business, (b) confirms that it has received a copy of the
Credit Agreement, together with copies of the financial statements referred to
in Section 6.01 thereof and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Agreement; (c) agrees that it will, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement; (d)
appoints and authorizes the Administrative Agent to take such action as agent on
its behalf and to exercise such powers and discretion under the Credit Agreement
as are delegated to the Administrative Agent by the terms thereof, together with
such powers and discretion as are reasonably incidental thereto; and (e) agrees
that, as of the date hereof, the New Lender shall (i) be a party to the Credit
Agreement and the other Credit Documents, (ii) be a “Lender” for all purposes of
the Credit Agreement and the other Credit Documents, (iii) perform all of the
obligations that by the terms of the Credit Agreement are required to be
performed by it as a “Lender” under the Credit Agreement and (iv) shall have the
rights and obligations of a Lender under the Credit Agreement and the other
Credit Documents.

 

 

 

 

4.          The Borrower and each of the Guarantors agree that, as of the date
hereof, the New Lender shall (i) be a party to the Credit Agreement and the
other Credit Documents, (ii) be a “Lender” for all purposes of the Credit
Agreement and the other Credit Documents, and (iii) have the rights and
obligations of a Lender under the Credit Agreement and the other Credit
Documents.

 

5.          The address of the New Lender for purposes of all notices and other
communications is __________________, __________________________, Attention of
______________ (Facsimile No. _______________).

 

6.          This Agreement may be executed in any number of counterparts and by
the various parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one contract. Delivery of an executed counterpart of this Agreement
by telecopier shall be effective as delivery of a manually executed counterpart
of this Agreement.

 

7.          This Agreement shall be governed by and construed and interpreted in
accordance with the laws of the State of New York, without regard to conflict of
laws principles.

 

 

 

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Lender Joinder
Agreement to be executed by a duly authorized officer as of the date first above
written.

 

NEW LENDER: [INSERT NEW LENDER],     as New Lender             By:       Name:  
  Title:         BORROWER: Omega Healthcare Investors, Inc.             By:    
  Name:     Title:  

 

Accepted and Agreed:       THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,   as
Administrative Agent         By:     Name:   Title:  

 

 

